Exhibit 10.1

 

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

CLARIENT, INC.,

CLRT ACQUISITION, LLC,

TRESTLE HOLDINGS INC.

AND

TRESTLE ACQUISITION CORP.

Dated as of June 19, 2006

 


--------------------------------------------------------------------------------


 

 

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

ARTICLE I DEFINITIONS

 

 

 

 

 

1.1

 

Certain Definitions

 

 

 

 

 

 

 

ARTICLE II PURCHASE AND SALE OF ASSETS

 

 

 

 

 

 

 

2.1

 

Purchase and Sale of Assets

 

 

2.2

 

Assumption of Liabilities

 

 

2.3

 

Consideration for Purchased Assets

 

 

2.4

 

Allocation of Purchase Price

 

 

2.5

 

Closing

 

 

2.6

 

Nontransferable Assets

 

 

2.7

 

Taking of Necessary Action; Further Action

 

 

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS

 

 

 

 

 

 

 

3.1

 

Organization, Qualification, and Corporate Power

 

 

3.2

 

Authorization

 

 

3.3

 

Sellers’ SEC Filings

 

 

3.4

 

Subsidiaries

 

 

3.5

 

No Conflicts

 

 

3.6

 

Consents

 

 

3.7

 

Sellers’ Financial Statements

 

 

3.8

 

Internal Controls

 

 

3.9

 

Accounts Receivable

 

 

3.10

 

Customers and Suppliers

 

 

3.11

 

No Undisclosed Liabilities

 

 

3.12

 

No Changes

 

 

3.13

 

Events Subsequent to Most Recent Fiscal Period End

 

 

3.14

 

Legal Compliance

 

 

3.15

 

Tax Matters

 

 

3.16

 

Title of Properties; Absence of Liens and Encumbrances; Condition of Assets

 

 

3.17

 

Intellectual Property

 

 

3.18

 

Contracts

 

 

3.19

 

Commercialization of Product

 

 

3.20

 

Insurance

 

 

3.21

 

Litigation

 

 

3.22

 

Product Warranty, Product Liability and Recalls

 

 

3.23

 

Employees

 

 

3.24

 

Employee Matters and Benefit Plans

 

 

3.25

 

Environment, Health, and Safety

 

 

3.26

 

Certain Business Relationships With Sellers

 

 

 

i


--------------------------------------------------------------------------------


 

 

 

3.27

 

No Adverse Developments

 

 

3.28

 

Foreign Corrupt Practices Act

 

 

3.29

 

Fees

 

 

3.30

 

Complete Copies of Materials

 

 

3.31

 

Board Approval

 

 

3.32

 

Stockholder Approval

 

 

3.33

 

Information

 

 

3.34

 

No Liquidation, Insolvency, Winding-Up

 

 

3.35

 

Preferences

 

 

3.36

 

Assets

 

 

3.37

 

Disclosure

 

 

3.38

 

No Limitation on Other Representation

 

 

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

 

 

 

 

4.1

 

Organization, Qualification, and Corporate Power

 

 

4.2

 

Authorization

 

 

4.3

 

No Conflicts

 

 

4.4

 

Consents

 

 

4.5

 

Brokers’ Fees

 

 

4.6

 

Availability of Funds

 

 

4.7

 

Litigation

 

 

 

 

 

 

 

ARTICLE V PRE-CLOSING COVENANTS

 

 

 

 

 

 

 

5.1

 

Operation of Business

 

 

5.2

 

Access to Information

 

 

5.3

 

Notice of Developments

 

 

5.4

 

No Solicitation

 

 

5.5

 

Stockholder Meeting

 

 

 

 

 

 

 

ARTICLE VI ADDITIONAL AGREEMENTS

 

 

 

 

 

 

 

6.1

 

Reasonable Efforts

 

 

6.2

 

Notices and Consents

 

 

6.3

 

Patent Matters.

 

 

 

 

 

 

 

ARTICLE VII OTHER AGREEMENTS AND COVENANTS

 

 

 

 

 

 

 

7.1

 

Confidentiality

 

 

7.2

 

Additional Documents and Further Assurances

 

 

7.3

 

Take-over Statutes

 

 

7.4

 

Parent Vote

 

 

7.5

 

Reasonable Cooperation of Buyer

 

 

7.6

 

Agreement to Perform

 

 

 

ii


--------------------------------------------------------------------------------


 

 

 

7.7

 

Attorney-In-Fact

 

 

7.8

 

Discharge of Excluded Liabilities

 

 

7.9

 

Guarantee

 

 

7.10

 

Collection of Accounts Receivable.

 

 

7.11

 

Hired Employees.

 

 

 

 

 

 

 

ARTICLE VIII CONDITIONS TO THE CLOSING

 

 

 

 

 

 

 

8.1

 

Conditions to Buyer’s Obligations

 

 

8.2

 

Conditions to Sellers’ Obligations

 

 

8.3

 

Frustration of Closing Conditions

 

 

 

 

 

 

 

ARTICLE IX TAX MATTERS

 

 

 

 

 

 

 

9.1

 

Tax Books and Records.

 

 

9.2

 

Allocation of Taxes.

 

 

9.3

 

Transfer Taxes.

 

 

9.4

 

Notices.

 

 

9.5

 

Withholding Exemption.

 

 

 

 

 

 

 

ARTICLE X TERMINATION

 

 

 

 

 

 

 

10.1

 

Termination of the Agreement

 

 

10.2

 

Effect of Termination

 

 

10.3

 

Fees and Expenses

 

 

10.4

 

Repayment of Bridge Loans

 

 

 

 

 

 

 

ARTICLE XI MISCELLANEOUS

 

 

 

 

 

 

 

11.1

 

Press Releases and Public Announcements

 

 

11.2

 

No Third-Party Beneficiaries

 

 

11.3

 

Entire Agreement

 

 

11.4

 

Amendment

 

 

11.5

 

Waivers

 

 

11.6

 

Successors and Assigns

 

 

11.7

 

Counterparts

 

 

11.8

 

Notices

 

 

11.9

 

Governing Law

 

 

11.10

 

Forum Selection; Consent to Jurisdiction

 

 

11.11

 

Waiver of Jury Trial

 

 

11.12

 

Severability

 

 

11.13

 

Construction

 

 

11.14

 

Attorneys’ Fees

 

 

11.15

 

Nonsurvival of Representations and Warranties

 

 

11.16

 

Specific Performance

 

 

 

iii


--------------------------------------------------------------------------------


 

 

 

11.17

 

Time of Essence

 

 

11.18

 

Interpretation and Rules of Construction

 

 

11.19

 

Representation by Counsel

 

 

11.20

 

Disclosure Letter

 

 

 

 

INDEX OF SCHEDULES

 

Schedule

Description

Schedule 1.1(a)

Sellers’ 2006 Operating Forecast

Schedule 1.1(b)

Hired Employees

Schedule 2.1(b)(i)

Assumed Contracts

Schedule  2.1(c)(xiii)

Certain Excluded Assets

Schedule 2.1(b)(i)

Certain Excluded Liabilities

Schedule  2.2(b)(ii)

Deferred Revenue

Schedule 2.2(b)(v)

Vendors

Schedule 8.1(h)

Material Consents

 

iv


--------------------------------------------------------------------------------


EXECUTION VERSION

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
June 19, 2006, by and among Clarient, Inc. a Delaware corporation (“Clarient”),
CLRT Acquisition, LLC, a Delaware limited liability company and wholly-owned
subsidiary of Clarient (“Buyer”), Trestle Holdings Inc., a Delaware corporation
(“Parent”) and Trestle Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of Parent (“Trestle Sub,” and together with Parent, the
“Sellers”). Buyer and Clarient, on the one hand, and Sellers, on the other hand,
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties.”

RECITALS

A.            Sellers desire to sell to Buyer, and Buyer desires to purchase
from Sellers, on the terms and subject to the conditions set forth herein,
certain of the assets of Sellers described herein, and Sellers desire Buyer to
assume certain of Sellers’ liabilities, which Buyer would agree to assume on the
terms and subject to the conditions set forth herein.

B.            The respective boards of directors of each of Clarient, Buyer and
Sellers believes it is in the best interests of their respective corporations
and stockholders that the transactions contemplated hereby be consummated and,
in furtherance thereof, have approved this Agreement and the transactions
contemplated hereby.

C.            Concurrently with the execution and delivery of this Agreement,
Parent and Clarient have entered into those certain Consulting Agreements dated
as of even date herewith, by and among Clarient, Parent, Trestle Sub and the
individuals named therein (the “Consulting Agreements”) pursuant to which
Parent, through certain of its employees, shall provide consulting services to
Buyer and Clarient.

D.            Parent is the borrower pursuant to that certain interest bearing
secured senior promissory note dated February 27, 2006, in the aggregate
principal amount of $250,000, made by Parent in favor of Clarient (as amended to
date, the “First Bridge Note”).

E.             In order to facilitate the transactions contemplated in this
Agreement, concurrently with the execution and delivery of this Agreement,
Parent, Trestle Sub and Clarient are (i) entering into that certain Second Loan
and Security Agreement dated as of even date herewith (the “Second Loan and
Security Agreement”) pursuant to which Clarient will, from time to time and upon
the terms and conditions contained therein, loan additional funds to Parent in
the aggregate amount of $500,000, evidenced by a promissory note in the form
attached thereto (the “Subsequent Bridge Note”) and (ii) extending the maturity
of the First Bridge Note.

F.             Buyer and Sellers desire to make certain representations,
warranties, covenants and other agreements in connection with the transactions
contemplated hereby.

NOW, THEREFORE, in consideration of the covenants and representations set forth
herein, and for other good and valuable consideration, the Parties agree as
follows:


--------------------------------------------------------------------------------




ARTICLE I

DEFINITIONS

1.1           Certain Definitions.   As used in this Agreement, the following
terms have the following meanings (terms defined in the singular to have a
correlative meaning when used in the plural and vice versa). Certain other terms
are defined in the text of this Agreement.

“Acquisition Proposal” shall mean any offer or proposal made by a Person other
than Buyer or its Affiliates for (i) a merger, consolidation, share exchange,
business combination or other similar transaction or series of related
transactions involving either Seller, (ii) any tender offer, exchange offer or
other offer for, or acquisition or series of related acquisitions by any Person
or group (within the meaning of Regulation 13D under the Exchange Act) of
beneficial ownership of, 20% or more of the outstanding common stock or
outstanding voting capital stock of either Seller, (iii) any issuance, sale or
other disposition of securities (or options, rights or warrants to purchase, or
securities convertible into or exchangeable for, such securities) in each case
by a Seller representing 20% or more of the voting power of such Seller,
(iv) any sale, lease, exchange, transfer or other disposition (including by way
of merger, consolidation, license or exchange), in a single transaction or a
series of related transactions, of 20% or more of the Business or of the
Purchased Assets or accounting for 20% or more of the consolidated revenues of
Parent (other than the sale by Sellers to customers of Instruments and
associated licenses and service obligations in the Ordinary Course of Business).
The term Acquisition Proposal shall also include any proposal or offer made by a
Person other than Buyer and its Affiliates with respect to any other transaction
having similar effect as any of the foregoing with respect to either Seller,
other than the transactions contemplated by this Agreement (excluding an
internal combination of one or more Sellers with each other and/or their
Subsidiaries notwithstanding the foregoing provisions).

“Adjustment Amount” means the amount of any impairment or reduction of any of a
Seller’s assets that occurs between the Current Balance Sheet Date and the
Closing Date, other than in the Ordinary Course of Business, including any such
impairment or reduction of assets that occurs as a result of (i) theft,
destruction or loss, (ii) any write down or write off of the value of such
assets or (iii) payments outside of the Ordinary Course of Business such as the
payment of any compensation, satisfaction of liabilities or other payments
prohibited by Section 5.1; provided, however, the Adjustment Amount shall not
exceed $300,000.

“Adjustment Schedule” has the meaning set forth in Section 2.3(b).

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such Person.

“Agreement” has the meaning set forth in the preamble.

“Allocation” has the meaning set forth in Section 2.4.

“Ancillary Agreements” means all agreements and instruments delivered pursuant
to this Agreement, including the Consulting Agreement.

2


--------------------------------------------------------------------------------




“Assumed Contracts” has the meaning set forth in Section 2.1(b)(i).

“Assumed Liabilities” has the meaning set forth in Section 2.2(b).

“Base Price” means (i) cash in an amount equal to $3,000,000, less (ii) the
amount of Assumed Liabilities that are required to be reflected on the Closing
Balance Sheet, less (iii) all amounts paid for services at or prior to the time
of Closing by Clarient or Buyer to Sellers in connection with the Consulting
Agreements, less (iv) the Adjustment Amount, less (v) the Factoring Deductible,
less (vi) $150,000, if the Patent Condition shall not have been satisfied by
Sellers’ at the time of Closing.

“Bridge Notes” means the First Bridge Note and the Subsequent Bridge Note.

“Business” means Sellers’ and their respective Subsidiaries’ business of
developing, manufacturing and selling digital tissue imaging devices and
products, image management and workflow applications, and telemedicine
applications linking dispersed users and data primarily to the healthcare and
pharmaceutical markets, and supporting such applications, as currently conducted
by Sellers and as currently proposed to be conducted by Sellers.

“Business Day” means any day other than a Saturday or Sunday or a day on which
national banking institutions in the City of Los Angeles, California are
authorized or obligated by law or executive order to be closed.

“Business Facility” means is any property including the land, the improvements
thereon, the groundwater thereunder and the surface water thereon, that is or at
any time has been owned, operated, occupied, controlled or leased by Sellers or
any of their Subsidiaries in connection with the operation of its business.

“Buyer” has the meaning set forth in the preamble.

“Buyer Material Adverse Effect” means any circumstance, event, change in, or
effect on, Clarient and Buyer or their business that, either alone or in
combination with any other circumstances, events, changes in, or effects on,
Clarient and Buyer or their business is, or is would reasonably be expected to
have a material adverse effect on the ability of Clarient and Buyer to
consummate the transactions contemplated by this Agreement; provided, however,
that none of the following shall be deemed to constitute or be taken into
account in determining whether there has been or will or could be a “Buyer
Material Adverse Effect”:  (1) any change resulting from or arising out of
general market, economic or political conditions (including any change arising
out of acts of war, weather conditions or other force majeure events), (2) any
change in the price or trading value of Clarient’s securities, in and of itself
or (3) any change in the industries in which Clarient and Buyer conduct their
business, provided that in the case of (1) or (3) such changes do not have a
substantially disproportionate impact on Buyer and Clarient as compared to other
similarly situated participants in the industries in which they conduct their
business.

“Buyer’s Knowledge” means with respect to Buyer, and with respect to any matter
in question, the actual knowledge of any of Buyer’s and Clarient’s officers or
members of

3


--------------------------------------------------------------------------------




its board of directors after reasonable inquiry, and shall include all similar
uses of the concept, including “aware,” “known to” and “knowledge of.”

“Buyer’s Transfer Taxes” has the meaning set forth in Section 9.3.

“Change of Recommendation” has the meaning set forth in Section 5.4(e).

“Clarient” has the meaning set forth in the preamble.

“Consulting Agreement” has the meaning set forth in the recitals.

“Closing” has the meaning set forth in Section 2.5.

“Closing Accounts Receivable Statement” means a list of all accounts receivable
of the Sellers and their Subsidiaries as of the Closing Balance Sheet Date,
which has been prepared by Sellers in a manner consistent with the preparation
of the Current Accounts Receivable Statement and for which (i) all of the
accounts receivable set forth therein arose in the Ordinary Course of Business,
are carried at values determined in accordance with GAAP consistently applied
and are, to Seller’s Knowledge, collectible except to the extent of reserves
therefor set forth in the Closing Balance Sheet (except that unaudited interim
financial statements do not contain footnotes and other presentation items that
may be required by GAAP and are subject to normal year-end audit adjustments,
which are not material in amount or significance in the aggregate); (ii) except
as set forth in Section 3.7(b) of the Sellers’ Disclosure Letter, no person
other than Buyer or its Affiliates has any Lien on any of the accounts
receivable set forth therein, (iii) no request or agreement for deduction or
discount has been made with respect to any of the accounts receivable set forth
therein, except to the extent of reserves therefor set forth in the Closing
Balance Sheet; and (iv) the accounts receivable set forth therein and the other
debts arising therefrom are not, to Sellers’ Knowledge, subject to any
counterclaim or set-off and there are no claims or disputes with regard to any
such accounts receivable except to the extent of the reserves reflected on the
Closing Balance Sheet.

“Closing Balance Sheet” means an unaudited consolidated balance sheet of Parent
dated as of a date that is not more than three days prior to the Closing Date
which (i) is prepared by Sellers in a manner consistent with the preparation of
the Current Balance Sheet and (ii) presents fairly and accurately in all
material respects the Sellers’ financial condition as of the Closing Balance
Sheet Date in accordance with GAAP (except that unaudited interim financial
statements do not contain footnotes and other presentation items that may be
required by GAAP and are subject to normal year-end audit adjustments, which are
not material in amount or significance in the aggregate).

“Closing Balance Sheet Date” means the date of the Closing Balance Sheet.

“Closing Date” has the meaning set forth in Section 2.5.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended.

4


--------------------------------------------------------------------------------




“Confidential IP Information” has the meaning set forth in Section 3.17(i)

“Confidentiality Agreement” means the Mutual Non-Disclosure Agreement dated
August 10, 2005 between Parent and Clarient.

“Contract” means any agreement, contract, lease, note, loan, evidence of
indebtedness, purchase order, letter of credit, indenture, security or pledge
agreement, franchise agreement, undertaking, covenant not to compete, covenant
not to sue, employment agreement, license, instrument, obligation, commitment or
other arrangement to which either Seller is a party or is bound, whether oral or
written.

“Copyrights” means copyrights, copyright registrations, or any application
therefor, in the U.S. or any foreign country, or any other right corresponding
thereto throughout the world, including, without limitation, moral rights.

“Current Accounts Receivable Statement” has the meaning set forth in
Section 3.9.

“Current Balance Sheet” has the meaning set forth in Section 3.7(b).

“Current Balance Sheet Date” means March 31, 2006.

“DISPOSAL SITE” MEANS A LOCATION WHERE HAZARDOUS MATERIALS ARE TREATED OR
DISPOSED OF.

“DOL” means the Department of Labor.

“Employee” means any current or former or retired employee, consultant or
director of Sellers or any of their respective Subsidiaries.

“Employment Statutes” has the meaning set forth in Section 2.2(c)(xii).

“Environmental Laws” means all applicable laws, rules, regulations, orders,
treaties, statutes, and codes promulgated by any Governmental Body which
prohibit, regulate or control any Hazardous Material or any Hazardous Material
Activity, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, the Resource Recovery and
Conservation Act of 1976, the Federal Water Pollution Control Act, the Clean Air
Act, the Hazardous Materials Transportation Act, the Clean Water Act, comparable
laws, rules, regulations, ordinances, orders, treaties, statutes, and codes of
other Governmental Bodies, the regulations promulgated pursuant to any of the
foregoing, and all amendments and modifications of any of the foregoing, all as
amended to date.

“Environmental Permit” means any approval, permit, license, clearance or consent
required under applicable Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

5


--------------------------------------------------------------------------------




“ERISA Affiliate” means any other person or entity that is a member of a
“controlled group of corporations” with or under “common control” with Sellers
or any of their Subsidiaries within the meaning of Section 414(b), (c), (m) or
(o) of the Code and the regulations issued thereunder but excluding Buyer,
Clarient or their Affiliates.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Excluded Assets” has the meaning set forth in Section 2.1(c).

“Excluded Liabilities” has the meaning set forth in Section 2.2(c).

“Expense Amount” means the lesser of (A) $125,000 in cash or (B) the direct
expenses (including reasonable attorney’s fees and accounting and financial
advisory costs) of the terminating Party incurred in connection with the
transactions contemplated hereunder.

“Factored Accounts” means any of Sellers’ accounts and/or receivables sold to a
factor or otherwise factored by Sellers within 60 days prior to Closing that
remain uncollected by the factor as of the Closing.

 “Factoring Deductible” means the total face amount of the Factored Accounts.

“FDA” has the meaning set forth in Section 3.14(c).

“FDCA” has the meaning set forth in Section 3.14(a).

“FICA” has the meaning set forth in Section 3.15(b).

“First Bridge Note” has the meaning set forth in the recitals.

 “FMLA” means the Family Medical Leave Act of 1993, as amended.

“FUTA” has the meaning set forth in Section 3.15(b).

“GAAP” means United States generally accepted accounting principles in effect
from time to time applied on a consistent basis throughout the periods
indicated.

“Governmental Body” means any (i) nation, province, state, county, city, town,
village, district, or other jurisdiction of any nature; (ii) federal,
provincial, state, local, municipal, foreign, or other government;
(iii) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal); (iv) multi-national organization or body; or (v) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature.

“Hazardous Material” means any material or substance that is prohibited or
regulated by any Environmental Law or that has been designated by any
Governmental Body to be radioactive, toxic or hazardous, including without
limitation, asbestos, urea, formaldehyde,

6


--------------------------------------------------------------------------------




PCBs, radon gas, crude oil or any fraction thereof, all forms of natural gas,
petroleum products or by-products or derivatives.

“Hazardous Materials Activity” means the transportation, transfer, recycling,
storage, use, treatment, manufacture, removal, remediation, release, exposure of
others to, sale, or distribution of any Hazardous Material or any product
containing a Hazardous Material.

“Hired Employees” means each of the persons listed on Schedule 1.1(a).

“Instruments” shall mean the following instruments, devices and applications
sold by Sellers in the Business:  MedMicro Non-Robotic Retrofit, MedMicro
Robotic Retrofit, MedMicro Non-Robotic, MedMicro Robotic, MedMicro Robotic Plus,
MedMicro Slideloader, Digital Slide Module Single Slide, Digital Slide Module
Slideloader, Grossing Standalone, Grossing Upgrade, Slide Clip 4, 3 Chip Digital
Camera Replacement, Xcellerator Digital Slide Server (software only) and
Xcellerator Edu Workbench/Desktop (software only).

“Intellectual Property Rights” means any or all of the following and all rights
in, arising out of, or associated therewith: all U.S., international or foreign
(i) Patents; (ii) trade secrets and/or nonpublic know-how, including, for
example, inventions, discoveries, improvements, concepts, ideas, methods,
processes, designs, schematics, drawings, formulae, technical data,
specifications, research and development information, technology, databases,
inventions for with patent applications have not yet been filed and other
technical information, and other rights in know-how and confidential or
proprietary information; (iii) Copyrights; (iv) rights in World Wide Web
addresses and domain names and sites and applications and registrations
therefor; (vii) Trademarks; and (viii) similar, corresponding or equivalent
rights to any of the foregoing anywhere in the world, including, without
limitation, moral rights.

“Intellectual Property Rights Agreements” has the meaning set forth in
Section 3.17(m).

“International Employee Plan” means any Sellers’ Employee Plan for the benefit
of Employees who perform services outside the United States.

“Invention” means the Invention described by the Invention Patent.

“Invention Patent” means that certain “regions of interest” patent (no.
6,993,169) held by Trestle Sub.

“IRS” means the Internal Revenue Service.

“Lien” means any mortgage, pledge, lien, charge, claim, security interest,
adverse claims of ownership or use, restrictions on transfer, defect of title or
other encumbrance of any sort, other than (a) mechanic’s, materialmen’s, and
similar liens with respect to any amounts not yet due and payable, (b) liens for
taxes not yet due and payable, and other Permitted Encumbrances.

“Multiemployer Plan” means any “Pension Plan” (as defined below) which is a
“multiemployer plan,” as defined in Section 3(37) of ERISA.

7


--------------------------------------------------------------------------------




“Ordinary Course of Business” means, with respect to any Party, the usual,
regular and ordinary course of such Party’s normal operations in substantially
the same manner as heretofore conducted.

“Other Claim” means that certain patent no. 6,466,690.

“Outside Date” has the meaning set forth in Section 10.1(b).

“Parent” has the meaning set forth in the preamble.

“Party” or, collectively, “Parties” shall have the meaning set forth in the
preamble.

“Patent Condition” has the meaning set forth in Section 6.3(b).

“Patents” means (i) patents, utility models, design registrations, certificates
of invention, patents of addition or substitution, or other governmental grants
for the protection of inventions or industrial designs anywhere in the world,
including, without limitation, any reissues, renewals, re-examinations or
extensions thereof; and (ii) any applications for any of the foregoing,
including, without limitation, any international, provisional, divisional,
continuation, continuation-in-part, or continued prosecution applications.

“Pension Plan” means any Sellers’ Employee Plan which is an “employee pension
benefit plan,” within the meaning of Section 3(2) of ERISA.

“Permits” has the meaning set forth in Section 3.14(a).

“Permitted Encumbrances” means (i) statutory liens, charges, assessments,
security interests, claims, obligations, understandings or arrangements for
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith, (ii) pledges or deposits in connection with,
or to secure, workers’ compensation, unemployment insurance, pension or other
employee benefits, (iii) restrictions on transfer arising out of or related to
securities laws, (iv) any obligations arising under the Assumed Contracts and
Liens arising out of the acts of Buyer, and (v) any other Liens that are not,
individually or in the aggregate, material to the Business.

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Body or other entity.

“Post-Closing Tax Period” means any Tax Period beginning after the Closing Date
and that portion of a Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” means any Tax Period ending on or before the Closing
Date and the portion of any Straddle Period ending on the Closing Date.

“Proxy Statement” means the proxy statement to be distributed to the
stockholders of Parent in connection with seeking the Stockholder Approval,
including any

8


--------------------------------------------------------------------------------




preliminary proxy statement, definitive proxy statement or supplement or
amendment thereto, in each case filed with the SEC in accordance with the terms
and provisions of this Agreement.

“PTO” has the meaning set forth in Section 3.17(a).

“Purchase Price” means the assumption by Buyer of the Assumed Liabilities plus
cash in amount equal to the Base Price.

“Purchased Assets” has the meaning set forth in Section 2.1(b).

“Records” has the meaning set forth in Section 2.1(b)(iii).

“Reexamination” means an examination by the PTO of the validity and
enforceability of the Invention Patent prompted by the ex parte request made to
the PTO on or around May 18, 2006.

“Registered Intellectual Property Rights” means any and all Intellectual
Property Rights that is or are the subject of an application, certificate,
filing, registration or other document issued by, filed with, or recorded by,
any Governmental Body or other public or private legal authority at any time.

“Representatives” means, with respect to a Person, that Person’s officers,
directors, employees, accountants, counsel, investment bankers, financial
advisors, agents and other representatives.

“SEC” means the United States Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 3.3.

“Second Loan and Security Agreement” has the meaning set forth in the recitals.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means that certain Loan and Security Agreement, dated as of
February 27, 2006 by and among Clarient and Sellers.

“Sellers” has the meaning set forth in the preamble.

“Sellers’ Board Recommendation” has the meaning set forth in Section 3.31.

“Sellers’ Disclosure Letter” has the meaning set forth in the introduction to
Article III.

“Sellers’ Employee Plan” means each employment, consulting, severance,
termination, retirement, profit sharing, bonus, incentive, deferred
compensation, retention, change in control, savings, life, health, disability,
accident, medical, insurance, vacation, other welfare fringe benefit or other
employee compensation stock option, restricted stock or other equity-based plan,
program, policy, practice, contract, agreement or other arrangement providing
for compensation, severance, termination pay, deferred compensation, performance
awards,

9


--------------------------------------------------------------------------------




stock or stock-related awards, fringe benefits or other employee benefits or
remuneration of any kind, funded or unfunded, including without limitation, each
“employee benefit plan,” within the meaning of Section 3(3) of ERISA which is
maintained, contributed to, or required to be contributed to, by Sellers or any
of their Subsidiaries for the benefit of any Employee or any dependent thereof
and with respect to which Sellers or any of their Subsidiaries has or reasonably
could be expected to have any material liability or obligation.

“Sellers’ Financial Statements” has the meaning set forth in Section 3.7(b).

“Sellers’ Intellectual Property” means any and all Technology and any and all
Intellectual Property Rights, including Registered Intellectual Property Rights,
that is or are owned (in whole or in part) by or exclusively licensed to Sellers
or any of their Subsidiaries.

“Sellers’ Knowledge” means with respect to either Seller or Sellers, and with
respect to any matter in question, the actual knowledge of any of either
Seller’s officers or members of its board of directors, including without
limitation Maurizio Vecchione, Barry Hall, Jack Zeineh, Steve Barbee and Eric
Stoppenhagen, after reasonable inquiry, and shall include all similar uses of
the concept, including “aware,” “known to” and “knowledge of.”

“Sellers’ Material Adverse Effect” means any circumstance, event, change in, or
effect on, the Business or Sellers that, either alone or in combination with any
other circumstances, events, changes in, or effects on, the Business or Sellers
is, or would reasonably be expected to have a material adverse effect on (a) the
Business, the Purchased Assets or the Assumed Liabilities or (b) the ability of
Sellers to consummate the transactions contemplated by this Agreement; provided,
however, that none of the following shall be deemed to constitute or be taken
into account in determining whether there has been or will or could be a
“Sellers’ Material Adverse Effect”:  (w) any change resulting from or arising
out of general market, economic or political conditions (including any change
arising out of acts of war, weather conditions or other force majeure events),
(x) any change in the price or trading value of Parent’s securities, in and of
itself, (y) any change in the industries in which Sellers conduct their Business
or (z) any change resulting from any matter disclosed in (i) the SEC Filings,
(ii) Sellers’ 2006 operating forecast attached as Schedule 1.1(b) or (iii) the
Sellers’ Disclosure Letter; provided that in the case of clauses (w) or (y),
such changes do not have a substantially disproportionate impact on the Business
as compared to other similarly situated participants in the industries in which
Sellers conduct the Business.

“Sellers’ Registered Intellectual Property Rights” has the meaning set forth in
Section 3.17(a).

“Sellers’ Transfer Taxes” has the meaning set forth in Section 9.3.

“Significant Customers” has the meaning set forth in Section 3.10.

“Significant Suppliers” has the meaning set forth in Section 3.10.

“Stockholder Approval” means the approval of the transactions contemplated by
this Agreement by the affirmative vote of the holders of a majority of the
outstanding stock of each of the Sellers.

 

10


--------------------------------------------------------------------------------


“Stockholder Meeting” has the meaning set forth in Section 5.5(a).

“Straddle Period” means any Tax Period beginning before and ending after the
Closing Date.

“Subsequent Bridge Note” has the meaning set forth in the recitals.

“Subsidiary” or “Subsidiaries” of any Person means any corporation, partnership,
limited liability company, joint venture or other legal entity of which such
Person (either alone or through or together with any other Subsidiary), owns,
directly or indirectly, more than 50% of the stock or other equity interests the
holder of which is generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity, or
of which such Person is the managing member, general partner, or which such
Person is otherwise contractually entitled to direct and control such entity.

“Superior Proposal” means an unsolicited, bona fide written (on its most
recently amended or modified terms, if amended or modified) Acquisition Proposal
(with all of the percentages included in the definition of Acquisition Proposal
increased to 50%) made by a Person (other than Buyer or its Affiliates) after
the date hereof that did not result from a breach of Section 5.4 and that if
consummated would be on terms that Parent’s board of directors in good faith
concludes (after consultation with its financial advisor and outside counsel)
(i) will result in a transaction that is more favorable to Parent’s stockholders
(in their capacities as stockholders), from a financial point of view, than the
transactions contemplated by this Agreement (including any binding revision
hereto proposed by Buyer in response to such proposal or otherwise) and (ii) is
reasonably probable of being completed in a prompt manner.

“Superior Proposal Notice” has the meaning set forth in Section 5.4(c).

“Takeover Statute” has the meaning set forth in Section 7.3.

“Tangible Personal Property” means each item or distinct group of furniture,
fixtures, equipment, machinery, computers, servers, communications and
networking equipment and other tangible personal property currently owned,
leased or subleased by the Sellers and any of their Subsidiaries for the
operation of the Business.

“Tax” or, collectively, “Taxes”, means (i) any and all federal, state, local and
foreign taxes, assessments and other governmental charges, duties, impositions
and liabilities in the nature of a tax, including taxes based upon or measured
by gross receipts, income, profits, sales, use and occupation, and value added,
ad valorem, transfer, franchise, withholding, payroll, recapture, employment,
excise and property taxes, together with all interest, penalties and additions
imposed with respect to such amounts; (ii) any liability for the payment of any
amounts of the type described in clause (i) as a result of being or ceasing to
be a member of an affiliated, consolidated, combined or unitary group for any
period (including, without limitation, any liability under Treas. Reg.
Section 1.1502-6 or any comparable provision of foreign, state or local law);
and (iii) any liability for the payment of any amounts of the type described in
clause (i) or (ii) as a result of any express or implied obligation to indemnify
any other person or as a result of any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity.

21


--------------------------------------------------------------------------------




“Tax Period” means any period prescribed by any Governmental Body for which a
Tax Return is required to be filed or a Tax is required to be paid.

“Tax Returns” means any return, declaration, report, claim for refund, transfer
pricing report or information return or statement relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Technology” means any or all of the following:  (i) works of authorship
including, without limitation, computer programs, source code and executable
code, whether embodied in software, firmware or otherwise, documentation,
designs, files, net lists, records, data and mask works; (ii) inventions
(whether or not patentable), improvements, and technology; (iii) proprietary or
confidential information, including technical data and customer and supplier
lists, trade secrets, discoveries, processes, formulas, and know how;
(iv) databases, data compilations and collections and technical data; (v) tools,
methods and processes; and (vi) all instantiations of the foregoing in any form
and embodied in any media.

“Termination Fee” means cash in the amount of $90,000 in immediately available
funds.

“Third Party” has the meaning set forth in Section 5.4(c).

“Trademarks” means trade names, trade dress, brand names, logos, common law
trademarks and service marks, trademark and service mark registrations and
applications therefor and all goodwill associated therewith throughout the
world.

“Transfer Taxes” has the meaning set forth in Section 9.3.

“Transfer Tax Returns” has the meaning set forth in Section 9.3.

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

“Trestle Sub” has the meaning set forth in the preamble.

“Voting Agreements” has the meaning set forth in the recitals.

Article II

PURCHASE AND SALE OF ASSETS

2.1           Purchase and Sale of Assets.

(a)           Purchase and Sale.   Upon the terms and subject to the conditions
set forth herein, at the Closing (as defined in Section 2.5 hereof), Buyer shall
purchase from Sellers, and Sellers shall irrevocably sell, convey, transfer,
assign and deliver to Buyer, the Purchased Assets (as defined in
Section 2.1(b) hereof), free and clear of any and all Liens.

22


--------------------------------------------------------------------------------




(b)           Definition of Purchased Assets.   For all purposes of and under
this Agreement, the term “Purchased Assets” shall mean, refer to and include all
of Sellers’ right, title and interest in and to all tangible and intangible
assets, properties and rights, wherever located, which are owned, used or held
(directly or indirectly) for use by Sellers to the extent owned, used or held
(directly or indirectly) for use by Sellers or their respective Subsidiaries as
of the Closing (but specifically excluding the Excluded Assets (as defined in
Section 2.1(c) hereof)) in connection with or relating to the Business,
including, without limitation, the following:

(I)            ALL RIGHTS AND BENEFITS UNDER EACH OF THE CONTRACTS OF SELLERS
SET FORTH ON SCHEDULE 2.1(B)(I) AND THE UNFILLED CUSTOMER PURCHASE ORDERS
ENTERED INTO BY SELLERS IN THE ORDINARY COURSE OF BUSINESS FROM AND AFTER THE
EXECUTION OF THIS AGREEMENT AND OUTSTANDING AT THE CLOSING (A LIST OF SUCH
PURCHASE ORDERS TO BE PROVIDED BY SELLERS TO BUYER AT CLOSING) (COLLECTIVELY,
“ASSUMED CONTRACTS”);

(II)           ALL TANGIBLE PERSONAL PROPERTY, INCLUDING BUT NOT LIMITED TO THE
TANGIBLE PERSONAL PROPERTY (A) USED OR HELD FOR USE BY THE SELLERS’ AND THEIR
SUBSIDIARIES AT THE LOCATIONS WHERE THE BUSINESS IS CONDUCTED, (B) IN THE
POSSESSION OR CONTROL OF ANY OF SELLERS’ EMPLOYEES OR (C) OTHERWISE OWNED,
LEASED OR HELD BY SELLERS OR THEIR SUBSIDIARIES AT THE CLOSING DATE;

(III)          TO THE EXTENT RELATING TO THE PURCHASED ASSETS OR THE ASSUMED
LIABILITIES, ALL OPERATING DATA AND ORIGINAL RECORDS (INCLUDING COMPUTER FILES
AND ELECTRONIC MEDIA), INCLUDING WITHOUT LIMITATION, BOOKS (OTHER THAN CORPORATE
MINUTES, TAX BOOKS AND RECORDS, STOCK RECORD BOOKS AND OTHER BOOKS RELATING TO
THE ORGANIZATION, MAINTENANCE, AND EXISTENCE OF SELLERS AS A CORPORATION),
RECORDS AND ACCOUNTS, CORRESPONDENCE, RESEARCH AND DEVELOPMENT FILES, DRUG
MASTER FILES, REGULATORY SUPPORT FILES, REGULATORY APPLICATIONS, CORRESPONDENCE
AND SUBMISSION FILES, PRODUCTION RECORDS, TECHNICAL, ACCOUNTING, MANUFACTURING,
QUALITY CONTROL AND PROCEDURAL FILES AND MANUALS, CUSTOMER AND VENDOR LISTS,
CUSTOMER COMPLAINT FILES, DEVICE AND PRODUCT OPERATION MANUALS, SALES AND
MARKETING LITERATURE, PURCHASE ORDERS AND INVOICES AND COPIES OF ALL EMPLOYMENT
RECORDS RELATED TO THE HIRED EMPLOYEES (COLLECTIVELY, THE “RECORDS”); PROVIDED
THAT, IN THE CASE OF ANY RECORDS WHICH RELATE TO BOTH THE PURCHASED ASSETS OR
THE ASSUMED LIABILITIES, ON THE ONE HAND, AND THE OTHER BUSINESSES OR ASSETS OR
LIABILITIES OF SELLERS, ON THE OTHER HAND, SELLERS SHALL HAVE THE RIGHT TO
REDACT ANY PORTION OF THE RECORDS SOLELY TO THE EXTENT THAT THEY RELATE TO SUCH
OTHER BUSINESSES AND ASSETS; PROVIDED, FURTHER, SELLERS SHALL HAVE THE RIGHT TO
RETAIN COPIES OF ANY PORTION OF THE RECORDS TO THE EXTENT REASONABLY NECESSARY,
INCLUDING, IN SELLERS’ DISCRETION, TO EFFECT AN ORDERLY DISSOLUTION OF SELLERS;

(IV)          ORIGINAL SETS OF ALL LAB NOTEBOOKS, MANUFACTURING PROCEDURES,
EQUIPMENT CALIBRATION SETTINGS AND OTHER TECHNICAL INFORMATION;

(V)           ALL OF SELLERS’ RIGHT, TITLE AND INTEREST IN AND TO THE SELLERS’
INTELLECTUAL PROPERTY, AND ANY AND ALL INTELLECTUAL PROPERTY RIGHTS THAT RELATE
TO OR ARE USED OR HELD FOR USE IN CONNECTION WITH THE BUSINESS;

(VI)          THE CURRENT TELEPHONE AND FACSIMILE NUMBERS USED IN THE BUSINESS
AND HELD BY SELLERS;

23


--------------------------------------------------------------------------------




(VII)         ALL RIGHTS TO THE INTERNET WEBSITE ADDRESSES USED IN THE BUSINESS
AND HELD BY SELLERS;

(VIII)        ALL RIGHTS, CLAIMS, CAUSES OF ACTION, RIGHTS OF RECOVERY OR
SET-OFF, WARRANTY RIGHTS OR OTHER SIMILAR RIGHTS OF SELLERS, WHETHER KNOWN,
UNKNOWN, MATURED OR UNMATURED, ACCRUED OR CONTINGENT, AGAINST THIRD PARTIES,
INCLUDING UNDER EXPRESS OR IMPLIED WARRANTIES FROM SUPPLIERS AND CLAIMS EXISTING
AT THE CLOSING DATE UNDER INSURANCE POLICIES, TO THE EXTENT AND IN THE
PROPORTION RELATING TO THE PURCHASED ASSETS OR ASSUMED LIABILITIES;

(IX)           ALL TRANSFERABLE FRANCHISES, PERMITS, LICENSES, AGREEMENTS,
WAIVERS AND AUTHORIZATIONS ISSUED BY OR OBTAINED FROM ANY GOVERNMENTAL BODY, TO
THE EXTENT HELD OR USED BY ANY SELLER OR ANY OF ITS SUBSIDIARIES IN CONNECTION
WITH, OR REQUIRED FOR, THE OPERATION, USE AND EXPLOITATION OF THE PURCHASED
ASSETS OR THE ASSUMPTION, PAYMENT, PERFORMANCE AND DISCHARGE OF THE ASSUMED
LIABILITIES;

(X)            ALL CUSTOMER LISTS USED IN THE BUSINESS; AND

(XI)           ALL CASH AND CASH EQUIVALENTS AND THE ACCOUNTS AND NOTES
RECEIVABLE OF THE SELLERS EXISTING AS OF THE CLOSING; AND

(XII)          ALL OTHER ASSETS, PROPERTIES, CLAIMS, RIGHTS AND INTERESTS OF
SELLERS WHICH EXIST ON THE CLOSING DATE, OF EVERY KIND AND NATURE AND
DESCRIPTION, WHETHER TANGIBLE OR INTANGIBLE, REAL, PERSONAL OR MIXED, WHEREVER
LOCATED, WHICH RELATE TO OR ARE USED OR HELD FOR USE SOLELY IN CONNECTION WITH
THE BUSINESS, OTHER THAN ANY EXCLUDED ASSETS (AS DEFINED BELOW) OR ANY ITEMS
EXCLUDED IN (I) THROUGH (XI) ABOVE.

(c)           Definition of Excluded Assets.   Notwithstanding anything to the
contrary set forth in this Section 2.1 or elsewhere in this Agreement, the term
“Purchased Assets” shall not mean, refer to or include the following
(collectively, the “Excluded Assets”) to the extent owned, used or held for use
by Sellers or any of its Affiliates as of the Closing:

(I)            THE ASSETS OF ANY SELLERS’ EMPLOYEE PLAN HELD FOR THE EXCLUSIVE
PURPOSE OF SATISFYING OBLIGATIONS UNDER SUCH SELLERS’ EMPLOYEE PLAN;

(II)           ANY CONTRACTS TO WHICH SELLERS ARE A PARTY OR BY WHICH SELLERS
ARE BOUND NOT EXPRESSLY ASSUMED IN SECTION 2.1(B) ABOVE;

(III)          THE CORPORATE CHARTER AND BYLAWS, QUALIFICATIONS TO TRANSACT
BUSINESS AS A FOREIGN CORPORATION, ARRANGEMENTS WITH REGISTERED AGENTS RELATING
TO FOREIGN QUALIFICATIONS, TAXPAYER AND OTHER IDENTIFICATION NUMBERS, SEALS,
MINUTE BOOKS, STOCK TRANSFER BOOKS, BLANK STOCK CERTIFICATES, AND OTHER
DOCUMENTS RELATING TO THE ORGANIZATION, MAINTENANCE, AND EXISTENCE OF SELLERS AS
A CORPORATION;

(IV)          ALL SECURITIES OF ANY SUBSIDIARIES OF SELLERS;

(V)           ALL REFUNDS OF TAXES WITH RESPECT TO THE BUSINESS AND WITH RESPECT
TO THE PURCHASED ASSETS, IN EITHER CASE ATTRIBUTABLE TO ANY PRE-CLOSING TAX
PERIOD AND SIMILAR RECOVERIES AND BENEFITS OF SELLERS AND THEIR RESPECTIVE
SUBSIDIARIES;

24


--------------------------------------------------------------------------------




(VI)          ALL CLAIMS, ACTIONS, DEPOSITS, PREPAYMENTS, REFUNDS, CAUSES OF
ACTION, RIGHTS OF RECOVERY, WARRANTY RIGHTS, RIGHTS OF SET OFF, AND RIGHTS OF
RECOUPMENT OF ANY KIND OR NATURE (INCLUDING ANY SUCH ITEM RELATING TO TAXES) TO
THE EXTENT NOT OTHERWISE INCLUDED IN THE PURCHASED ASSETS;

(VII)         ALL RIGHTS OF SELLERS UNDER THIS AGREEMENT, EACH ANCILLARY
AGREEMENT OR ANY AGREEMENT, CERTIFICATE, INSTRUMENT OR OTHER DOCUMENT EXECUTED
AND DELIVERED BY SELLERS OR BUYER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR ANY SIDE AGREEMENT BETWEEN SELLERS AND BUYER
OR ITS AFFILIATES ENTERED INTO ON OR AFTER THE DATE HEREOF, INCLUDING SELLERS’
RIGHT TO RECEIVE THE PURCHASE PRICE AS CONTEMPLATED HEREIN;

(VIII)        ALL BOOKS, RECORDS, FILES, DOCUMENTS, DATA, INFORMATION AND
CORRESPONDENCE OF SELLERS, INCLUDING WITHOUT LIMITATION TAX BOOKS AND RECORDS,
OTHER THAN THE RECORDS OR TO THE EXTENT NOT OTHERWISE INCLUDED IN THE PURCHASED
ASSETS OR AS OTHERWISE PROVIDED IN SECTION 9.1; PROVIDED THAT BUYER SHALL BE
ENTITLED TO MAKE COPIES OF SELLERS’ TAX BOOKS AND RECORDS TO THE EXTENT
REASONABLY NECESSARY FOR BUYER’S OPERATION OF THE BUSINESS FOLLOWING THE
CLOSING, INCLUDING BUYER’S COMPLIANCE WITH TAX LAWS AND REGULATIONS;

(IX)           ANY OF SELLERS’ RIGHTS WITH RESPECT TO CLAIMS ARISING OUT OF
EXCLUDED LIABILITIES;

(X)            ALL ATTORNEY-CLIENT PRIVILEGED COMMUNICATIONS PROVIDED TO SELLERS
BY KAYE SCHOLER LLP WITH RESPECT TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN, AND/OR TO PARENT, OR ANY OF
PARENT’S DIRECTORS’ OR OFFICERS’, WITH RESPECT TO THE SECURITIES ACT, THE
EXCHANGE ACT OR OTHER APPLICABLE SECURITIES LAWS;

(XI)           ALL RIGHTS OF SELLERS UNDER ANY INSURANCE POLICIES MAINTAINED BY
SELLERS FOR THE BENEFIT OF THEIR RESPECTIVE DIRECTORS AND OFFICERS IN THEIR
CAPACITIES AS DIRECTORS AND OFFICERS INCLUDING ANY PREMIUMS IN CONNECTION
THEREWITH;

(XII)          ALL RIGHTS, TITLE AND INTEREST IN AND TO ALL PROPERTIES, ASSETS
AND RIGHTS OF SELLERS THAT DO NOT RELATE TO THE BUSINESS;

(XIII)         ALL ASSETS PROPERTIES OR RIGHTS SET FORTH ON
SCHEDULE 2.1(C)(XIII) HERETO; AND

(XIV)        THE FACTORED ACCOUNTS AND THE CORRESPONDING ASSET ACCOUNTS
(INCLUDING ANY RESIDUAL RIGHTS TO RECEIVE PAYMENTS FROM THE FACTOR ON ACCOUNT OF
THE FACTORED ACCOUNTS); PROVIDED THAT ANY CASH AMOUNTS REPAID TO SELLERS BY THE
FACTOR OR ANY UNDERLYING ACCOUNT DEBTOR IN RESPECT OF THE FACTORED ACCOUNTS AT
OR PRIOR TO CLOSING SHALL NOT CONSTITUTE EXCLUDED ASSETS.

2.2           Assumption of Liabilities.

(a)           Assumption.   Upon the terms and subject to the conditions set
forth herein, at the Closing, Buyer shall assume from Sellers, and Sellers shall
irrevocably convey, transfer and assign to Buyer, all of the Assumed Liabilities
(as defined in Section 2.2(b) hereof). Buyer shall not assume any liabilities of
Sellers pursuant hereto, other than the Assumed Liabilities.

25


--------------------------------------------------------------------------------




(b)           Definition of Assumed Liabilities.   For all purposes of and under
this Agreement, the term “Assumed Liabilities” shall mean, refer to and include
only the following liabilities of Sellers (and shall specifically exclude the
Excluded Liabilities (as defined in Section 2.2(c) hereof)):

(I)            ALL OBLIGATIONS, DUTIES AND LIABILITIES OF SELLERS CONTINUING
AFTER THE CLOSING UNDER THE ASSUMED CONTRACTS, TO THE EXTENT SUCH LIABILITIES
(A) WERE NOT DUE TO HAVE BEEN SATISFIED OR DISCHARGED PRIOR TO THE CLOSING DATE
AND (B) DO NOT ARISE FROM ANY BREACH OR DEFAULT UNDER SUCH ASSUMED CONTRACT
OCCURRING PRIOR TO THE CLOSING DATE AND (C) ARE NOT INCLUDED ON
SCHEDULE 2.2(B)(I); PROVIDED, HOWEVER, THAT FOR INSTRUMENTS THAT WERE TO HAVE
BEEN DELIVERED BY SELLERS TO CUSTOMERS PURSUANT TO ASSUMED CONTRACTS NO MORE
THAN SEVEN (7) DAYS PRIOR TO CLOSING BUT THAT HAVE NOT BEEN DELIVERED AT
CLOSING, BUYER SHALL ALSO ASSUME THE OBLIGATION OF DELIVERING SUCH INSTRUMENTS
TO SUCH CUSTOMERS TO THE EXTENT THAT SUCH INSTRUMENTS TO BE DELIVERED ARE
TRANSFERRED TO BUYER AS PURCHASED ASSETS AT THE TIME OF CLOSING, AND SELLERS
SHALL RETAIN ALL OTHER LIABILITIES UNDER THE ASSUMED CONTRACTS THAT WERE DUE TO
HAVE BEEN SATISFIED OR DISCHARGED PRIOR TO THE CLOSING DATE;

(II)           ALL OBLIGATIONS, DUTIES, LIABILITIES AND ITEMS RELATING TO
(A) DEFERRED REVENUE SHOWN ON SCHEDULE 2.2(B)(II) AND (B) DEFERRED REVENUE
PROVIDED UNDER CUSTOMER CONTRACTS ENTERED INTO BY SELLERS IN THE ORDINARY COURSE
OF BUSINESS FROM AND AFTER THE EXECUTION OF THIS AGREEMENT REMAINING OUTSTANDING
AT THE CLOSING (A LIST OF SUCH CUSTOMER CONTRACTS AND THE ASSOCIATED OUTSTANDING
DEFERRED REVENUE TO BE PROVIDED BY SELLERS TO BUYER AT CLOSING);

(III)          ALL OBLIGATIONS, DUTIES AND LIABILITIES ARISING AS A RESULT OF
THE POST-CLOSING EMPLOYMENT BY BUYER OR CLARIENT OF ANY HIRED EMPLOYEE, OTHER
THAN ANY EXCLUDED LIABILITY;

(IV)          ALL OBLIGATIONS, DUTIES AND LIABILITIES RELATING TO WARRANTIES
CONTAINED IN WRITTEN CUSTOMER AGREEMENTS FOR INSTRUMENTS SOLD IN THE ORDINARY
COURSE OF BUSINESS;

(V)           ALL OBLIGATIONS, DUTIES AND LIABILITIES RELATING TO VENDOR
PURCHASE ORDERS SUBMITTED BY SELLERS IN THE ORDINARY COURSE OF BUSINESS FROM AND
AFTER THE DATE HEREOF UNTIL THE CLOSING TO ANY OF THE VENDORS INDICATED ON
SCHEDULE 2.2(B)(V) FOR THE PURPOSE OF PURCHASING INVENTORY;

(VI)          ALL OBLIGATIONS, DUTIES AND LIABILITIES ARISING AS A RESULT OF THE
POST-CLOSING OWNERSHIP OR USE BY BUYER AND CLARIENT OF THE PURCHASED ASSETS,
OTHER THAN ANY EXCLUDED LIABILITIES; AND

(VII)         BUYER’S TRANSFER TAXES.

(c)           Definition of Excluded Liabilities.   Sellers and their
Subsidiaries shall retain, and shall be responsible for paying, performing and
discharging when due, and Buyer shall not assume or have any responsibility for,
any obligations, duties and liabilities of Sellers’ and their respective
Subsidiaries other than Assumed Liabilities, whether arising prior to, on or
after the Closing Date (collectively, “Excluded Liabilities”), including,
without limitation:

26


--------------------------------------------------------------------------------




 

(I)            ALL OBLIGATIONS, DUTIES AND LIABILITIES OF SELLERS UNDER THIS
AGREEMENT, THE ANCILLARY AGREEMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR
OTHER AGREEMENT ENTERED INTO IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY;

(II)           OBLIGATIONS, DUTIES AND LIABILITIES RELATED TO OR ARISING OUT OF
THE USE OR OWNERSHIP OF ANY EXCLUDED ASSET;

(III)          OBLIGATIONS, DUTIES AND LIABILITIES TO THE EXTENT ARISING FROM OR
AS A RESULT OF ANY BUSINESS OF SELLERS, INCLUDING THE BUSINESS, OTHER THAN THE
ASSUMED LIABILITIES, INCLUDING ANY ACTION, SUIT, CLAIM OR PROCEEDING THERETO,
REGARDLESS OF WHEN FILED AND REGARDLESS OF WHETHER AN ACCRUAL IN RESPECT THEREOF
IS INCLUDED ON THE CURRENT BALANCE SHEET OR THE CLOSING BALANCE SHEET.

(IV)          OTHER THAN BUYER’S TRANSFER TAXES, ANY LIABILITIES FOR TAXES OF
THE SELLERS, OR ANY MEMBER OF ANY CONSOLIDATED, AFFILIATED, COMBINED OR UNITARY
GROUP OF CORPORATIONS OF WHICH ANY SELLER IS OR HAS BEEN A MEMBER, FOR TAXES AND
ANY LIABILITIES FOR TAXES ATTRIBUTABLE TO THE PURCHASED ASSETS FOR ANY
PRE-CLOSING TAX PERIOD ARISING FROM THE OPERATION OF THE BUSINESS PRIOR TO THE
CLOSING;

(V)           ALL ACCOUNTING, CONSULTING, FINDERS, INVESTMENT BANKING, LEGAL AND
SIMILAR FEES AND EXPENSES INCURRED BY SELLERS IN CONNECTION WITH THE NEGOTIATION
OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;

(VI)          ANY LIABILITIES OR OBLIGATIONS OF SELLERS UNDER ANY CONTRACTS
OTHER THAN THE ASSUMED CONTRACTS;

(VII)         ANY AND ALL WARRANTY LIABILITIES OR OBLIGATIONS OF SELLERS AND
THEIR RESPECTIVE SUBSIDIARIES TO THE EXTENT NOT ASSUMED LIABILITIES;

(VIII)        THE LIABILITIES AND OBLIGATIONS SET FORTH ON SCHEDULE 2.2(B)(I);

(IX)           ANY INFRINGEMENT OR ALLEGED INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF ANY OTHER PERSON, INCLUDING BUT NOT LIMITED TO SELLERS’
INTELLECTUAL PROPERTY, ARISING OUT OF ANY ACTION OF SELLERS ON OR PRIOR TO THE
CLOSING OR ANY MISAPPROPRIATION OR MISUSE OF ANY TECHNOLOGY OR ANY OTHER RIGHT
OF ANOTHER PERSON ARISING OUT OF ANY ACTION OF SELLERS PRIOR TO THE CLOSING;

(X)            ANY LIABILITY OF SELLERS ARISING BY REASON OF ANY VIOLATION OR
ALLEGED VIOLATION OF ANY JUDGMENT, ORDER, DECREE, STATUTE, LAW, RULE OF COMMON
LAW, CODE AND REGULATIONS TO THE EXTENT SUCH LIABILITY RESULTS FROM OR ARISES
OUT OF EVENTS, FACTS OR CIRCUMSTANCES OCCURRING OR EXISTING PRIOR TO THE
CLOSING;

(XI)           ANY LIABILITIES OR OBLIGATIONS OF SELLERS OR THEIR ERISA
AFFILIATES OR RESPECTIVE SUBSIDIARIES ARISING OUT OF OR IN CONNECTION WITH
(A) ANY SELLERS’ EMPLOYEE PLAN AT ANY TIME MAINTAINED, SPONSORED, CONTRIBUTED TO
OR REQUIRED TO BE CONTRIBUTED TO BY OR WITH RESPECT TO SELLERS OR THEIR ERISA
AFFILIATE OR RESPECTIVE SUBSIDIARIES OR (B) ANY EMPLOYMENT PRACTICES OF SELLERS
OR THEIR ERISA AFFILIATES OR RESPECTIVE SUBSIDIARIES;

27


--------------------------------------------------------------------------------




(XII)          ALL LIABILITIES AND OBLIGATIONS OF SELLERS AND THEIR ERISA
AFFILIATES AND RESPECTIVE SUBSIDIARIES TO ANY CURRENT, FORMER OR PROSPECTIVE
EMPLOYEES OR ANY OF THEIR SPOUSES, BENEFICIARIES OR OTHER DEPENDENTS (INCLUDING
THE HIRED EMPLOYEES DURING THE PERIOD EMPLOYED BY SELLERS THROUGH THEIR
TERMINATION BY SELLERS) INCLUDING WITHOUT LIMITATION, ANY LIABILITIES OR
OBLIGATIONS UNDER ANY FEDERAL, STATE OR MUNICIPAL EMPLOYMENT, LABOR OR
EMPLOYMENT DISCRIMINATION LAW, INCLUDING WITHOUT LIMITATION, THE NATIONAL LABOR
RELATIONS ACT, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT
OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, ERISA, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE FAMILY AND MEDICAL LEAVE ACT,
THE IMMIGRATION REFORM AND CONTROL ACT OF 1986, THE CALIFORNIA FAIR EMPLOYMENT
AND HOUSING ACT, THE CALIFORNIA FAMILY RIGHTS ACT, AND THE CALIFORNIA LABOR
CODE, AND ALL AMENDMENTS TO EACH SUCH ACT AS WELL AS THE REGULATIONS ISSUED
THEREUNDER (TOGETHER, THE “EMPLOYMENT STATUTES”); AND

(XIII)         ALL OBLIGATIONS AND LIABILITIES, WHETHER ABSOLUTE OR CONTINGENT,
OTHER THAN ASSUMED LIABILITIES.

2.3           Consideration for Purchased Assets.


(A)           ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT, THE CONSIDERATION FOR THE PURCHASED ASSETS SHALL BE BUYER’S PAYMENT
TO SELLERS OF THE PURCHASE PRICE AS PROVIDED HEREIN.


(B)           ON THE SECOND BUSINESS DAY PRIOR TO THE CLOSING, SELLERS SHALL
DELIVER TO BUYER (I) THE CLOSING BALANCE SHEET, (II) THE CLOSING ACCOUNTS
RECEIVABLE STATEMENT, TOGETHER WITH AN AGING SCHEDULE INDICATING A RANGE OF DAYS
ELAPSED SINCE INVOICE, (III) A SCHEDULE REFLECTING SELLERS’ CALCULATION OF THE
ADJUSTMENT AMOUNT, IF ANY (THE “ADJUSTMENT SCHEDULE”), AND (IV) ALL WORK PAPERS
AND BACK-UP MATERIALS (INCLUDING A SCHEDULE OF INVENTORY) USED IN THE
PREPARATION OF THE CLOSING BALANCE SHEET, THE CLOSING ACCOUNTS RECEIVABLE
STATEMENT AND THE ADJUSTMENT SCHEDULE. FOLLOWING DELIVERY OF SUCH ITEMS, BUYER
SHALL HAVE THE RIGHT TO MAKE REASONABLE INQUIRIES WITH RESPECT THERETO AND,
DURING REGULAR BUSINESS HOURS OR BY OTHER ARRANGEMENT WITH SELLERS, CONDUCT A
PHYSICAL INVENTORY AND INSPECTION OF BUYER’S FINANCIAL RECORDS, ASSETS,
INVENTORY AND FACILITIES FOR THE PURPOSE OF VERIFYING AND VALIDATING THE
INFORMATION SET FORTH IN THE CLOSING BALANCE SHEET, THE CLOSING ACCOUNTS
RECEIVABLE STATEMENT, AND THE ADJUSTMENT SCHEDULE. SELLERS SHALL PROVIDE BUYER
WITH ANSWERS TO SUCH QUERIES AND SUCH ADDITIONAL INFORMATION AS BUYER MAY
REASONABLY REQUEST.

2.4           Allocation of Purchase Price.   No later than 60 days following
the Closing Date, the Buyer will submit to the Sellers its allocation of the
Base Price (plus Assumed Liabilities to the extent properly taken into account
under the Code and the applicable Treasury Regulations) among the Purchased
Assets subject to the approval of the Sellers, which approval shall not be
unreasonably withheld (the “Allocation”). The Allocation will be made in
accordance with Section 1060 of the Code and the Treasury regulations
promulgated thereunder. The Sellers and the Buyer agree to (i) be bound by the
Allocation, (ii) act in accordance with the Allocation in the preparation of
financial statements and filing of all Tax Returns (including, without
limitation, filing Form 8594 with their United States federal income Tax Return
for the taxable year that includes the date of the Closing) and in the course of
any Tax audit, Tax review or Tax

28


--------------------------------------------------------------------------------




litigation relating thereto and (iii) take no position and cause their
Affiliates to take no position inconsistent with the Allocation for income Tax
purposes, including United States federal and state income Tax and foreign
income Tax, unless otherwise required pursuant to a “determination” within the
meaning of Section 1313(a) of the Code. Not later than thirty (30) days prior to
the filing of their respective Forms 8594 (and analogous state law forms)
relating to this transaction, each Party shall deliver to the other party a copy
of its Form 8594 (and any analogous state law forms).

2.5           Closing.


(A)           CLOSING PLACE, TIME AND DATE.   UNLESS THIS AGREEMENT IS EARLIER
TERMINATED PURSUANT TO ARTICLE X HEREOF, THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (THE “CLOSING”) SHALL BE HELD AT THE OFFICES OF
LATHAM & WATKINS LLP, 650 TOWN CENTER DRIVE, 20TH FLOOR, COSTA MESA, CALIFORNIA,
AT 11:00 A.M. ON THE DATE WHICH IS TWO (2) BUSINESS DAYS FOLLOWING THE
SATISFACTION OR WAIVER OF THE CONDITIONS TO CLOSING SET FORTH IN ARTICLE VIII
HEREOF, OR AT SUCH OTHER PLACE AND SUCH OTHER TIME AND/OR DATE AS THE PARTIES
HERETO SHALL MUTUALLY AGREE (THE ACTUAL DATE ON WHICH THE CLOSING SHALL OCCUR
BEING REFERRED TO HEREIN AS THE “CLOSING DATE”).

(b)           Closing Deliveries.

(I)            AT THE CLOSING, UNLESS OTHERWISE PROVIDED, BUYER SHALL DELIVER,
OR CAUSE TO BE DELIVERED, TO SELLERS, AS APPLICABLE, THE FOLLOWING, DATED AS OF
THE CLOSING DATE AND EXECUTED FOR AND ON BEHALF OF BUYER BY A DULY AUTHORIZED
OFFICER THEREOF:

(1)           THE PURCHASE PRICE, WHICH SHALL BE DELIVERED IN THE FORM OF A WIRE
TRANSFER TO SELLER’S DESIGNATED ACCOUNT OF IMMEDIATELY AVAILABLE FUNDS IN AN
AMOUNT EQUAL TO THE BASE PRICE MINUS THE UNPAID PRINCIPAL AND INTEREST ON ALL OF
THE BRIDGE NOTES;

(2)           THE ORIGINAL OF EACH OF THE BRIDGE NOTES FOR CANCELLATION IN
ACCORDANCE WITH THE TERMS THEREOF, TOGETHER WITH A TERMINATION OF THE SECURITY
AGREEMENTS IN ACCORDANCE WITH THEIR TERMS, AND ANY UCC TERMINATION STATEMENTS
AND OTHER FILINGS RELATING THERETO;

(3)           ONE OR MORE INSTRUMENTS OF ASSUMPTION, IN CUSTOMARY FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BUYER AND SELLERS AND THEIR RESPECTIVE
COUNSEL;

(4)           THE CERTIFICATES AND OTHER DOCUMENTS REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 8.2; AND

(5)           ANY AND ALL OTHER INSTRUMENTS, CERTIFICATES AND AGREEMENTS
CONTEMPLATED BY ARTICLE VIII OR ARTICLE IX HEREOF OR AS SELLERS MAY REASONABLY
REQUEST IN ORDER TO EFFECTIVELY MAKE BUYER RESPONSIBLE FOR ALL ASSUMED
LIABILITIES PURSUANT HERETO TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.

(II)           AT THE CLOSING, SELLERS SHALL DELIVER, OR CAUSE TO BE DELIVERED,
TO BUYER THE FOLLOWING, DATED AS OF THE CLOSING DATE AND EXECUTED FOR AND ON
BEHALF OF SELLERS BY DULY AUTHORIZED OFFICERS THEREOF:

29


--------------------------------------------------------------------------------


(1)           A BILL OF SALE, IN CUSTOMARY FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO BUYER AND SELLERS AND THEIR RESPECTIVE COUNSEL;

(2)           ONE OR MORE INSTRUMENTS OF ASSUMPTION, IN CUSTOMARY FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BUYER AND SELLERS AND THEIR RESPECTIVE
COUNSEL;

(3)           AN INSTRUMENT OF ASSIGNMENT OF PATENTS, IN CUSTOMARY FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BUYER AND SELLERS AND THEIR RESPECTIVE
COUNSEL;

(4)           AN INSTRUMENT OF ASSIGNMENT OF COPYRIGHTS, IN CUSTOMARY FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BUYER AND SELLERS AND THEIR RESPECTIVE
COUNSEL;

(5)           AN INSTRUMENT OF ASSIGNMENT OF TRADEMARKS, IN CUSTOMARY FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BUYER AND SELLERS AND THEIR RESPECTIVE
COUNSEL;

(6)           THE CERTIFICATES AND OTHER DOCUMENTS REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 8.1; AND

(7)           ANY AND ALL OTHER INSTRUMENTS, CERTIFICATES AND AGREEMENTS
CONTEMPLATED BY ARTICLE VIII HEREOF OR AS BUYER MAY REASONABLY REQUEST IN ORDER
TO EFFECTIVELY TRANSFER TO BUYER ALL OF THE PURCHASED ASSETS PURSUANT HERETO TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW.

2.6           Nontransferable Assets.   To the extent that any Purchased Asset
or Assumed Liability to be sold, conveyed, assigned, transferred, delivered or
assumed to or by Buyer pursuant hereto, or any claim, right or benefit arising
thereunder or resulting therefrom, is not capable of being sold, conveyed,
assigned, transferred or delivered without the approval, consent or waiver of
the issuer thereof or the other party thereto, or any third person (including a
Governmental Body), or if such sale, conveyance, assignment, transfer or
delivery or attempted sale, conveyance, assignment, transfer or delivery would
constitute a breach or termination right thereof or a violation of any law,
decree, order, regulation or other governmental edict, except as expressly
otherwise provided herein, this Agreement shall not constitute a sale,
conveyance, assignment, transfer or delivery thereof, or an attempted sale,
conveyance, assignment, transfer or delivery thereof absent such approvals,
consents or waivers. If any such approval, consent or waiver shall not be
obtained, or if an attempted assignment of any such Purchased Asset or the
assumption of any Assumed Liability by Buyer would be ineffective so that Buyer
would not in fact receive all such Purchased Assets or assume all such Assumed
Liabilities pursuant hereto, Sellers and Buyer shall cooperate in a mutually
agreeable arrangement under which Buyer would obtain the benefits and assume the
obligations of such Purchased Assets and Assumed Liabilities in accordance with
this Agreement, including subcontracting, sub-licensing, or sub-leasing to
Buyer, or under which Sellers, as Buyer shall reasonably request, would enforce
for the benefit of Buyer, with Buyer assuming all of Sellers’ obligations
thereunder, any and all rights of Sellers against a third party thereto.

2.7           Taking of Necessary Action; Further Action.   From time to time
after the Closing Date, the Parties shall execute and deliver such other
instruments of sale, transfer, conveyance, assignment and confirmation and take
such action as the other Party may reasonably determine is necessary to
transfer, convey and assign to Buyer, and to confirm Buyer’s title to or
interest in,

20


--------------------------------------------------------------------------------




the Purchased Assets, to put Buyer in actual possession and operating control
thereof, to assist Buyer in exercising all rights with respect thereto and to
assist in hiring and transferring the Hired Employees to Buyer’s employ, to hold
Buyer harmless with respect to the Excluded Liabilities, and for Buyer to assume
the Assumed Liabilities and hold Seller’s harmless with respect thereto. Sellers
hereby constitute and appoint Buyer and its successors and assigns as its true
and lawful attorney in fact in connection with the transactions contemplated by
this instrument, with full power of substitution, in the name and stead of
Sellers but on behalf of and for the benefit of the Buyer and its successors and
assigns, to demand and receive any and all of the assets, properties, rights and
business hereby conveyed, assigned, and transferred or intended so to be, and to
give receipt and releases for and in respect of the same and any part thereof,
and from time to time to institute and prosecute, in the name of Sellers or
otherwise, for the benefit of the Buyer or its successors and assigns,
proceedings at law, in equity, or otherwise, which the Buyer or its successors
or assigns reasonably deem proper in order to collect or reduce to possession or
endorse any of the Purchased Assets and to do all acts and things in relation to
the Purchased Assets which the Buyer or its successors or assigns reasonably
deem desirable.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

Subject to such exceptions as are specifically disclosed in the disclosure
letter (referencing the appropriate section numbers) supplied by Sellers to
Buyer (the “Sellers’ Disclosure Letter”), Sellers hereby represent and warrant
to Buyer that the statements contained in this Article III are true and correct
as of the date of this Agreement and will be true and correct as of the Closing
(as though made at the Closing); provided, that representations and warranties
made as of a specified date will be true and correct as of such date.

3.1           Organization, Qualification, and Corporate Power.   Sellers are
corporations duly organized, validly existing, and in good standing under the
laws of the State of Delaware, and each of Sellers’ Subsidiaries is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation. Sellers and each of their Subsidiaries are duly
authorized to conduct business and  in good standing under the laws of each
jurisdiction where such qualification or good standing is required and in which
the failure to be so qualified would not reasonably be expected to have a
Sellers’ Material Adverse Effect. There is no state other than California in
which Sellers or any of their Subsidiaries own any material property or in which
Sellers or any of their Subsidiaries have any employees, offices or material
operations. Sellers and each of their Subsidiaries have full corporate power and
authority to carry on their businesses as they have been and are currently
conducted and to own and use the properties and assets owned and used by them.
Section 3.1 of the Sellers’ Disclosure Letter lists the directors and officers
of each of Sellers. The operations now being conducted by Sellers and their
Subsidiaries in connection with the Business have not been conducted under any
other name since Sellers’ inception. The copies of Sellers’ and each of their
respective Subsidiaries’ Certificates of Incorporation, Bylaws and other
corporate records which have been delivered to Buyer are true, correct and
complete as of the date hereof and shall be as of the Closing.

3.2           Authorization.   Sellers have full corporate power and authority
to execute and deliver this Agreement and the Ancillary Agreements to which they
are a party, and, subject to receipt of the Stockholder Approval to consummate
the transactions contemplated hereunder and

21


--------------------------------------------------------------------------------




thereunder and to perform their obligations hereunder and thereunder. No other
proceedings on the part of Sellers, their stockholders or any of their
Subsidiaries are necessary to authorize the execution, delivery and performance
of this Agreement and the Ancillary Agreements to which Sellers are a party.
This Agreement and the Ancillary Agreements to which Sellers are a party and the
transactions contemplated hereby and thereby have been approved by the unanimous
vote of the board of directors of each Seller. Assuming the due and valid
authorization, execution and delivery thereof by Buyer, this Agreement and each
of the Ancillary Agreements constitute the valid and legally binding obligations
of Sellers, enforceable against Sellers in accordance with their respective
terms and conditions, except as such enforceability may be subject to the laws
of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies. Parent owns, beneficially and of record, all of the
outstanding voting and capital shares of Trestle Sub.

3.3           Sellers’ SEC Filings.   Since January 1, 2005, Parent has timely
filed all reports, documents, schedules, forms, statements and other documents
required to be filed by them with the Securities and Exchange Commission
pursuant to the Securities Act and the Exchange Act, as applicable (“SEC
Filings”). As of their respective filing dates, except as noted therein or to
the extent corrected by Parent’s subsequently filed SEC Filings that were filed
prior to the Closing Date, Parent’s SEC Filings complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable, and the rules and regulations of the SEC promulgated thereunder
applicable to Parent’s SEC Filings, and except as noted therein or to the extent
corrected by Parent’s subsequently filed SEC Filings that were filed prior to
the Closing Date, none of the Parent’s SEC Filings contained on their filing
dates any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

3.4           Subsidiaries.   The Sellers’ Disclosure Letter contains a
description of each Subsidiary of Sellers and their respective jurisdictions of
incorporation and qualification.

3.5           No Conflicts.   Neither the execution, delivery or performance of
this Agreement or any Ancillary Agreement by Sellers, nor, subject to the
receipt of the Stockholder Approvals, the consummation of the transactions
contemplated hereby and thereby, will (A) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any Governmental Body to which Sellers or any of their
Subsidiaries are subject, (B) violate or conflict with any provision of the
Certificate of Incorporation or Bylaws (or other charter documents) of either
Seller or any of their respective Subsidiaries, or (C) violate, conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, suspend,
revoke or cancel, or require any notice or consent under, any Assumed Contract
(or result in the imposition of any Lien upon any of the Purchased Assets).

3.6           Consents.   Except as set forth on Section 3.6 of the Sellers’
Disclosure Letter, no consent, notice, waiver, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Body or any
third party, including a party to any Contract with Sellers or any of their
Subsidiaries, is required by or with respect to Sellers or any of their
Subsidiaries

22


--------------------------------------------------------------------------------




in connection with the execution and delivery of this Agreement and the
Ancillary Agreements or the consummation of the transactions contemplated hereby
or thereby or for any Assumed Contract to remain in full force and effect
without limitation or modification after the Closing, except for (i) the
Stockholder Approvals and (ii) such consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal and state securities laws.

3.7           Sellers’ Financial Statements.


(A)           AS OF THEIR RESPECTIVE DATES, THE CONSOLIDATED FINANCIAL
STATEMENTS OF SELLERS AND THEIR SUBSIDIARIES INCLUDED IN THE SELLERS’ SEC
FILINGS SINCE JANUARY 1, 2006 COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF
THE SEC APPLICABLE WITH RESPECT THERETO. SUCH FINANCIAL STATEMENTS ARE IN
ACCORDANCE WITH THE BOOKS AND RECORDS OF SELLERS AND HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS
INDICATED AND CONSISTENT WITH EACH OTHER (EXCEPT THAT UNAUDITED INTERIM
FINANCIAL STATEMENTS DO NOT CONTAIN FOOTNOTES AND OTHER PRESENTATION ITEMS THAT
MAY BE REQUIRED BY GAAP AND ARE SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS,
WHICH ARE NOT MATERIAL IN AMOUNT OR SIGNIFICANCE IN THE AGGREGATE). SUCH
FINANCIAL STATEMENTS PRESENT FAIRLY AND ACCURATELY IN ALL MATERIAL RESPECTS
SELLERS’ FINANCIAL CONDITION, OPERATING RESULTS AS OF THE DATES AND DURING THE
PERIODS INDICATED THEREIN ALL IN ACCORDANCE WITH GAAP (EXCEPT THAT UNAUDITED
INTERIM FINANCIAL STATEMENTS DO NOT CONTAIN FOOTNOTES AND OTHER PRESENTATION
ITEMS THAT MAY BE REQUIRED BY GAAP AND ARE SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS, WHICH ARE NOT MATERIAL IN AMOUNT OR SIGNIFICANCE IN THE AGGREGATE).


(B)           SECTION 3.7(B) OF THE SELLERS’ DISCLOSURE LETTER SETS FORTH THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF SELLERS AND THEIR SUBSIDIARIES AS OF
MARCH 31, 2006 (THE “CURRENT BALANCE SHEET”), AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENT OF INCOME, CASH FLOW AND STOCKHOLDERS’ EQUITY FOR THE
THREE-MONTH PERIOD THEN ENDED (TOGETHER WITH THE CURRENT BALANCE SHEET, THE
“SELLERS’ FINANCIAL STATEMENTS”). THE SELLERS’ FINANCIAL STATEMENTS ARE IN
ACCORDANCE WITH THE BOOKS AND RECORDS OF SELLERS AND THEIR SUBSIDIARIES AND HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS THROUGHOUT
THE PERIODS INDICATED AND CONSISTENT WITH EACH OTHER AND WITH THE CONSOLIDATED
FINANCIAL STATEMENTS OF SELLERS AND THEIR SUBSIDIARIES INCLUDED IN THE SELLERS’
SEC FILINGS (EXCEPT THAT UNAUDITED INTERIM FINANCIAL STATEMENTS DO NOT CONTAIN
FOOTNOTES AND OTHER PRESENTATION ITEMS THAT MAY BE REQUIRED BY GAAP AND ARE
SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS, WHICH ARE NOT MATERIAL IN AMOUNT
OR SIGNIFICANCE IN THE AGGREGATE). THE SELLERS’ FINANCIAL STATEMENTS PRESENT
FAIRLY AND ACCURATELY IN ALL MATERIAL RESPECTS THE SELLERS’ FINANCIAL CONDITION
AND OPERATING RESULTS AS OF THE DATES AND DURING THE PERIODS INDICATED THEREIN
ALL IN ACCORDANCE WITH GAAP (EXCEPT THAT UNAUDITED INTERIM FINANCIAL STATEMENTS
DO NOT CONTAIN FOOTNOTES AND OTHER PRESENTATION ITEMS THAT MAY BE REQUIRED BY
GAAP AND ARE SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS, WHICH ARE NOT
MATERIAL IN AMOUNT OR SIGNIFICANCE IN THE AGGREGATE).

3.8           Internal Controls. Sellers maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in

23


--------------------------------------------------------------------------------




accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

3.9           Accounts Receivable.   The Sellers have made available to Buyer a
list of all accounts receivable of the Sellers and their Subsidiaries as of the
Current Balance Sheet Date (the “Current Accounts Receivable Statement”),
together with an aging schedule indicating a range of days elapsed since
invoice. All of such accounts receivable listed on the Current Accounts
Receivable Statement arose in the Ordinary Course of Business, are carried at
values determined in accordance with GAAP consistently applied (except that
unaudited interim financial statements do not contain footnotes and other
presentation items that may be required by GAAP and are subject to normal
year-end audit adjustments, which are not material in amount or significance in
the aggregate), and are to Sellers’ Knowledge, collectible except to the extent
of reserves therefor set forth in the Current Balance Sheet for receivables
arising subsequent to the Current Balance Sheet Date as reflected on the books
and records of the Sellers and their Subsidiaries (which are prepared in
accordance with GAAP, except that unaudited interim financial statements do not
contain footnotes and other presentation items that may be required by GAAP and
are subject to normal year-end audit adjustments, which are not material in
amount or significance in the aggregate), in each case, except as otherwise set
forth in Sellers’ Disclosure Letter. No Person other than Buyer and its
affiliates has any Lien on any of such accounts receivable and no request or
agreement for deduction or discount has been made with respect to any of the
accounts receivable. To the Knowledge of Seller, the accounts receivable set
forth in the Current Accounts Receivable Statement and other debts arising
therefrom are not subject to any counterclaim or set-off and there are no claims
or disputes with regard to any such accounts receivable except to the extent of
the reserves reflected on the Current Balance Sheet. Since the Current Balance
Sheet Date, Sellers have not made any change in their credit policies, nor have
they materially deviated therefrom.

3.10         Customers and Suppliers.   The Sellers’ Disclosure Letter sets
forth a complete and accurate list of (i) the customers of the Sellers on the
basis of orders booked in excess of $50,000 during the last twelve (12) calendar
months prior to the date of this Agreement (the “Significant Customers”) and the
amount for which each customer was invoiced during such period, and (ii) the
suppliers of the Sellers with respect to the Business on the basis of cost of
goods or services purchased by the Sellers in excess of $50,000 during the last
twelve (12) calendar months prior to the date of this Agreement (the
“Significant Suppliers”) and the amount for which each such supplier invoiced
the Sellers during such period. To Sellers’ Knowledge, no Significant Customer
has ceased to use the products, equipment, goods or services of Sellers, or has
substantially reduced the use of such products, equipment, goods or services at
any time. Buyer acknowledges that Sellers’ Significant Customers are on a
purchase order basis. To Sellers’ Knowledge, no Significant Supplier will not
sell materials, supplies, merchandise and other goods after the Closing on terms
and conditions substantially similar to those used in its current sales to the
Business, subject only to general and customary price increases. None of the
materials, supplies, merchandise or other goods supplied to the Business are
such that they are not generally available in the market from more than one
source. To the Sellers’ Knowledge, no such Significant Customer or Significant
Supplier is threatened with bankruptcy or insolvency.

24


--------------------------------------------------------------------------------




3.11         No Undisclosed Liabilities.   Sellers do not have any material
liabilities or obligations of any nature relating to any Purchased Assets or
Assumed Liabilities except for liabilities or obligations (i) adequately
reflected or reserved against in the Current Balance Sheet in accordance with
GAAP (except that unaudited interim financial statements do not contain
footnotes and other presentation items that may be required by GAAP and are
subject to normal year-end audit adjustments, which are not material in amount
or significance in the aggregate), (ii) that are current liabilities that were
incurred in the Ordinary Course of Business that are not required to be
reflected on the Current Balance Sheet in accordance with GAAP (except that
unaudited interim financial statements do not contain footnotes and other
presentation items that may be required by GAAP and are subject to normal
year-end audit adjustments, which are not material in amount or significance in
the aggregate), or (iii) incurred since the Current Balance Sheet Date in the
Ordinary Course of Business.

3.12         No Changes.   Since March 31, 2006, except with respect to the
transactions contemplated hereby, (a) the Business has been conducted in the
Ordinary Course of Business and consistent with past practices, and (b) there
has not been any destruction of, damage to, or loss of any Purchased Assets or
Business, or any Significant Customer or Significant Supplier with respect to
the Business (whether or not covered by insurance) that would reasonably be
expected to have a Sellers’ Material Adverse Effect.

3.13         Events Subsequent to Most Recent Fiscal Period End.   Since
March 31, 2006 to the date of this Agreement, neither the Business nor any of
the Purchased Assets has suffered any adverse change that would reasonably be
expected to result in a Sellers’ Material Adverse Effect. Without limiting the
generality of the foregoing, since such date except as provided in this
Agreement, the Ancillary Agreements, the Bridge Notes and the transactions
contemplated hereby and thereby, neither the Sellers nor any Subsidiary of a
Seller have, as it relates to the Business, any of the Purchased Assets or any
of the Assumed Liabilities:


(A)           SOLD, LEASED, TRANSFERRED, OR ASSIGNED ANY ASSETS OR PROPERTIES,
TANGIBLE OR INTANGIBLE, OUTSIDE THE ORDINARY COURSE OF BUSINESS;


(B)           EXCEPT AS OTHERWISE SET FORTH IN SECTION 3.13(B) OF THE SELLERS’
DISCLOSURE LETTER, ASSUMED OR BECOME BOUND UNDER OR OBLIGATED BY ANY CONTRACT OR
EXTENDED OR MODIFIED THE TERMS OF ANY CONTRACT OF THE TYPE REQUIRED TO BE LISTED
IN SECTION 3.18 OF THE SELLERS’ DISCLOSURE LETTER;


(C)           HAD ANY PARTY ACCELERATE, TERMINATE, MAKE MODIFICATIONS TO, OR
CANCEL ANY ASSUMED CONTRACT TO WHICH SELLERS OR ANY OF THEIR SUBSIDIARIES IS A
PARTY OR BY WHICH ANY OF THEM ARE BOUND, AND NEITHER SELLERS NOR ANY OF THEIR
SUBSIDIARIES HAS MODIFIED, CANCELED OR WAIVED OR SETTLED ANY DEBTS OR CLAIMS
HELD BY THEM, OUTSIDE THE ORDINARY COURSE OF BUSINESS, OR WAIVED OR SETTLED ANY
RIGHTS OR CLAIMS OF A SUBSTANTIAL VALUE, WHETHER OR NOT IN THE ORDINARY COURSE
OF BUSINESS;


(D)           PERMITTED ANY OF THE PURCHASED ASSETS OF SELLERS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, TANGIBLE OR INTANGIBLE, TO BECOME SUBJECT TO ANY LIEN
AND NO LIEN HELD FOR THE BENEFIT OF SELLERS OR THEIR SUBSIDIARIES RELATED TO THE
BUSINESS HAS BEEN RELEASED OR DISCHARGED;

25


--------------------------------------------------------------------------------





(E)           MADE ANY CAPITAL EXPENDITURES EXCEPT IN THE ORDINARY COURSE OF
BUSINESS AND NOT EXCEEDING $50,000 IN THE AGGREGATE OF ALL SUCH CAPITAL
EXPENDITURES, OTHER THAN IN CONNECTION WITH THE PURCHASE OF INVENTORY HELD FOR
SALE;


(F)            MADE ANY CAPITAL INVESTMENT IN, OR ANY LOAN TO, ANY PERSON OTHER
THAN A SELLER IN AN AMOUNT IN EXCESS OF $50,000;


(G)           CREATED, INCURRED, ASSUMED, PREPAID OR GUARANTEED ANY INDEBTEDNESS
FOR BORROWED MONEY AND CAPITALIZED LEASE OBLIGATIONS, OR EXTENDED OR MODIFIED
ANY EXISTING INDEBTEDNESS;


(H)           EXPERIENCED A CHANGE IN RELATIONS WITH THEIR EMPLOYEES OR ANY OF
THEIR SUBSIDIARIES AS A GROUP THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A
SELLERS’ MATERIAL ADVERSE EFFECT;


(I)            AUTHORIZED OR PERMITTED ANY CHANGE IN THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF SELLERS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES;


(J)            EXPERIENCED ANY DAMAGE, DESTRUCTION, OR LOSS (WHETHER OR NOT
COVERED BY INSURANCE) TO ANY PURCHASED ASSETS OR ANY OF SELLERS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES’ OTHER PROPERTY IN EXCESS OF $50,000 IN THE AGGREGATE OF
ALL SUCH DAMAGE, DESTRUCTION AND LOSSES WHETHER OR NOT COVERED BY INSURANCE;


(K)           CANCELLED, AMENDED OR RENEWED ANY INSURANCE POLICY THAT PROVIDES
COVERAGE WITH RESPECT TO THE PURCHASED ASSETS, THE BUSINESS OR ANY HIRED
EMPLOYEE;


(L)            SUFFERED ANY REPEATED, RECURRING OR PROLONGED SHORTAGE, CESSATION
OR INTERRUPTION OF COMMUNICATIONS, CUSTOMER ACCESS, SUPPLIES OR UTILITY SERVICES
WHICH HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE A SELLERS’ MATERIAL
ADVERSE EFFECT;


(M)          EXCEPT AS OTHERWISE SET FORTH IN SECTION 3.13(M) OF THE SELLERS’
DISCLOSURE LETTER, (I) ADOPTED, ENTERED INTO OR MODIFIED ANY SELLERS’ EMPLOYEE
PLAN, (II) ENTERED INTO ANY COLLECTIVE BARGAINING AGREEMENT,  OR (III) PAID,
ANNOUNCED, PROMISED OR GRANTED, WHETHER ORALLY OR IN WRITING, ANY INCREASE IN
THE WAGES, SALARIES, COMPENSATION, BONUSES, INCENTIVES, PENSIONS, SEVERANCE OR
TERMINATION PAYMENTS, FRINGE BENEFITS OR OTHER BENEFITS TO ANY EMPLOYEES,
INCLUDING WITHOUT LIMITATION ANY INCREASE OR CHANGE PURSUANT TO ANY SELLERS’
EMPLOYEE PLAN (EXCEPT AS REQUIRED BY LAW OR, WITH RESPECT TO NON-EXECUTIVE
EMPLOYEES ONLY, IN THE ORDINARY COURSE OF BUSINESS);


(N)           EXCEPT IN CONNECTION WITH THE SALE OF SELLERS’ REGULAR PRODUCTS IN
THE ORDINARY COURSE OF BUSINESS, ENTERED INTO A SALE, LEASE, LICENSE, TRANSFER
OR OTHER DISPOSITION OF ANY PRODUCTS IN CONNECTION WITH WHICH, OR ENTRY INTO,
RENEWAL OF, OR MODIFICATION OR AMENDMENT IN ANY MATERIAL RESPECT OF ANY CONTRACT
UNDER WHICH SELLERS OR ANY OF THEIR SUBSIDIARIES PROVIDED OR IS OBLIGATED TO
PROVIDE ANY (I) WARRANTIES OR INDEMNITIES RELATING TO PRODUCTS OR THE BUSINESS,
(II) SERVICE LEVEL GUARANTEES OR ASSURANCES, OR COMMITMENTS UNDER WHICH SELLERS
WOULD BE REQUIRED TO DELIVER ANY FUTURE PRODUCT OR UPGRADE, OR (III) PRICING,
DISCOUNTING, SERVICE OR MAINTENANCE TERMS OR PROVISIONS;

26


--------------------------------------------------------------------------------





(O)           REVALUED ANY OF THEIR RESPECTIVE ASSETS OR PROPERTIES (WHETHER
TANGIBLE OR INTANGIBLE), INCLUDING WRITING OFF NOTES OR ACCOUNTS RECEIVABLE;


(P)           CHANGED ANY OF THE ACCOUNTING PRINCIPLES FOLLOWED BY THEM OR THE
METHOD OF APPLYING SUCH PRINCIPLES;


(Q)           ENTERED INTO ANY TRANSACTION OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS;


(R)            MADE OR CHANGED ANY MATERIAL ELECTION WITH RESPECT TO TAXES,
ADOPTED OR CHANGED ANY MATERIAL ACCOUNTING METHOD WITH RESPECT TO TAXES, AMENDED
ANY TAX RETURN, ENTERED INTO ANY TAX ALLOCATION AGREEMENT, TAX SHARING
AGREEMENT, TAX INDEMNITY AGREEMENT OR CLOSING AGREEMENT, SETTLED OR COMPROMISED
ON ANY CLAIM, NOTICE, AUDIT REPORT OR ASSESSMENT WITH RESPECT TO TAXES, OR
CONSENTED TO ANY EXTENSION OR WAIVER OF THE LIMITATION PERIOD APPLICABLE TO ANY
CLAIM OR ASSESSMENT WITH RESPECT TO TAXES, IN EACH CASE, TO THE EXTENT RELATED
TO ANY PURCHASED ASSET; AND


(S)           BECOME OBLIGATED TO DO ANY OF THE FOREGOING.

3.14         Legal Compliance.


(A)           SELLERS AND THEIR SUBSIDIARIES (I) ARE AND HAVE BEEN OPERATED AT
ALL TIMES IN MATERIAL COMPLIANCE WITH ALL FEDERAL, STATE OR LOCAL STATUTES,
LAWS, RULES, REGULATIONS, ORDINANCES, CODES OR ANY OTHER REQUIREMENTS OR
RULES OF LAW APPLICABLE TO THE SELLERS OR ANY OF THE SELLERS’ SUBSIDIARIES OR BY
WHICH ANY PROPERTY, BUSINESS, PRODUCT OR ASSET OF THE SELLERS OR ANY OF THE
SELLERS’ SUBSIDIARIES IS BOUND OR AFFECTED, INCLUDING, BUT NOT LIMITED TO, THE
FEDERAL FOOD, DRUG AND COSMETIC ACT (“FDCA”) (21 U.S.C. § 321 ET SEQ.), THE
FEDERAL ANTI-KICKBACK STATUTE (42 U.S.C. § 1320A-7B(B)), THE STARK LAW (42
U.S.C. § 1395NN), THE CIVIL FALSE CLAIMS ACT (31 U.S.C. §§ 3729 ET SEQ.), THE
ADMINISTRATIVE FALSE CLAIMS LAW (42 U.S.C. § 1320A-7B(A)), THE ANTI-INDUCEMENT
LAW (42 U.S.C. § 1320A-7A(A)(5)), THE HEALTH INSURANCE PORTABILITY AND
ACCOUNTABILITY ACT OF 1996 (42 U.S.C. § 1320D ET SEQ.), THE EXCLUSION LAWS, SSA
§ 1128 (42 U.S.C. § 1320A-7), MEDICARE (TITLE XVIII OF THE SOCIAL SECURITY ACT),
MEDICAID (TITLE XIX OF THE SOCIAL SECURITY ACT), OR THE REGULATIONS PROMULGATED
PURSUANT TO SUCH LAWS, AND COMPARABLE STATE LAWS, ACCREDITATION STANDARDS AND
ALL OTHER STATE AND FEDERAL LAWS, REGULATIONS, MANUAL PROVISIONS, POLICIES AND
ADMINISTRATIVE GUIDANCE RELATING TO THE REGULATION OF THE BUSINESS OF THE
SELLERS AND THEIR SUBSIDIARIES, AND (II) ARE NOT IN MATERIAL DEFAULT OR MATERIAL
VIOLATION OF ANY FEDERAL OR STATE GOVERNMENTAL LICENSES, REGISTRATIONS,
APPROVALS, AUTHORIZATIONS, CLEARANCES, EXEMPTIONS, FILINGS, PERMITS OR
FRANCHISES (COLLECTIVELY, “PERMITS”) TO WHICH THE SELLERS OR ANY OF THEIR
SUBSIDIARIES IS A PARTY OR BY WHICH THE SELLERS OR ANY OF THEIR SUBSIDIARIES OR
ANY PROPERTY, PRODUCT OR ASSET OF THE SELLERS OR ANY OF THEIR SUBSIDIARIES IS
BOUND OR AFFECTED.


(B)           SELLERS AND THEIR SUBSIDIARIES HAVE IN EFFECT ALL MATERIAL PERMITS
NECESSARY FOR THE CONDUCT OF THEIR BUSINESS AND THE USE OF THEIR PROPERTIES,
PRODUCTS AND ASSETS, AS PRESENTLY CONDUCTED AND USED; AND NEITHER THE SELLERS
NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAVE RECEIVED ANY NOTICE OR
COMMUNICATION FROM ANY GOVERNMENTAL BODY REGARDING (I) ANY ACTUAL OR POSSIBLE
VIOLATION OF APPLICABLE LAW OR ANY PERMIT OR ANY FAILURE TO COMPLY WITH ANY
APPLICABLE LAW OR THE REQUIREMENTS OF ANY PERMIT, OR (II) ANY ACTUAL OR POSSIBLE
REVOCATION, WITHDRAWAL, SUSPENSION, CANCELLATION, LIMITATION, TERMINATION OR
MODIFICATION OF ANY PERMIT.

27


--------------------------------------------------------------------------------





 


(C)           SELLERS AND EACH OF THEIR SUBSIDIARIES, AS WELL AS THE SELLERS’
AND THEIR SUBSIDIARIES’ THIRD PARTY MANUFACTURERS, SUPPLIERS, DISTRIBUTORS OR
OTHER THIRD PARTY CONTRACTORS, DEVELOP, TEST, MANUFACTURE, LABEL, STORE, MARKET,
PROMOTE AND DISTRIBUTE THEIR PRODUCTS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
FEDERAL STATUTES, AND RULES AND REGULATIONS PROMULGATED BY THE UNITED STATES
FOOD AND DRUG ADMINISTRATION (“FDA”) AND WITH APPLICABLE LAWS, RULES,
REGULATIONS, AND STANDARDS OF ANY COMPARABLE GOVERNMENTAL BODY, INCLUDING, BUT
NOT LIMITED TO, THE FDCA AND ITS IMPLEMENTING REGULATIONS AT 21 C.F.R. PARTS
801, 803, 806, 807, 812, 814 AND 820. ALL OF THE PRODUCTS CURRENTLY MARKETED BY
THE SELLERS AND EACH OF THEIR SUBSIDIARIES HAVE, WHERE REQUIRED BY THE FDCA AND
ITS IMPLEMENTING REGULATIONS OR OTHER APPLICABLE STATUTES, RULES AND
REGULATIONS, BEEN APPROVED OR CLEARED FOR SALE BY THE FDA AND ALL OTHER
APPLICABLE GOVERNMENTAL BODIES. FOR ALL OF THE PRODUCTS CURRENTLY MARKETED BY
THE COMPANY AND ITS SUBSIDIARIES OUTSIDE THE UNITED STATES, THE COMPANY AND ITS
SUBSIDIARIES HAVE OBTAINED ALL NECESSARY REGULATORY APPROVALS FROM ALL
APPLICABLE FOREIGN REGULATORY AUTHORITIES. EXCEPT AS SET FORTH IN SECTION 3.14
OF THE SELLERS’ DISCLOSURE LETTER, NEITHER THE SELLERS NOR ANY THEIR
SUBSIDIARIES HAVE RECEIVED ANY NOTICE FROM, OR OTHERWISE HAVE KNOWLEDGE OF, THE
FDA OR ANY OTHER GOVERNMENTAL BODY, THREATENING TO LIMIT, SUSPEND, OR REVOKE ANY
PRODUCT MARKETING CLEARANCE OR APPROVAL, CHANGE THE MARKETING CLASSIFICATION OR
LABELING OF, OR OTHERWISE REQUIRE MARKET REMOVAL OR WITHDRAWAL OF ANY OF THE
SELLERS’ OR THEIR SUBSIDIARIES’ PRODUCTS.


(D)           ALL INFORMATION, CLAIMS, REPORTS AND STATISTICS AND OTHER DATA AND
CONCLUSIONS DERIVED THEREFROM, UTILIZED AS THE BASIS FOR OR SUBMITTED IN
CONNECTION WITH ANY AND ALL REQUESTS FOR PERMITS OF THE FDA RELATING TO THE
SELLERS AND THEIR SUBSIDIARIES AND THEIR RESPECTIVE PRODUCTS, WHEN SUBMITTED TO
THE FDA WERE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE
OF SUBMISSION AND ANY NECESSARY OR REQUIRED UPDATES, CHANGES, CORRECTIONS OR
MODIFICATION TO SUCH INFORMATION, CLAIMS, REPORTS, STATISTICS AND OTHER DATA
HAVE BEEN SUBMITTED TO THE FDA.


(E)           EXCEPT AS SET FORTH ON SECTION 3.14(E) OF THE SELLERS’ DISCLOSURE
LETTER, THE SELLERS AND THEIR SUBSIDIARIES HAVE NOT RECEIVED, NOR HAVE KNOWLEDGE
OF ANY FACTS THAT FURNISH ANY BASIS FOR, ANY FORM FDA-483 INSPECTIONAL
OBSERVATIONS OR UNTITLED OR WARNING LETTERS FROM THE FDA, OR ANY OTHER SIMILAR
COMMUNICATIONS FROM THE FDA OR ANY APPLICABLE GOVERNMENTAL BODY; AND THERE HAVE
BEEN NO VOLUNTARY OR INVOLUNTARY RECALLS, CORRECTIVE ACTIONS, REMOVALS, FIELD
NOTIFICATIONS, IMPORT ALERTS, PRODUCT DETENTIONS, PRODUCT SEIZURES, GOVERNMENTAL
INVESTIGATIONS, OR CIVIL OR CRIMINAL ENFORCEMENT ACTION INITIATED, OR, TO
SELLERS’ KNOWLEDGE, PROPOSED, REQUESTED, OR THREATENED RELATING TO THE PRODUCTS
OR THE SELLERS OR ANY OF THEIR SUBSIDIARIES.


(F)            ALL PRE-CLINICAL TRIALS AND CLINICAL TRIALS CONDUCTED BY OR ON
BEHALF OF THE SELLERS AND THEIR SUBSIDIARIES HAVE BEEN, AND ARE BEING CONDUCTED
IN MATERIAL COMPLIANCE WITH EXPERIMENTAL PROTOCOLS, PROCEDURES AND CONTROLS
PURSUANT TO ACCEPTED PROFESSIONAL SCIENTIFIC STANDARDS AND ALL APPLICABLE
FEDERAL STATUTES AND RULES AND REGULATIONS PROMULGATED BY THE FDA RELATING
THERETO, INCLUDING WITHOUT LIMITATION THE FDCA AND ITS APPLICABLE IMPLEMENTING
REGULATIONS AT 21 C.F.R. PARTS 50, 54, 56 AND 812.


(G)           EXCEPT AS SET FORTH ON SECTION 3.14(G) OF THE SELLERS’ DISCLOSURE
LETTER, NO OFFICER OR, TO SELLERS’ KNOWLEDGE, ANY EMPLOYEE OR AGENT OF THE
SELLERS OF ANY THEIR SUBSIDIARIES HAS COMMITTED ANY ACT, MADE ANY STATEMENT, OR
FAILED TO MAKE ANY STATEMENT, THAT WOULD REASONABLY BE EXPECTED TO CAUSE THE FDA
TO INVOKE ITS POLICY RESPECTING “FRAUD, UNTRUE

28


--------------------------------------------------------------------------------




Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto in a manner
affecting the Business.


(H)           EXCEPT AS SET FORTH ON SECTION 3.14(H) OF THE SELLERS’ DISCLOSURE
LETTER, NONE OF THE SELLERS AND THEIR SUBSIDIARIES, THE OFFICERS OF SELLERS OR,
TO SELLERS’ KNOWLEDGE, THE EMPLOYEES AND AGENTS OF THE SELLERS AND THEIR
SUBSIDIARIES, HAVE BEEN CONVICTED OF ANY CRIME OR ENGAGED IN ANY CONDUCT THAT
WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL DEBARMENT OR EXCLUSION
(I) UNDER 21 U.S.C. SECTION 335A, OR (II) ANY SIMILAR STATE LAW, RULE OR
REGULATION. AS OF THE DATE HEREOF, TO SELLERS’ KNOWLEDGE, NO CLAIMS, ACTIONS OR
PROCEEDINGS THAT WOULD REASONABLY BE EXPECTED TO RESULT IN SUCH A MATERIAL
DEBARMENT OR EXCLUSION ARE PENDING OR THREATENED AGAINST THE SELLERS OR ANY OF
THEIR SUBSIDIARIES, OR THE OFFICERS, EMPLOYEES OR AGENTS OF THE SELLERS OR ANY
OF THEIR SUBSIDIARIES.


(I)            NEITHER THE SELLERS NOR ANY OF THEIR SUBSIDIARIES ARE ENROLLED AS
A SUPPLIER OR PROVIDER UNDER MEDICARE, MEDICAID, OR ANY OTHER GOVERNMENTAL
HEALTH CARE PROGRAM OR THIRD PARTY PAYMENT PROGRAM OR IS A PARTY TO ANY
PARTICIPATION AGREEMENT FOR PAYMENT BY ANY SUCH GOVERNMENTAL HEALTH CARE PROGRAM
AND THIRD PARTY PAYMENT PROGRAM.

3.15         Tax Matters.   The representations of Sellers under this
Section 3.15 are limited to Taxes (i) for which Buyer would be liable, as a
transferee or otherwise, or (ii) that have or would create a Lien on the
Purchased Assets.


(A)           SELLERS AND EACH OF THEIR SUBSIDIARIES HAVE TIMELY FILED ALL TAX
RETURNS THAT THEY WERE REQUIRED TO FILE. ALL SUCH TAX RETURNS WERE CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS. ALL TAXES OWED BY SELLERS AND EACH OF THEIR
SUBSIDIARIES (WHETHER OR NOT SHOWN ON ANY TAX RETURN) WERE PAID IN FULL WHEN DUE
OR ARE BEING CONTESTED IN GOOD FAITH AND ARE SUPPORTED BY ADEQUATE RESERVES ON
THE SELLERS’ FINANCIAL STATEMENTS. NO SELLER NOR ANY OF THEIR SUBSIDIARIES IS
CURRENTLY THE BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY TAX
RETURN. TO SELLERS’ KNOWLEDGE, NO CLAIM HAS EVER BEEN MADE BY AN AUTHORITY IN A
JURISDICTION IN WHICH A SELLER OR ANY OF ITS SUBSIDIARIES DOES NOT FILE TAX
RETURNS THAT IT IS OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION.


(B)           SELLERS AND EACH OF THEIR SUBSIDIARIES HAVE WITHHELD AND PAID WHEN
DUE ALL TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION WITH AMOUNTS
PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER OR
OTHER THIRD PARTY, INCLUDING WITHOUT LIMITATION, WITH RESPECT TO ITS EMPLOYEES,
ALL FEDERAL, STATE AND MUNICIPAL INCOME AND EMPLOYMENT TAXES, INCLUDING WITHOUT
LIMITATION, TAXES PURSUANT TO THE FEDERAL INSURANCE CONTRIBUTION ACT (“FICA”),
AND TAXES PURSUANT TO THE FEDERAL UNEMPLOYMENT TAX ACT (“FUTA”). NEITHER SELLER
IS A “FOREIGN PERSON” AS DEFINED IN SECTION 1445(F)(3) OF THE CODE. SELLERS ARE
NOT REQUIRED TO WITHHOLD WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN
PURSUANT TO THE TAX WITHHOLDING PROVISIONS OF SECTION 3406 OF THE CODE OR OF
SUBCHAPTER A OF CHAPTER 3 OF THE CODE.


(C)           THERE ARE NO LIENS UPON ANY PROPERTY OR ASSETS OF SELLERS OR ANY
SUBSIDIARY RELATING TO OR ATTRIBUTABLE TO TAXES, EXCEPT FOR LIENS FOR TAXES NOT
YET DUE AND PAYABLE.

29


--------------------------------------------------------------------------------



(D)           NO DEFICIENCIES FOR TAXES HAVE BEEN CLAIMED, PROPOSED IN WRITING
OR ASSESSED BY ANY TAXING OR OTHER GOVERNMENTAL BODY AGAINST THE SELLERS OR
THEIR SUBSIDIARIES THAT HAVE NOT OTHERWISE BEEN PAID, SETTLED OR CONTESTED IN
GOOD FAITH. THERE ARE NO INVESTIGATIONS, DISPUTES OR CLAIMS OR OTHER ACTIONS FOR
OR RELATING TO ANY ADDITIONAL LIABILITY FOR OR RELATING TO ANY LIABILITY FOR
TAXES WITH RESPECT TO THE SELLERS OR THEIR SUBSIDIARIES FOR WHICH SELLERS HAVE
RECEIVED WRITTEN NOTICE, OR TO SELLERS’ KNOWLEDGE IS CURRENTLY THREATENED.
NEITHER SELLER NOR ANY OF THEIR SUBSIDIARIES HAS WAIVED ANY STATUTE OF
LIMITATIONS IN RESPECT OF TAXES OR AGREED TO ANY EXTENSION OF TIME WITH RESPECT
TO A TAX ASSESSMENT OR DEFICIENCY.


(E)           SELLERS HAVE MADE AVAILABLE TO BUYER ALL FEDERAL AND STATE INCOME
AND ALL STATE SALES AND USE TAX RETURNS REQUESTED BY BUYER FOR ALL PERIODS SINCE
JANUARY 1, 2004.


(F)            ALL MATERIAL ELECTIONS WITH RESPECT TO TAXES AFFECTING THE
PURCHASED ASSETS AS OF THE DATE HEREOF, TO THE EXTENT SUCH ELECTIONS ARE NOT
SHOWN ON OR IN THE TAX RETURNS OF THE SELLERS OR THEIR SUBSIDIARIES THAT HAVE
BEEN DELIVERED TO THE BUYER BY THE SELLERS PRIOR TO THE DATE HEREOF, ARE SET
FORTH IN SECTION 3.15(F) OF THE SELLERS’ DISCLOSURE LETTER.


(G)           NEITHER SELLER NOR ANY OF THEIR SUBSIDIARIES HAS BEEN A MEMBER OF
AN AFFILIATED GROUP OF CORPORATIONS WITHIN THE MEANING OF SECTION 1504 OF THE
CODE (OTHER THAN THE AFFILIATED GROUP OF WHICH PARENT IS THE COMMON PARENT) OR
HAS ANY LIABILITY FOR THE TAXES OF ANY OTHER PERSON (I) UNDER TREASURY
REGULATION SECTION 1.1502-6 (OR ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN
LAW), (II) AS A TRANSFEREE OR SUCCESSOR, (III) BY CONTRACT OR (IV) OTHERWISE.


(H)           THERE ARE NO, AND AT THE CLOSING DATE THERE WILL BE NO,
TAX-SHARING AGREEMENTS OR SIMILAR ARRANGEMENTS (INCLUDING INDEMNITY AGREEMENTS)
WITH RESPECT TO OR INVOLVING THE SELLERS, THEIR SUBSIDIARIES OR THE PURCHASED
ASSETS.

3.16         Title of Properties; Absence of Liens and Encumbrances; Condition
of Assets.


(A)           NEITHER SELLERS NOR ANY OF THEIR SUBSIDIARIES OWN ANY REAL
PROPERTY, NOR HAVE ANY OF THEM EVER OWNED ANY REAL PROPERTY. ALL CURRENT LEASES
OF SELLERS AND THEIR RESPECTIVE SUBSIDIARIES RELATING TO THE PURCHASED ASSETS OR
ASSUMED LIABILITIES ARE IN FULL FORCE AND EFFECT, ARE VALID AND EFFECTIVE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, AND THERE IS NOT, UNDER ANY OF SUCH
LEASES, ANY EXISTING DEFAULT OR EVENT OF DEFAULT (OR EVENT WHICH WITH NOTICE OR
LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT) ON THE PART OF ANY OF THEM
AND, TO THE KNOWLEDGE OF THE SELLERS, ON THE PART OF ANY OTHER PARTY THERETO.


(B)           EXCEPT AS SET FORTH IN SECTION 3.16(B) OF SELLERS’ DISCLOSURE
LETTER, SELLERS HAVE THE NECESSARY POWER AND RIGHT TO SELL, ASSIGN, TRANSFER,
CONVEY AND DELIVER THE PURCHASED ASSETS TO BUYER. EXCEPT AS SET FORTH IN
SECTION 3.16(B) OF SELLERS’ DISCLOSURE LETTER, FOLLOWING THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND THE
EXECUTION OF THE INSTRUMENTS OF TRANSFER CONTEMPLATED BY THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS, BUYER WILL OWN, WITH GOOD, VALID AND MARKETABLE TITLE, OR
LEASE, UNDER VALID AND SUBSISTING LEASES, OR OTHERWISE ACQUIRE THE INTERESTS OF
SELLERS AND THEIR SUBSIDIARIES IN THE PURCHASED ASSETS, FREE AND CLEAR OF ANY
LIENS WITHOUT ANY INCREASE IN RENTALS, ROYALTIES, OR LICENSE OR OTHER FEES
IMPOSED ON BUYER AS A RESULT OF, OR ARISING FROM, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.

30


--------------------------------------------------------------------------------





(C)           SECTION 3.16(C) OF SELLERS’ DISCLOSURE LETTER LISTS EACH MATERIAL
ITEM OF EQUIPMENT WITH A VALUE OF $50,000 OR MORE OWNED OR LEASED BY SELLERS OR
ANY OF THEIR RESPECTIVE SUBSIDIARIES AND USED PRIMARILY IN CONNECTION WITH THE
BUSINESS.


(D)           AT ALL TIMES SINCE THE BALANCE SHEET DATE, SELLERS OR THEIR
SUBSIDIARIES HAVE CAUSED THE PURCHASED ASSETS TO BE MAINTAINED IN ACCORDANCE
WITH GOOD BUSINESS PRACTICE, AND ALL THE PURCHASED ASSETS ARE IN GOOD OPERATING
CONDITION AND REPAIR, SUBJECT TO NORMAL WEAR AND TEAR.

3.17         Intellectual Property.


(A)           SECTION 3.17(A) OF SELLERS’ DISCLOSURE LETTER LISTS ALL RIGHTS TO
SELLERS’ INTELLECTUAL PROPERTY, INCLUDING BUT NOT LIMITED TO, REGISTERED
INTELLECTUAL PROPERTY RIGHTS OWNED BY, FILED IN THE NAME OF, OR APPLIED FOR, BY
SELLERS OR ANY OF THEIR SUBSIDIARIES (THE “SELLERS’ REGISTERED INTELLECTUAL
PROPERTY RIGHTS”) AND LISTS ANY PROCEEDINGS OR ACTIONS BEFORE ANY COURT,
TRIBUNAL (INCLUDING THE UNITED STATES PATENT AND TRADEMARK OFFICE (THE “PTO”) OR
EQUIVALENT AUTHORITY ANYWHERE IN THE WORLD) RELATED TO SELLERS’ INTELLECTUAL
PROPERTY. OTHER THAN THE SELLERS’ INTELLECTUAL PROPERTY LISTED IN
SECTION 3.17(A) OF SELLERS’ DISCLOSURE LETTER, (I) NO PROVISIONAL APPLICATIONS,
NONPROVISIONAL APPLICATIONS, SUBSTITUTIONS, EXTENSIONS, REISSUES,
REEXAMINATIONS, RENEWALS, DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART,
PARENTS OR OTHER RELATED APPLICATIONS HAVE BEEN FILED OR ISSUED WITH RESPECT TO
TECHNOLOGY USED IN AND/OR NECESSARY TO THE CONDUCT OF THE BUSINESS OF SELLERS AS
CURRENTLY CONDUCTED, AND, TO THE KNOWLEDGE OF SELLERS, AS CURRENTLY PLANNED OR
CONTEMPLATED TO BE CONDUCTED BY, AND (II) NO COUNTERPART APPLICATIONS OF THE
SELLERS’ INTELLECTUAL PROPERTY LISTED HAVE BEEN FILED OR ISSUED IN ANY COUNTRY.


(B)           EXCEPT TO THE EXTENT THAT WOULD NOT REASONABLY BE EXPECTED TO
RESULT IN A SELLERS’ MATERIAL ADVERSE EFFECT, EACH ITEM OF SELLERS’ REGISTERED
INTELLECTUAL PROPERTY RIGHTS ARE VALID AND SUBSISTING, AND ALL NECESSARY
REGISTRATION, MAINTENANCE AND RENEWAL FEES IN CONNECTION WITH SELLERS’
REGISTERED INTELLECTUAL PROPERTY RIGHTS HAVE BEEN PAID AND ALL NECESSARY
DOCUMENTS AND CERTIFICATES IN CONNECTION WITH SELLERS’ REGISTERED INTELLECTUAL
PROPERTY RIGHTS HAVE BEEN FILED WITH THE RELEVANT PATENT, COPYRIGHT, TRADEMARK
OR OTHER AUTHORITIES IN THE UNITED STATES OR FOREIGN JURISDICTIONS, AS THE CASE
MAY BE, FOR THE PURPOSES OF MAINTAINING SUCH REGISTERED INTELLECTUAL PROPERTY
RIGHTS. EXCEPT AS SET FORTH ON SECTION 3.17(B) OF THE SELLERS’ DISCLOSURE
LETTER, THERE ARE NO ACTIONS THAT MUST BE TAKEN BY SELLERS OR ANY OF THEIR
SUBSIDIARIES WITHIN ONE HUNDRED TWENTY (120) DAYS OF THE CLOSING DATE, INCLUDING
THE PAYMENT OF ANY REGISTRATION, MAINTENANCE OR RENEWAL FEES OR THE FILING OF
ANY RESPONSES TO PTO OFFICE ACTIONS, DOCUMENTS, APPLICATIONS OR CERTIFICATES FOR
THE PURPOSES OF OBTAINING, MAINTAINING, PERFECTING OR PRESERVING OR RENEWING ANY
REGISTERED INTELLECTUAL PROPERTY RIGHTS. SELLERS OWN ALL RIGHT, TITLE AND
INTEREST IN AND TO, OR HAVE THE VALID RIGHT OR LICENSE TO, SELLERS’ INTELLECTUAL
PROPERTY FREE AND CLEAR OF ALL ENCUMBRANCES. IN EACH CASE IN WHICH SELLERS OR
ANY OF THEIR SUBSIDIARIES HAVE ACQUIRED ANY TECHNOLOGY OR INTELLECTUAL PROPERTY
RIGHT FROM ANY PERSON, SELLERS OR SUCH SUBSIDIARY HAVE OBTAINED A VALID AND
ENFORCEABLE ASSIGNMENT OR LICENSE SUFFICIENT TO TRANSFER TO BUYER SUCH RIGHTS IN
SUCH TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS (INCLUDING THE RIGHT TO SEEK
PAST AND FUTURE DAMAGES WITH RESPECT THERETO) AS ARE NECESSARY OR USEFUL FOR THE
CONDUCT OF THE BUSINESS AS CURRENTLY CONDUCTED. TO THE MAXIMUM EXTENT PROVIDED
FOR BY, AND IN ACCORDANCE WITH, APPLICABLE LAWS AND REGULATIONS, SELLERS AND
EACH OF THEIR SUBSIDIARIES HAVE RECORDED EACH SUCH ASSIGNMENT OF A REGISTERED
INTELLECTUAL PROPERTY RIGHT ASSIGNED TO SELLERS WITH THE RELEVANT

31


--------------------------------------------------------------------------------




Governmental Body, including the PTO, the U.S. Copyright Office, or their
respective equivalents in any relevant foreign jurisdiction, as the case may be.
Except as set forth on Section 3.17(b) of the Sellers’ Disclosure Letter,
Sellers have not claimed a particular status, including “Small Business Status,”
in the application for any Intellectual Property Rights, which claim of status
was at the time made, or which has since become, inaccurate or false or that
will no longer be true and accurate as a result of the Closing.


(C)           SELLERS HAVE NO KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES THAT WOULD
RENDER SELLERS’ INTELLECTUAL PROPERTY INVALID OR UNENFORCEABLE. WITHOUT LIMITING
THE FOREGOING, SELLERS AND EACH OF THEIR SUBSIDIARIES KNOW OF NO INFORMATION,
MATERIALS, FACTS, OR CIRCUMSTANCES, INCLUDING ANY INFORMATION OR FACT THAT WOULD
CONSTITUTE PRIOR ART, THAT WOULD RENDER ANY OF SELLERS’ INTELLECTUAL PROPERTY
INVALID OR UNENFORCEABLE, OR WOULD ADVERSELY EFFECT ANY PENDING APPLICATION FOR
SELLERS’ REGISTERED INTELLECTUAL PROPERTY RIGHT AND NEITHER SELLERS NOR ANY OF
THEIR SUBSIDIARIES HAVE MISREPRESENTED, OR FAILED TO DISCLOSE, AND HAVE NO
KNOWLEDGE OF ANY MISREPRESENTATION OR FAILURE TO DISCLOSE, ANY FACT OR
CIRCUMSTANCES IN ANY APPLICATION FOR SELLERS’ REGISTERED INTELLECTUAL PROPERTY
RIGHT THAT WOULD CONSTITUTE FRAUD OR A MISREPRESENTATION WITH RESPECT TO SUCH
APPLICATION OR THAT WOULD OTHERWISE AFFECT THE VALIDITY OR ENFORCEABILITY OF
SELLERS’ REGISTERED INTELLECTUAL PROPERTY RIGHT. TO SELLERS’ KNOWLEDGE, THERE IS
NO UNAUTHORIZED USE, DISCLOSURE, INFRINGEMENT, OR MISAPPROPRIATION, OR NOTICE OF
INVALIDITY OR UNENFORCEABILITY, OF ANY SELLERS’ INTELLECTUAL PROPERTY, BY ANY
THIRD PARTY, INCLUDING FOR EXAMPLE ANY EMPLOYEE OR FORMER EMPLOYEE OF THE
SELLERS. THE SELLERS HAVE NOT SOUGHT OR RECEIVED ANY OPINION OF COUNSEL, ORAL OR
WRITTEN, REGARDING ANY INTELLECTUAL PROPERTY RIGHT OF A THIRD PARTY. TO SELLERS’
KNOWLEDGE, THERE IS NO SUBSTANTIAL BASIS FOR A CLAIM THAT SELLERS, IN THE
OPERATION OF THE BUSINESS OF THE SELLERS, ARE INFRINGING OR HAVE INFRINGED ON OR
MISAPPROPRIATED ANY INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY.


(D)           EACH ITEM OF SELLERS’ INTELLECTUAL PROPERTY IS FREE AND CLEAR OF
ANY LIENS (1) EXCEPT AS SET FORTH IN SECTION 3.17(D) OF THE SELLERS’ DISCLOSURE
LETTER AND (2) EXCEPT FOR NON-EXCLUSIVE LICENSES GRANTED TO END-USER CUSTOMERS
IN THE ORDINARY COURSE OF BUSINESS. EXCEPT AS SET FORTH IN SECTION 3.17(D) OF
THE SELLERS’ DISCLOSURE LETTER, TO SELLERS’ KNOWLEDGE, SELLERS ARE THE EXCLUSIVE
OWNER OR EXCLUSIVE LICENSEE OF ALL SELLERS’ INTELLECTUAL PROPERTY. WITHOUT
LIMITING THE FOREGOING:  (I) SELLERS AND EACH OF THEIR SUBSIDIARIES ARE THE
EXCLUSIVE OWNER OF ALL TRADEMARKS USED IN CONNECTION WITH THE OPERATION OR
CONDUCT OF THE BUSINESS OF SELLERS, INCLUDING THE SALE, LICENSING, DISTRIBUTION
OR PROVISION OF ANY PRODUCTS OR SERVICES BY SELLERS; (II) SELLERS AND EACH OF
THEIR SUBSIDIARIES OWN EXCLUSIVELY, AND HAS GOOD TITLE TO, ALL COPYRIGHTS THAT
ARE PRODUCTS OF SELLERS OR WHICH SELLERS OTHERWISE PURPORTS TO OWN; AND (III) TO
THE EXTENT THAT ANY PATENTS WOULD OTHERWISE BE INFRINGED BY ANY PRODUCT OR
SERVICES OF SELLERS, SUCH PATENTS CONSTITUTE SELLERS’ INTELLECTUAL PROPERTY.


(E)           EXCEPT AS SET FORTH IN SECTION 3.17(E) OF THE SELLERS’ DISCLOSURE
LETTER, ALL OF SELLERS’ INTELLECTUAL PROPERTY WILL BE FULLY TRANSFERABLE,
ALIENABLE OR LICENSABLE BY BUYER WITHOUT RESTRICTION AND WITHOUT PAYMENT OF ANY
KIND TO ANY THIRD PARTY. THE SELLERS HAVE NOT TRANSFERRED ANY PORTION OF
OWNERSHIP OF ANY SELLERS’ INTELLECTUAL PROPERTY TO ANY THIRD PARTY OR KNOWINGLY
PERMITTED ANY SELLERS’ INTELLECTUAL PROPERTY TO ENTER THE PUBLIC DOMAIN OR, WITH
RESPECT TO ANY SELLERS’ INTELLECTUAL PROPERTY FOR WHICH ANY OF THE SELLERS HAS
SUBMITTED AN APPLICATION OR OBTAINED A REGISTRATION, TO LAPSE (OTHER THAN
(I) THROUGH THE EXPIRATION OF A REGISTERED SELLERS’ INTELLECTUAL PROPERTY AT THE
END OF ITS MAXIMUM STATUTORY TERM OR (II) APPLICATIONS ABANDONED AND

32


--------------------------------------------------------------------------------




listed in Section 3.17(e) of the Sellers’ Disclosure Letter). After the Closing,
all Sellers’ Intellectual Property will be fully transferable, alienable or
licensable by Buyer without restriction and without payment of any kind to any
third party.


(F)            EXCEPT AS SET FORTH IN SECTION 3.17(F) OF THE SELLERS’ DISCLOSURE
LETTER, TO THE EXTENT THAT SELLERS’ TECHNOLOGY HAS BEEN DEVELOPED OR CREATED BY
A THIRD PARTY FOR SELLERS, SELLERS HAVE A WRITTEN AGREEMENT WITH SUCH THIRD
PARTY WITH RESPECT THERETO AND SELLERS THEREBY EITHER (I) HAVE OBTAINED
OWNERSHIP OF, AND ARE THE EXCLUSIVE OWNER OF, OR (II) HAVE OBTAINED A LICENSE
(SUFFICIENT FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED AND AS
PROPOSED TO BE CONDUCTED) TO ALL SUCH THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS
IN SUCH TECHNOLOGY, TO THE FULLEST EXTENT IT IS LEGALLY POSSIBLE TO DO SO. TO
SELLERS’ KNOWLEDGE, TO THE EXTENT THAT ANY THIRD PARTY INTELLECTUAL PROPERTY IS
INCORPORATED INTO, INTEGRATED OR BUNDLED WITH, OR USED BY SELLERS IN THE
DEVELOPMENT, MANUFACTURE OR COMPILATION OF ANY PRODUCT UNDER SELLERS’
INTELLECTUAL PROPERTY, OR ANY OF SELLERS’ INTELLECTUAL PROPERTY RELATES TO ANY
DEVELOPMENT BY SELLERS THAT INVOLVES THE DERIVATION OR USE OF SPECIFICATIONS OR
TECHNICAL INFORMATION DERIVED FROM THE PRODUCTS OF THIRD PARTIES, SELLERS HAVE A
WRITTEN AGREEMENT WITH SUCH THIRD PARTY WITH RESPECT THERETO PURSUANT TO WHICH
SELLERS EITHER HAVE OBTAINED COMPLETE, UNENCUMBERED AND UNRESTRICTED OWNERSHIP
OF, AND ARE THE EXCLUSIVE OWNERS OF, OR HAVE OBTAINED PERPETUAL, NONTERMINABLE
LICENSES SUFFICIENT FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY CONDUCTED BY
SELLERS AND AS PRESENTLY PROPOSED TO BE CONDUCTED BY SELLERS TO ALL SUCH THIRD
PARTY INTELLECTUAL PROPERTY.


(G)           EXCEPT AS SET FORTH ON SECTION 3.17(G) OF THE SELLERS’ DISCLOSURE
LETTER AND WITH EXCEPTION OF “SHRINK-WRAP” OR SIMILAR WIDELY AVAILABLE
COMMERCIAL END-USER LICENSES, ALL TECHNOLOGY USED IN OR NECESSARY TO THE CONDUCT
OF SELLERS AND EACH OF THEIR SUBSIDIARIES’ BUSINESS AS PRESENTLY CONDUCTED OR
CURRENTLY CONTEMPLATED TO BE CONDUCTED BY SELLERS WERE WRITTEN AND CREATED
SOLELY BY EITHER (I) EMPLOYEES OF SELLERS ACTING WITHIN THE SCOPE OF THEIR
EMPLOYMENT WHO HAVE ASSIGNED ALL OF THEIR RIGHTS IN SUCH TECHNOLOGY, INCLUDING
INTELLECTUAL PROPERTY RIGHTS THEREIN, TO SELLERS OR (II) BY THIRD PARTIES WHO
HAVE VALIDLY AND IRREVOCABLY ASSIGNED ALL OF THEIR RIGHTS, INCLUDING
INTELLECTUAL PROPERTY RIGHTS THEREIN, TO SELLERS, AND NO THIRD PARTY OWNS OR HAS
ANY RIGHTS TO ANY SELLERS’ INTELLECTUAL PROPERTY.


(H)           EXCEPT AS SET FORTH IN SECTION 3.17(H) OF THE SELLERS’ DISCLOSURE
LETTER, ALL EMPLOYEES AND CONSULTANTS OF SELLERS AND THEIR SUBSIDIARIES HAVE
ENTERED INTO A VALID AND BINDING WRITTEN AGREEMENT WITH SELLERS SUFFICIENT TO
VEST TITLE IN SELLERS OF ALL TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS CREATED
BY SUCH EMPLOYEE OR CONSULTANT IN THE SCOPE OF HIS OR HER SERVICES OR EMPLOYMENT
FOR SELLERS. NO CURRENT OR FORMER EMPLOYEE, CONSULTANT OR INDEPENDENT CONTRACTOR
OF SELLERS HAS ANY RIGHT, LICENSE, CLAIM OR INTEREST WHATSOEVER IN, TO OR UNDER
ANY SELLERS’ INTELLECTUAL PROPERTY. TO SELLERS’ KNOWLEDGE, NO CURRENT OR FORMER
EMPLOYEE, CONSULTANT OR INDEPENDENT CONTRACTOR OF SELLERS:  (I) IS IN VIOLATION
OF ANY TERM OR COVENANT OF ANY CONTRACT RELATING TO EMPLOYMENT, INVENTION
DISCLOSURE, INVENTION ASSIGNMENT, NONDISCLOSURE OR NONCOMPETITION OR ANY OTHER
CONTRACT WITH ANY OTHER PARTY BY VIRTUE OF SUCH EMPLOYEE, CONSULTANT OR
INDEPENDENT CONTRACTOR BEING EMPLOYED BY, OR PERFORMING SERVICES FOR, SELLERS OR
USING TRADE SECRETS OR PROPRIETARY INFORMATION OF OTHERS WITHOUT PERMISSION; OR
(II) HAS DEVELOPED ANY TECHNOLOGY, SOFTWARE OR OTHER COPYRIGHTABLE, PATENTABLE
OR OTHERWISE PROPRIETARY WORK FOR SELLERS THAT IS SUBJECT TO ANY AGREEMENT UNDER
WHICH SUCH EMPLOYEE, CONSULTANT OR INDEPENDENT CONTRACTOR HAS ASSIGNED OR
OTHERWISE GRANTED, OR IS OBLIGATED TO ASSIGN OR OTHERWISE GRANT, TO ANY THIRD
PARTY ANY

33


--------------------------------------------------------------------------------




rights (including Sellers’ Intellectual Property) in or to such technology,
software or other copyrightable, patentable or otherwise proprietary work.


(I)            SELLERS HAVE TAKEN ALL STEPS THAT ARE REASONABLY REQUIRED TO
PROTECT SELLERS’ RIGHTS IN CONFIDENTIAL INFORMATION AND TRADE SECRETS OF SELLERS
OR PROVIDED BY ANY OTHER PERSON TO SELLERS AND TO PROTECT AND PRESERVE THE
CONFIDENTIALITY OF ALL CONFIDENTIAL OR NONPUBLIC INFORMATION INCLUDED IN THE
SELLERS’ INTELLECTUAL PROPERTY (“CONFIDENTIAL IP INFORMATION”). WITHOUT LIMITING
THE FOREGOING, SELLERS AND EACH OF THEIR SUBSIDIARIES HAVE, AND ENFORCE, A
POLICY REQUIRING EACH EMPLOYEE, CONSULTANT AND CONTRACTOR TO EXECUTE A
PROPRIETARY INFORMATION, CONFIDENTIALITY AND ASSIGNMENT AGREEMENT, SUBSTANTIALLY
IN THE FORM(S) ATTACHED AS SECTION 3.17(I) OF THE SELLERS’ DISCLOSURE LETTER,
AND ALL CURRENT AND FORMER EMPLOYEES, CONSULTANTS AND CONTRACTORS OF SELLERS AND
THEIR SUBSIDIARIES HAVE EXECUTED SUCH AN AGREEMENT. TO SELLERS’ KNOWLEDGE, ALL
USE, DISCLOSURE OR APPROPRIATION OF CONFIDENTIAL IP INFORMATION OWNED BY SELLERS
BY OR TO A THIRD PARTY HAS BEEN PURSUANT TO THE TERMS OF A WRITTEN AGREEMENT
BETWEEN SELLERS AND SUCH THIRD PARTY. TO SELLERS’ KNOWLEDGE, ALL USE, DISCLOSURE
OR APPROPRIATION OF CONFIDENTIAL IP INFORMATION NOT OWNED BY SELLERS HAS BEEN
PURSUANT TO THE TERMS OF A WRITTEN AGREEMENT OR OTHER LEGAL BINDING ARRANGEMENT
BETWEEN SELLERS AND THE OWNER OF SUCH CONFIDENTIAL IP INFORMATION, OR IS
OTHERWISE LAWFUL.


(J)            EXCEPT AS SET FORTH ON SECTION 3.17(J) OF THE SELLERS’ DISCLOSURE
LETTER, TO SELLERS’ KNOWLEDGE, NO PERSON WHO HAS LICENSED TECHNOLOGY OR
INTELLECTUAL PROPERTY RIGHTS TO SELLERS HAS OWNERSHIP RIGHTS OR LICENSE RIGHTS
TO IMPROVEMENTS MADE BY SELLERS IN SUCH TECHNOLOGY OR INTELLECTUAL PROPERTY
RIGHTS.


(K)           EXCEPT AS SET FORTH IN SECTION 3.17(K) OF THE SELLERS’ DISCLOSURE
LETTER, NEITHER SELLERS NOR ANY OF THEIR SUBSIDIARIES HAVE TRANSFERRED OWNERSHIP
OF, GRANTED ANY EXCLUSIVE LICENSE OF OR RIGHT TO USE, OR AUTHORIZED THE
RETENTION OF ANY EXCLUSIVE RIGHTS TO USE OR JOINT OWNERSHIP OF, ANY SELLERS’
INTELLECTUAL PROPERTY TO ANY OTHER PERSON.


(L)            OTHER THAN INBOUND “SHRINK-WRAP” AND SIMILAR PUBLICLY AVAILABLE
COMMERCIAL BINARY CODE END-USER LICENSES AND OUTBOUND “SHRINK-WRAP” LICENSES
SUBSTANTIALLY IN THE FORM SET FORTH ON SECTION 3.17(L)(A) OF THE SELLERS’
DISCLOSURE LETTER, THE CONTRACTS LISTED IN SECTION 3.17(L)(B) OF THE SELLERS’
DISCLOSURE LETTER LISTS ALL MATERIAL CONTRACTS TO WHICH SELLERS ARE PARTIES WITH
RESPECT TO ANY TECHNOLOGY OR INTELLECTUAL PROPERTY RIGHTS. EXCEPT AS SET FORTH
IN SECTION 3.17(L)(C) OF THE SELLERS’ DISCLOSURE LETTER, NEITHER SELLERS NOR ANY
OF THEIR SUBSIDIARIES ARE IN BREACH OF NOR HAS ANY OF THEM FAILED TO PERFORM
UNDER, ANY OF THE FOREGOING CONTRACTS, AND, TO SELLERS’ KNOWLEDGE, NO OTHER
PARTY TO ANY SUCH CONTRACT IS IN BREACH THEREOF OR HAS FAILED TO PERFORM
THEREUNDER. SELLERS DO NOT HAVE AN EXPLICIT OR IMPLIED LEGAL OBLIGATION,
ABSOLUTE OR CONTINGENT, TO ANY PERSON TO SELL, TRANSFER OR ASSIGN ANY OF THE
SELLERS’ INTELLECTUAL PROPERTY. SELLERS HAVE NOT MADE ANY ASSIGNMENT OR GRANTED
ANY LICENSE, AND ARE NOT UNDER ANY OBLIGATION TO GRANT ANY SUCH LICENSE OR
RIGHTS, INCLUDING ANY OR ALL OF THE SELLERS’ INTELLECTUAL PROPERTY, TO ANY
PERSON, UNDER ANY OF THE SELLERS’ INTELLECTUAL PROPERTY. NONE OF THE LICENSES,
SUBLICENSES, ASSIGNMENTS OR OTHER CONTRACTS LISTED IN SECTION 3.17(L)(B) OF THE
SELLERS’ DISCLOSURE LETTER GRANTS, OR SETS FORTH OR CREATES AN OBLIGATION TO
GRANT, ANY THIRD PARTY EXCLUSIVE RIGHTS IN, TO OR UNDER ANY SELLERS’
INTELLECTUAL PROPERTY, OR GRANTS, OR SETS FORTH OR CREATES AN OBLIGATION TO
GRANT, ANY THIRD PARTY THE RIGHT TO SUBLICENSE ANY SELLERS’ INTELLECTUAL
PROPERTY.

34


--------------------------------------------------------------------------------





 


(M)          SELLERS ARE NOT AND SHALL NOT BE AS A RESULT OF THE EXECUTION OR
EFFECTIVENESS OF THIS AGREEMENT, OR THE PERFORMANCE OF ITS OBLIGATIONS UNDER
THIS AGREEMENT, IN MATERIAL BREACH OF ANY CONTRACT TO WHICH SELLERS ARE A PARTY
RELATING TO ANY SELLERS’ INTELLECTUAL PROPERTY (THE “INTELLECTUAL PROPERTY
RIGHTS AGREEMENTS”). THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL NEITHER RESULT IN THE MODIFICATION, CANCELLATION, TERMINATION,
SUSPENSION OF, OR ACCELERATION OF ANY PAYMENTS WITH RESPECT TO THE INTELLECTUAL
PROPERTY RIGHTS AGREEMENTS, NOR GIVE ANY NON-SELLERS PARTY TO ANY INTELLECTUAL
PROPERTY RIGHTS AGREEMENT THE RIGHT TO DO ANY OF THE FOREGOING. FOLLOWING THE
CLOSING, BUYER WILL BE PERMITTED TO EXERCISE ALL OF THE RIGHTS OF THE SELLERS
UNDER THE INTELLECTUAL PROPERTY RIGHTS AGREEMENTS TO THE SAME EXTENT SELLERS
WOULD HAVE BEEN ABLE HAD THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT NOT
OCCURRED AND WITHOUT THE PAYMENT OF ANY ADDITIONAL AMOUNTS OR CONSIDERATION
OTHER THAN ONGOING FEES, ROYALTIES OR PAYMENTS THAT SELLERS WOULD OTHERWISE BE
REQUIRED TO PAY. NEITHER THE EXECUTION OR EFFECTIVENESS OF THIS AGREEMENT NOR
THE PERFORMANCE OF THE OBLIGATIONS OF THE SELLERS UNDER THIS AGREEMENT WILL
CAUSE THE FORFEITURE OR TERMINATION OF, OR GIVE RISE TO A RIGHT OF FORFEITURE OR
TERMINATION OF ANY SELLERS’ INTELLECTUAL PROPERTY, OR IMPAIR THE RIGHT OF BUYER
TO USE, POSSESS, SELL OR LICENSE ANY SELLERS’ INTELLECTUAL PROPERTY OR PORTION
THEREOF.


(N)           SECTION 3.17(N) OF THE SELLERS’ DISCLOSURE LETTER LISTS ALL
MATERIAL CONTRACTS, LICENSES AND AGREEMENTS BETWEEN SELLERS AND ANY OTHER PERSON
WHEREIN OR WHEREBY SELLERS OR ANY OF THEIR SUBSIDIARIES HAVE AGREED TO, OR
ASSUMED, ANY OBLIGATION OR DUTY TO WARRANT, INDEMNIFY, REIMBURSE, HOLD HARMLESS,
GUARANTY OR OTHERWISE ASSUME OR INCUR ANY OBLIGATION OR LIABILITY OR PROVIDE A
RIGHT OF RESCISSION WITH RESPECT TO THE INFRINGEMENT OR MISAPPROPRIATION BY
SELLERS OR ANY OF THEIR SUBSIDIARIES OR SUCH OTHER PERSON OF THE INTELLECTUAL
PROPERTY RIGHTS OF ANY PERSON OTHER THAN SELLERS OR ANY OF THEIR SUBSIDIARIES.


(O)           EXCEPT AS SET FORTH IN SECTION 3.17(O) OF THE SELLERS’ DISCLOSURE
LETTER, TO THE SELLERS’ KNOWLEDGE, THERE ARE NO CONTRACTS, LICENSES OR
AGREEMENTS BETWEEN SELLERS OR ANY OF THEIR SUBSIDIARIES AND ANY OTHER PERSON
WITH RESPECT TO SELLERS’ INTELLECTUAL PROPERTY UNDER WHICH THERE IS ANY DISPUTE
REGARDING THE SCOPE OF SUCH AGREEMENT, OR PERFORMANCE UNDER SUCH AGREEMENT,
INCLUDING WITH RESPECT TO ANY PAYMENTS TO BE MADE OR RECEIVED BY SELLERS OR ANY
OF THEIR SUBSIDIARIES THEREUNDER.


(P)           EXCEPT AS OTHERWISE SET FORTH IN SECTION 3.17(P) OF THE SELLERS’
DISCLOSURE LETTER, TO SELLERS’ KNOWLEDGE, THE OPERATION OF THE BUSINESS OF
SELLERS AS CURRENTLY CONDUCTED OR AS CONTEMPLATED TO BE CONDUCTED BY SELLERS,
INCLUDING BUT NOT LIMITED TO THE DESIGN, DEVELOPMENT, USE, IMPORT, BRANDING,
ADVERTISING, PROMOTION, MARKETING, MANUFACTURE AND SALE OF THE PRODUCTS,
TECHNOLOGY OR SERVICES (INCLUDING PRODUCTS, TECHNOLOGY OR SERVICES CURRENTLY
UNDER DEVELOPMENT) OF SELLERS DO NOT AND WILL NOT WHEN CONDUCTED BY BUYER IN
SUBSTANTIALLY THE SAME MANNER FOLLOWING THE CLOSING, INFRINGE OR MISAPPROPRIATE
ANY INTELLECTUAL PROPERTY RIGHT OF ANY PERSON, VIOLATE ANY RIGHT OF ANY PERSON
(INCLUDING ANY RIGHT TO PRIVACY OR PUBLICITY) OR CONSTITUTE UNFAIR COMPETITION
OR TRADE PRACTICES UNDER THE LAWS OF ANY JURISDICTION, AND SELLERS HAVE NOT
RECEIVED NOTICE FROM ANY PERSON CLAIMING THAT SUCH OPERATION OR ANY ACT,
PRODUCT, TECHNOLOGY OR SERVICE (INCLUDING PRODUCTS, TECHNOLOGY OR SERVICES
CURRENTLY UNDER DEVELOPMENT) OF SELLERS INFRINGE OR MISAPPROPRIATE ANY
INTELLECTUAL PROPERTY RIGHT OF ANY PERSON OR CONSTITUTES UNFAIR COMPETITION OR
TRADE PRACTICES UNDER THE LAWS OF ANY JURISDICTION (NOR DO SELLERS HAVE ANY
KNOWLEDGE OF ANY BASIS THEREFOR).

35


--------------------------------------------------------------------------------





(Q)           TO SELLERS’ KNOWLEDGE, NO PERSON IS INFRINGING OR MISAPPROPRIATING
SELLERS’ INTELLECTUAL PROPERTY. EXCEPT AS OTHERWISE SET FORTH IN
SECTION 3.17(Q) OF THE SELLERS’ DISCLOSURE LETTER, SELLERS HAVE NOT OBTAINED A
LEGAL OPINION ANALYZING OR ASSESSING THE VALIDITY OR SCOPE OF ANY SELLERS’
INTELLECTUAL PROPERTY. TO SELLERS’ KNOWLEDGE OR REASONABLY SUSPECTED BY SELLERS,
THERE HAVE BEEN NO INSTANCES OF INFRINGEMENT AND/OR MISAPPROPRIATION OF SELLERS’
INTELLECTUAL PROPERTY. SELLERS HAVE NOT BROUGHT ANY ACTION, SUIT OR PROCEEDING
FOR INFRINGEMENT OR MISAPPROPRIATION OF, OR DECLARATION REGARDING, ANY SELLERS’
INTELLECTUAL PROPERTY, BREACH OF ANY INTELLECTUAL PROPERTY RIGHTS AGREEMENT, OR
VIOLATION OF ANY COVENANT NOT TO COMPETE.


(R)            NO SELLERS’ INTELLECTUAL PROPERTY OR SERVICE OF SELLERS IS
SUBJECT TO ANY PROCEEDING OR OUTSTANDING DECREE, ORDER, JUDGMENT OR SETTLEMENT
AGREEMENT OR STIPULATION THAT RESTRICTS IN ANY MANNER THE USE, TRANSFER OR
LICENSING THEREOF BY SELLERS OR MAY AFFECT THE VALIDITY, USE OR ENFORCEABILITY
OF SELLERS’ INTELLECTUAL PROPERTY.


(S)           WITH RESPECT TO SELLERS’ INTELLECTUAL PROPERTY, EXCEPT AS SET
FORTH IN SECTION 3.17(S) OF THE SELLERS’ DISCLOSURE LETTER NO CLAIM HAS BEEN
ASSERTED OR SUGGESTED, NO THREAT OR INQUIRY HAS BEEN MADE, NO NOTIFICATION HAS
BEEN RECEIVED REGARDING THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, INCLUDING AN
OFFER TO LICENSE OR GRANT ANY OTHER RIGHTS OR IMMUNITIES UNDER ANY INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY, AND NO LITIGATION, ARBITRATION OR OTHER
ADVERSARY PROCEEDING IS PENDING, OR, TO SELLERS’ KNOWLEDGE, IS THREATENED. TO
SELLERS’ KNOWLEDGE, NONE OF THE SELLERS’ INTELLECTUAL PROPERTY IS SUBJECT TO ANY
PENDING OR THREATENED OUTSTANDING ORDER, CONTRACT, STIPULATION, PROCEEDING, OR
NOTIFICATION, INCLUDING WITHOUT LIMITATION ANY PENDING INTERFERENCE, OPPOSITION,
CANCELLATION, REISSUE, REEXAMINATION, OR OTHER CHALLENGE OR ADVERSARIAL
PROCEEDING, RESTRICTING IN ANY MANNER THE USE, TRANSFER, OR LICENSING BY SELLERS
OF ANY INTELLECTUAL PROPERTY RIGHTS, OR WHICH MAY AFFECT THE VALIDITY, USE OR
ENFORCEABILITY OF ANY SELLERS’ INTELLECTUAL PROPERTY. NO FREEDOM TO OPERATE,
PATENT CLEARANCE, RIGHT TO MARKET OR RIGHT TO USE STUDIES OR ANALYSES HAVE BEEN
PERFORMED BY OR ON BEHALF OF SELLERS WITH RESPECT TO THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.


(T)            EXCEPT AS SET FORTH ON SECTION 3.17(T) OF THE SELLERS’ DISCLOSURE
LETTER, SELLERS’ INTELLECTUAL PROPERTY CONSTITUTES ALL THE TECHNOLOGY AND
INTELLECTUAL PROPERTY RIGHTS USED IN AND/OR NECESSARY TO THE CONDUCT OF THE
BUSINESS OF SELLERS AS CURRENTLY CONDUCTED, AND, TO THE KNOWLEDGE OF SELLERS, AS
CURRENTLY PLANNED OR CONTEMPLATED TO BE CONDUCTED BY SELLERS, INCLUDING, WITHOUT
LIMITATION, THE DESIGN, DEVELOPMENT, MANUFACTURE, USE, IMPORT AND SALE OF
PRODUCTS, TECHNOLOGY AND PERFORMANCE OF SERVICES (INCLUDING PRODUCTS, TECHNOLOGY
OR SERVICES CURRENTLY UNDER DEVELOPMENT).


(U)           NEITHER THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING THE ASSIGNMENT TO BUYER, BY OPERATION OF LAW OR OTHERWISE,
OF ANY CONTRACTS TO WHICH SELLERS ARE A PARTY, WILL RESULT IN (I) BUYER’S
GRANTING TO ANY THIRD PARTY ANY RIGHT TO OR WITH RESPECT TO ANY TECHNOLOGY OR
INTELLECTUAL PROPERTY RIGHT OWNED BY, OR LICENSED TO, EITHER OF THEM,
(II) BUYER’S BEING BOUND BY, OR SUBJECT TO, ANY NON-COMPETE OR OTHER RESTRICTION
ON THE OPERATION OR SCOPE OF THEIR RESPECTIVE BUSINESSES, OR (III) BUYER’S BEING
OBLIGATED TO PAY ANY ROYALTIES OR OTHER AMOUNTS TO ANY THIRD PARTY IN EXCESS OF
THOSE PAYABLE BY SELLER, PRIOR TO THE CLOSING.

36


--------------------------------------------------------------------------------





(V)           EXCEPT AS SET FORTH IN SECTION 3.17(V) OF THE SELLERS’ DISCLOSURE
LETTER, THERE ARE NO ROYALTIES, FEES, HONORARIA OR OTHER PAYMENTS PAYABLE BY
SELLERS TO PERSON OR ENTITY BY REASON OF THE OWNERSHIP, DEVELOPMENT, USE,
LICENSE, SALE OR DISPOSITION OF SELLERS’ INTELLECTUAL PROPERTY, OTHER THAN
SALARIES AND SALES COMMISSIONS PAID TO EMPLOYEES AND SALES AGENTS IN THE
ORDINARY COURSE OF BUSINESS.

3.18         Contracts.   Section 3.18 of the Sellers’ Disclosure Letter lists
the following Contracts under which Sellers or any of their respective
Subsidiaries are obligated or by which Sellers or any of their assets are bound
(other than Contracts with Buyer or Clarient):


(A)           ANY CONTRACT (OR GROUP OF RELATED CONTRACTS) THAT (I) INVOLVES THE
FUTURE PAYMENT OF GREATER THAN $50,000 PER ANNUM OR WHICH EXTENDS FOR MORE THAN
ONE (1) YEAR, (II) INVOLVES ANY PAYMENT OR OBLIGATION TO ANY AFFILIATE OF
SELLERS OR ANY OF THEIR SUBSIDIARIES OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS, (III) INVOLVES THE SALE, LEASE, LICENSE OR OTHER DISPOSITION OF ANY
MATERIAL ASSETS (INCLUDING INTANGIBLE PROPERTY) OR (IV) INVOLVES ANY LICENSE OF
SELLERS’ INTELLECTUAL PROPERTY (OTHER THAN IN CONNECTION WITH SALES OF PRODUCTS
AND SERVICES IN THE ORDINARY COURSE OF BUSINESS);


(B)           ANY CONTRACT UNDER WHICH THE CONSEQUENCES OF A DEFAULT OR
TERMINATION WOULD REASONABLY BE EXPECTED TO HAVE A SELLERS’ MATERIAL ADVERSE
EFFECT;


(C)           ANY CONTRACT (OR GROUP OF RELATED CONTRACTS) FOR THE PURCHASE OR
SALE OF COMMODITIES, SUPPLIES, PRODUCTS, OR OTHER PERSONAL PROPERTY, OR FOR THE
FURNISHING OR RECEIPT OF SERVICES, THE PERFORMANCE OF WHICH WILL INVOLVE
CONSIDERATION IN EXCESS OF $50,000;


(D)           ANY CONTRACT CONCERNING A PARTNERSHIP OR JOINT VENTURE;


(E)           ANY CONTRACT (OR GROUP OF RELATED CONTRACTS) UNDER WHICH SELLERS
HAVE CREATED, INCURRED, ASSUMED, OR GUARANTEED ANY INDEBTEDNESS FOR BORROWED
MONEY OR ANY CAPITALIZED LEASE OBLIGATION IN EXCESS OF $50,000 OR UNDER WHICH A
LIEN HAS BEEN IMPOSED ON ANY OF THE PURCHASED ASSETS;


(F)            ANY CONTRACT TO WHICH SELLERS OR ANY OF THEIR SUBSIDIARIES ARE A
PARTY OR OTHERWISE BOUND AND WHICH CONTAINS COVENANTS OF SELLERS OR ANY
SUBSIDIARY NOT TO COMPETE OR ENGAGE IN THE BUSINESS, IN ANY GEOGRAPHIC AREA OR
WITH ANY PERSON OR COVENANTS OF ANY OTHER PERSON NOT TO COMPETE WITH SELLERS OR
ANY OF THEIR SUBSIDIARIES OR ENGAGE IN THE BUSINESS;


(G)           ANY EXECUTORY CONTRACT UNDER WHICH SELLERS OR ANY OF THEIR
SUBSIDIARIES HAVE ADVANCED OR LOANED ANY AMOUNT TO ANY OF THEIR RESPECTIVE
EMPLOYEES;


(H)           ANY EXECUTORY CONTRACT PURSUANT TO WHICH SELLERS OR ANY OF THEIR
SUBSIDIARIES ARE OBLIGATED TO PROVIDE MAINTENANCE, SERVICE, SUPPORT OR TRAINING
FOR ITS SERVICES OR PRODUCTS, TOGETHER WITH THE AMOUNTS OF DEFERRED REVENUE
ASSOCIATED WITH THE EXECUTORY SUPPORT AND SERVICE OBLIGATIONS UNDER SUCH
CONTRACTS, ALL OF WHICH HAS BEEN ACCRUED IN THE CURRENT BALANCE SHEET IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED OR HAS ARISEN SINCE THE DATE OF THE
CURRENT BALANCE SHEET IN THE ORDINARY COURSE OF BUSINESS;


(I)            ANY REVENUE OR PROFIT PARTICIPATION CONTRACT;

37


--------------------------------------------------------------------------------





 


(J)            ANY LICENSE OR CONTRACT UNDER WHICH SELLERS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES (I) HAVE GRANTED TO ANY PERSON RIGHTS WITH RESPECT TO
ANY SELLERS’ INTELLECTUAL PROPERTY (OTHER THAN END USER LICENSES IN CONNECTION
WITH SALES OF PRODUCTS AND SERVICES IN THE ORDINARY COURSE OF BUSINESS),
(II) HAVE AGREED TO ENCUMBER, NOT ASSERT, TRANSFER OR SELL RIGHTS IN OR WITH
RESPECT TO ANY SELLERS’ INTELLECTUAL PROPERTY, (III) ARE PARTIES OR OTHERWISE
BOUND AND WHICH PROVIDES FOR THE DEVELOPMENT OF ANY TECHNOLOGY OR SELLERS’
INTELLECTUAL PROPERTY, INDEPENDENTLY OR JOINTLY OR (IV) ARE PARTIES OR OTHERWISE
BOUND AND PURSUANT TO WHICH SELLERS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
ACQUIRED OR ARE AUTHORIZED TO USE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY
CURRENT OR FORMER EMPLOYEE OR OTHER PERSON;


(K)           ANY CONTRACT FOR THE PURCHASE OR SALE OF MATERIALS, SUPPLIES,
EQUIPMENT, MERCHANDISE OR SERVICES THAT CONTAINS AN ESCALATION CLAUSE OR THAT
OBLIGATES SELLERS OR ANY OF THEIR SUBSIDIARIES TO PURCHASE ALL OR SUBSTANTIALLY
ALL OF ITS REQUIREMENTS OF A PARTICULAR PRODUCT OR SERVICE FROM A SUPPLIER OR TO
MAKE PERIODIC MINIMUM PURCHASES OF A PARTICULAR PRODUCT OR SERVICE FROM A
SUPPLIER, WHICH IS NOT TERMINABLE ON NOT MORE THAN 30 DAYS NOTICE (WITHOUT
PENALTY OR PREMIUM);


(L)            ANY CONTRACT WITH CUSTOMERS OR SUPPLIERS FOR THE SHARING OF FEES,
THE REBATING OF CHARGES OR OTHER SIMILAR ARRANGEMENTS;


(M)          ANY CONTRACT OBLIGATING SELLERS OR ANY OF THEIR SUBSIDIARIES TO
DELIVER MAINTENANCE SERVICES OR FUTURE PRODUCT ENHANCEMENTS (IN EACH CASE OTHER
THAN AGREEMENTS WITH END USERS IN CONNECTION WITH SALES OF PRODUCTS AND SERVICES
IN THE ORDINARY COURSE OF BUSINESS) OR CONTAINING A “MOST FAVORED NATION”
PRICING CLAUSE;


(N)           ANY CONTRACT OBLIGATING SELLERS TO PROVIDE SOURCE CODE TO ANY
THIRD PARTY FOR SELLERS’ INTELLECTUAL PROPERTY;


(O)           ANY CONTRACT GRANTING EXCLUSIVE DISTRIBUTION RIGHTS WITH RESPECT
TO ANY PART OF THE BUSINESS;


(P)           ANY CONTRACT RELATING TO THE ACQUISITION BY SELLERS OF ANY
OPERATING BUSINESS OR THE CAPITAL STOCK OF ANY OTHER PERSON;


(Q)           ANY CONTRACT REQUIRING THE PAYMENT TO ANY PERSON OF A BROKERAGE OR
SALES COMMISSION OR A FINDER’S OR REFERRAL FEE (OTHER THAN TO BURNHAM HILL
PARTNERS AND ARRANGEMENTS TO PAY COMMISSIONS OR FEES TO EMPLOYEES IN THE
ORDINARY COURSE OF BUSINESS);


(R)            ANY CONTRACT MATERIAL TO SELLERS FOR WHICH PERFORMANCE HAS NOT
BEEN COMPLETED THAT IS NOT LISTED IN CLAUSES (A) THROUGH (Q) AND NOT MADE IN THE
ORDINARY COURSE OF BUSINESS.

Sellers have delivered to Buyer a correct and complete copy of each written
Contract (as amended to date) listed in Section 3.18 of the Sellers’ Disclosure
Letter and a written summary setting forth the terms and conditions of each oral
Contract referred to in Section 3.18 of the Sellers’ Disclosure Letter. With
respect to each such Contract that constitutes an Assumed Contract:  (A) the
agreement, with respect to Sellers or any of their Subsidiaries and, to Sellers’
Knowledge, all other parties thereto, is legal, valid, binding, enforceable, and
in full force and

38


--------------------------------------------------------------------------------




effect in all respects; (B) none of Sellers, any of their respective
Subsidiaries nor, to Sellers’ Knowledge, any other party is in material breach
or default, and no event has occurred, which with notice or lapse of time would
constitute a material breach or default, or permit termination, modification, or
acceleration, under the Contract; and (C) neither Sellers nor any of their
Subsidiaries have received notice that any party has repudiated any provision of
the Contract. Except as set forth on Section 3.6 of the Sellers’ Disclosure
Letter, Sellers have obtained or will obtain prior to the Closing Date, all
necessary consents, waivers and approvals of parties to any such Contract as are
required thereunder in connection with the transactions contemplated by this
Agreement or, with respect to any Assumed Contract, necessary for such Assumed
Contract to remain in effect without modification after the Closing. Except as
set forth on Section 3.6 or Section 3.18 of the Sellers’ Disclosure Letter,
following the Closing, Buyer will be permitted to exercise all of Sellers’ and
any of its Subsidiaries’ rights under the Assumed Contracts to the same extent
Sellers would have been able to had the transactions contemplated by this
Agreement not occurred and without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which Sellers or
such Subsidiary would otherwise be required to pay.

3.19         Commercialization of Product.   To Sellers’ Knowledge, there are no
facts or circumstances that, when taken together with all other relevant facts
and circumstances known to Sellers, management of the Company has determined
would reasonably be expected to adversely affect the commercialization of any
product of the Business in a manner that would reasonably be expected to result
in a Seller Material Adverse Effect.

3.20         Insurance.   Sellers have delivered to Buyer copies of each
insurance policy (including policies providing property, casualty, liability,
and workers’ compensation coverage and bond and surety arrangements) with
respect to which Sellers or any of their Subsidiaries are a party and which
relate to the Purchased Assets, any employee of Sellers or the Business. With
respect to each such insurance policy, except to the extent such failure to be
true would not reasonably be expected to have a Sellers’ Material Adverse
Effect:  (A) the policy is legal, valid, binding, enforceable, and in full force
and effect (and there has been no notice of cancellation or nonrenewal of the
policy received); (B) neither Sellers nor any of their Subsidiaries are in
breach or default (including with respect to the payment of premiums or the
giving of notices), and no event has occurred which, with notice or the lapse of
time, would constitute such a breach or default by Sellers, or permit
termination, modification, or acceleration, under the policy; (C) neither
Sellers nor any of their Subsidiaries have received notice that any party to the
policy has repudiated any provision thereof; and (D) there has been no failure
by Sellers or any of their Subsidiaries to give any notice or present any claim
under the policy in due and timely fashion. There is no claim by Sellers or any
of their Subsidiaries pending under any of such policies or bonds as to which
coverage has been questioned, denied or disputed or that Sellers or any of their
Subsidiaries has a reason to believe will be denied or disputed by the
underwriters of such policies or bonds. In addition, there is no pending claim
of which its total value (inclusive of defense expenses) will exceed the policy
limits. All premiums due and payable under all such policies and bonds have been
paid (or if installment payments are due, will be paid if incurred prior to the
Closing Date) and Sellers and any of their Subsidiaries are otherwise in
material compliance with the terms of such policies and bonds. Section 3.20 of
the Sellers’ Disclosure Letter describes any material self-insurance
arrangements presently maintained or contributed to by Sellers or any of their
Subsidiaries.

39


--------------------------------------------------------------------------------



 

3.21         Litigation.   Section 3.21 of the Sellers’ Disclosure Letter sets
forth each instance as of the date hereof in which Sellers or any of their
Subsidiaries, any of their respective assets or any of the officers or directors
(in a manner related to the Business) (i) are subject to any outstanding
injunction, judgment, order, decree, ruling, or charge or (ii) are or have been,
or, to the Sellers’ Knowledge, are threatened to be made a party, to any action,
suit, claim, proceeding, hearing, arbitration, or investigation of, in, or
before any Governmental Body or before any arbitrator, which in any case would
reasonably be expected to have a Sellers’ Material Adverse Effect. None of the
matters set forth in Section 3.21 of Sellers’ Disclosure Letter has had a
Sellers’ Material Adverse Effect or would reasonably be expected to affect the
legality, validity or enforceability of this Agreement, any Ancillary Agreement
or the consummation of the transactions contemplated hereby or thereby.

3.22         Product Warranty, Product Liability and Recalls.   The technologies
or products licensed, sold, leased, and delivered and all services provided by
Sellers or any of their Subsidiaries have conformed in all material respects
with all applicable contractual commitments and all express and implied
warranties, and neither Sellers or any of their Subsidiaries have any liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due) for replacement or modification thereof or
other damages (including for product liability) in connection therewith, other
than in the Ordinary Course of Business in an aggregate amount not exceeding
$25,000. Except for (i) the warranties and indemnities contained in those
Contracts set forth in the Sellers’ Disclosure Letter, (ii) warranties to end
users in connection with sales of products and services in the Ordinary Course
of Business which are substantially in the form previously provided to Buyer,
and (iii) warranties implied by law, neither Sellers nor any of their
Subsidiaries have given any warranties or indemnities relating to products or
Technology sold or services rendered by the Sellers or any of their
Subsidiaries. Except as set forth on Section 3.22 of Sellers’ Disclosure Letter,
neither Sellers nor any of their Subsidiaries have, during the past five
(5) years, (x) recalled any products produced by Sellers or any of their
Subsidiaries, nor (y) received any warranty claims that individually exceed
$25,000, or in the aggregate exceed $250,000, in any calendar year.

3.23         Employees.


(A)           TO SELLERS’ KNOWLEDGE AS OF THE DATE HEREOF, NO HIRED EMPLOYEE
PLANS TO TERMINATE EMPLOYMENT WITH SELLERS OR ANY OF THEIR SUBSIDIARIES. NONE OF
SELLERS NOR ANY OF THEIR SUBSIDIARIES IS OR EVER HAS BEEN A PARTY TO OR BOUND BY
ANY COLLECTIVE BARGAINING OR SIMILAR AGREEMENT, NOR HAS ANY OF THEM EXPERIENCED
ANY STRIKE, SLOWDOWN OR WORK STOPPAGE, AND TO THE KNOWLEDGE OF SELLERS, NO SUCH
WORK DISRUPTION IS THREATENED. TO SELLERS’ KNOWLEDGE AS OF THE DATE HEREOF,
THERE IS NO ORGANIZATIONAL EFFORT PRESENTLY BEING MADE OR THREATENED BY OR ON
BEHALF OF ANY LABOR UNION OR SIMILAR ORGANIZATION AND NO SUCH ORGANIZATION
REPRESENTS OR PURPORTS TO REPRESENT ANY EMPLOYEES OF SELLERS OR ANY OF THEIR
SUBSIDIARIES.

3.24         Employee Matters and Benefit Plans.


(A)           PLANS.   SECTION 3.24 OF THE SELLERS’ DISCLOSURE LETTER CONTAINS
AN ACCURATE AND COMPLETE LIST OF EACH SELLERS’ EMPLOYEE PLAN. NONE OF SELLERS
NOR ANY OF THEIR SUBSIDIARIES HAS ANY COMMITMENT TO ESTABLISH, ADOPT OR ENTER
INTO ANY NEW SELLERS’ EMPLOYEE PLAN, OR TO

40


--------------------------------------------------------------------------------




modify any existing Sellers’ Employee Plan in any material respect prior to the
Closing (except to the extent required by law or to conform any Sellers’
Employee Plan to the requirements of any applicable law). With respect to each
Sellers’ Employee Plan, the Company has made available to Buyer complete copies
of (i) each Sellers’ Employee Plan (or, if not written, a written summary of its
material terms) and all amendments thereto, (ii) all summary plan descriptions
including any summary of material modifications, and (iii) all filings made with
any governmental entities, including but not limited any filings under the
Employee Plans Compliance Resolution System or the  Department of Labor
Delinquent Filer Program concerning any issue or matter that could reasonably be
expected to result in any material liability.


(B)           EMPLOYEE PLAN COMPLIANCE.   EXCEPT AS SET FORTH IN SECTION 3.24 OF
THE SELLERS’ DISCLOSURE LETTER, (I) THERE ARE NO ACTIONS, SUITS OR CLAIMS
PENDING, OR, TO THE KNOWLEDGE OF SELLERS, THREATENED OR REASONABLY ANTICIPATED
(OTHER THAN ROUTINE CLAIMS FOR BENEFITS) AGAINST ANY SELLERS’ EMPLOYEE PLAN OR
AGAINST THE ASSETS OF SELLERS’ EMPLOYEE PLAN, AND (II) THERE ARE NO AUDITS,
INQUIRIES OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF SELLERS, THREATENED BY
THE IRS OR DOL WITH RESPECT TO ANY SELLERS’ EMPLOYEE PLAN, WHICH IN EITHER CASE 
REASONABLY COULD BE EXPECTED TO RESULT IN MATERIAL LIABILITY TO ANY OF SELLERS
OR THEIR SUBSIDIARIES.


(C)           PENSION PLANS.   NEITHER SELLER NOR ANY ERISA AFFILIATE SPONSORS,
MAINTAINS, CONTRIBUTES TO OR HAS AN OBLIGATION TO CONTRIBUTE TO, OR HAS, DURING
THE PAST SIX YEARS, SPONSORED, MAINTAINED, CONTRIBUTED TO OR HAD AN OBLIGATION
TO CONTRIBUTE TO ANY PENSION PLAN SUBJECT TO TITLE IV OF ERISA OR SECTION 412 OF
THE CODE, ANY MULTIEMPLOYER PLAN OR ANY MULTIPLE EMPLOYER PLAN (WITHIN THE
MEANING OF SECTION 413 OF THE CODE).

(d)            Effect of Transactions.   Except as set forth on Section 3.24 of
the Sellers’ Disclosure Letter, with respect to the Hired Employees, neither the
execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, either alone or in combination with another
event (whether contingent or otherwise) will (i) entitle any Hired Employee to
any material payment; (ii) materially increase the amount of compensation or
benefits due to any Hired Employee; (iii) accelerate the vesting, funding or
time of payment of any compensation, equity award or other benefit to any Hired
Employee; or (iv) result in any “parachute payment” under Section 280G of the
Code.


(E)           NO POST-EMPLOYMENT OBLIGATIONS.   NEITHER SELLERS NOR ANY OF THEIR
SUBSIDIARIES HAS ANY OBLIGATION TO PROVIDE HEALTH, ACCIDENT, DISABILITY, LIFE
INSURANCE OR DEATH BENEFITS WITH RESPECT TO ANY CURRENT OR FORMER EMPLOYEES, OR
THE SPOUSES, DEPENDENTS OR BENEFICIARIES OF ANY CURRENT OR FORMER EMPLOYEES,
BEYOND THE TERMINATION OF EMPLOYMENT OR SERVICE OF SUCH EMPLOYEE, EXCEPT AS MAY
BE REQUIRED BY COBRA OR OTHER APPLICABLE LAW (THE “CONTINUATION COVERAGE
REQUIREMENTS”).

(f)            COBRA Compliance.   All group health plans of the Sellers and
their Subsidiaries have been operated in compliance with all applicable
Continuation Coverage Requirements in all material respects.


(G)           INTERNATIONAL EMPLOYEE PLANS.   NONE OF SELLERS NOR ANY OF THEIR
SUBSIDIARIES MAINTAINS, SPONSORS, PARTICIPATES IN, CONTRIBUTES TO OR HAS ANY
OBLIGATION TO

41


--------------------------------------------------------------------------------




contribute to any International Employee Plan, or has incurred any material
liability with respect to any such plan that has not been satisfied in full.

3.25         Environment, Health, and Safety.


(A)           CONDITION OF PROPERTY.   AS OF THE CLOSING, EXCEPT IN COMPLIANCE
WITH ENVIRONMENTAL LAWS IN A MANNER THAT COULD NOT REASONABLY BE EXPECTED TO
SUBJECT BUYER OR CLARIENT TO LIABILITY, NO HAZARDOUS MATERIALS ARE PRESENT ON
ANY BUSINESS FACILITY CURRENTLY OWNED, OPERATED, OCCUPIED, CONTROLLED OR LEASED
BY SELLERS OR ANY SUBSIDIARY.


(B)           HAZARDOUS MATERIALS ACTIVITIES.   SELLERS AND EACH OF THEIR
SUBSIDIARIES HAVE CONDUCTED ALL HAZARDOUS MATERIAL ACTIVITIES RELATING TO THE
BUSINESS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
ENVIRONMENTAL LAWS. EXCEPT AS SET FORTH IN SECTION 3.25(B) OF THE SELLERS’
DISCLOSURE LETTER, THE HAZARDOUS MATERIALS ACTIVITIES OF SELLERS AND EACH OF
THEIR SUBSIDIARIES PRIOR TO THE CLOSING HAVE NOT RESULTED IN THE EXPOSURE OF ANY
PERSON TO A HAZARDOUS MATERIAL IN A MANNER WHICH HAS CAUSED OR COULD REASONABLY
BE EXPECTED TO CAUSE A SIGNIFICANT ADVERSE HEALTH EFFECT TO ANY SUCH PERSON.


(C)           PERMITS.   SECTION 3.25(C) OF SELLERS’ DISCLOSURE LETTER
ACCURATELY DESCRIBES ALL OF THE ENVIRONMENTAL PERMITS CURRENTLY HELD BY SELLERS
AND THEIR SUBSIDIARIES AND RELATING TO ITS BUSINESS AND THE LISTED ENVIRONMENTAL
PERMITS ARE ALL OF THE ENVIRONMENTAL PERMITS NECESSARY FOR THE CONTINUED CONDUCT
OF ANY HAZARDOUS MATERIAL ACTIVITY OF SELLERS AND EACH OF THEIR SUBSIDIARIES
RELATING TO ITS BUSINESS AS SUCH ACTIVITIES ARE CURRENTLY BEING CONDUCTED. ALL
SUCH ENVIRONMENTAL PERMITS ARE VALID AND IN FULL FORCE AND EFFECT. SELLERS AND
EACH OF THEIR SUBSIDIARIES HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ALL
COVENANTS AND CONDITIONS OF ANY ENVIRONMENTAL PERMIT WHICH IS OR HAS BEEN IN
FORCE WITH RESPECT TO ITS HAZARDOUS MATERIALS ACTIVITIES. TO SELLERS’ KNOWLEDGE,
NO CIRCUMSTANCES EXIST WHICH COULD CAUSE ANY ENVIRONMENTAL PERMIT TO BE REVOKED,
MODIFIED, OR RENDERED NON-RENEWABLE UPON PAYMENT OF THE PERMIT FEE.


(D)           ENVIRONMENTAL LITIGATION.   EXCEPT AS SET FORTH IN
SECTION 3.25(D) OF THE SELLERS’ DISCLOSURE LETTER, NO ACTION, PROCEEDING,
REVOCATION PROCEEDING, AMENDMENT PROCEDURE, WRIT, INJUNCTION OR CLAIM IS
PENDING, OR TO SELLERS’ KNOWLEDGE, THREATENED, CONCERNING ANY ENVIRONMENTAL
PERMIT OR ANY HAZARDOUS MATERIALS ACTIVITY OF SELLERS OR ANY OF THEIR
SUBSIDIARIES RELATING TO ITS BUSINESS, OR ANY BUSINESS FACILITY.


(E)           HAZARDOUS MATERIAL DISPOSAL.   NO ACTION, PROCEEDING, LIABILITY OR
CLAIM IS PENDING OR, TO SELLERS’ KNOWLEDGE, IS THREATENED AGAINST SELLERS OR ANY
OF THEIR SUBSIDIARIES WITH RESPECT TO ANY TRANSFER OR RELEASE OF HAZARDOUS
MATERIALS RELATING TO THE BUSINESS TO A DISPOSAL SITE WHICH COULD REASONABLY BE
EXPECTED TO SUBJECT SELLERS OR ANY OF THEIR SUBSIDIARIES TO MATERIAL LIABILITY.


(F)            ENVIRONMENTAL LIABILITIES.   SELLERS ARE NOT AWARE OF ANY FACT OR
CIRCUMSTANCE, WHICH COULD RESULT IN ANY ENVIRONMENTAL LIABILITY WHICH WOULD
REASONABLY BE EXPECTED TO RESULT IN A SELLERS’ MATERIAL ADVERSE EFFECT.


(G)           REPORTS AND RECORDS.   SELLERS HAVE DELIVERED TO BUYER OR MADE
AVAILABLE FOR INSPECTION BY BUYER AND THEIR AGENTS, REPRESENTATIVES AND
EMPLOYEES ALL RECORDS IN SELLERS’ AND ITS SUBSIDIARIES’ POSSESSION CONCERNING
THE HAZARDOUS MATERIALS ACTIVITIES OF SELLERS OR ANY

42


--------------------------------------------------------------------------------




of their Subsidiaries relating to their respective businesses and all
environmental audits and environmental assessments of any Business Facility in
the possession of Sellers or any of their Subsidiaries. Sellers have complied
with all environmental disclosure obligations imposed by applicable law with
respect to this transaction.

3.26         Certain Business Relationships With Sellers.   To Sellers’
Knowledge, no director, officer or holder of greater than 10% of the capital
stock of Sellers, nor any member of their immediate families, nor any Affiliate
of any of the foregoing, owns, directly or indirectly, or has an ownership
interest (excluding any direct or indirect ownership by a stockholder of Sellers
of up to 5% of the outstanding capital stock of a publicly traded entity) in
(a) any business (corporate or otherwise) which is a party to, or in any
property which is the subject of, any business arrangement or relationship of
any kind with Sellers or any of their Subsidiaries, or (b) any business
(corporate or otherwise) which conducts the same business as, or a business
similar to, that conducted by Sellers or any of their Subsidiaries.

3.27         No Adverse Developments.   Since the Current Balance Sheet Date
there is no development that (i) has had or would reasonably be expected to have
a Sellers’ Material Adverse Effect, or (ii) would prevent Buyer from using the
Purchased Assets and conducting the Business of Sellers following the Closing in
the manner in which they are currently used or  was conducted by Sellers and
their Subsidiaries.

3.28         Foreign Corrupt Practices Act.   Neither Seller nor any of their
Subsidiaries (including any of their officers, directors, agents, employees or
other Person associated with or acting on their behalf) has, directly or
indirectly, taken any action which would cause it to be in violation of the
Foreign Corrupt Practices Act of 1977, as amended, or any rules or regulations
thereunder, used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, made
any unlawful payment to foreign or domestic government officials or employees or
made any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment.

3.29         Fees.   Sellers have no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement other than to Burnham Hill Partners.

3.30         Complete Copies of Materials.   To Sellers’ Knowledge, Sellers have
delivered or made available true and complete copies of each document (or
summaries of same) that has been requested by Buyer, or Buyer’s counsel.

3.31         Board Approval.   The board of directors of each Seller has
unanimously (i) approved this Agreement and the transactions contemplated
hereby, (ii) determined that the transactions contemplated hereby are in the
best interests of the stockholders of each of Sellers and are on terms that are
fair to such stockholders, and (iii) subject to Section 5.4, recommended that
the stockholders of each Seller approve this Agreement and the transactions
contemplated hereby (the foregoing (i) — (iii) being collectively referred to as
the “Sellers’ Board Recommendation”).

43


--------------------------------------------------------------------------------




3.32         Stockholder Approval.   The only vote of holders of any class or
series of the capital stock or debt of Sellers necessary to approve the
transactions contemplated by this Agreement is the Stockholder Approval. Parent
has approved the transactions contemplated by this Agreement in its capacity as
sole stockholder of Trestle Sub.

3.33         Information.   None of the information included or incorporated by
reference in the Proxy Statement will, at the date it is first mailed to
Parent’s stockholders and at the time of the Stockholder Meeting, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading which
is not corrected by any subsequent amendment or supplement mailed to the
stockholders of Parent not less than 10 days prior to the Stockholders Meeting
or such shorter period as is permitted by law. The Proxy Statement will comply
as to form in all material respects with the provisions of the Exchange Act and
the rules and regulations thereunder. No representation is made by Sellers in
this Section 3.33 with respect to statements made based on information supplied
by Buyer in writing specifically for inclusion or incorporation by reference in
the Proxy Statement.

3.34         No Liquidation, Insolvency, Winding-Up.


(A)           AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE, NO
JUDGMENT, ORDER OR DECREE HAS BEEN MADE, OR PETITION PRESENTED, OR RESOLUTION
PASSED FOR THE WINDING- UP OR LIQUIDATION OF THE SELLERS OR THEIR SUBSIDIARIES
OR THE BUSINESS, AND THERE IS NOT OUTSTANDING:

(I)            ANY PETITION OR JUDGMENT, ORDER OR DECREE FOR THE WINDING UP OF
SELLERS OR THEIR SUBSIDIARIES;

(II)           ANY APPOINTMENT OF A RECEIVER OVER THE WHOLE OR PART OF THE
UNDERTAKING OF ASSETS OF SELLERS OR THEIR SUBSIDIARIES;

(III)          ANY PETITION OR ORDER FOR ADMINISTRATION OF SELLERS OR THEIR
SUBSIDIARIES;

(IV)          ANY VOLUNTARY ARRANGEMENT BETWEEN SELLERS AND ANY OF THEIR
CREDITORS;

(V)           ANY ASSIGNMENT FOR THE BENEFIT OF THE SELLERS’ CREDITORS OR
SIMILAR CREDITOR ARRANGEMENT OR REMEDY;

(VI)          ANY VOLUNTARY PETITION, INVOLUNTARY PETITION OR ORDER FOR RELIEF
WITH RESPECT TO THE SELLERS UNDER THE BANKRUPTCY CODE, 11 U.S.C. SECTION 101, ET
SEQ.;

(VII)         ANY DISTRESS OR EXECUTION OR OTHER PROCESS LEVIED IN RESPECT OF
SELLERS WHICH REMAINS UNDISCHARGED; AND

(VIII)        ANY UNFULFILLED OR UNSATISFIED JUDGMENT OR COURT ORDER AGAINST
SELLERS OR THEIR SUBSIDIARIES.

44


--------------------------------------------------------------------------------





(B)           NEITHER SELLER HAS BEEN DEEMED UNABLE TO PAY ITS DEBTS AS THEY
COME DUE WITHIN THE MEANING OF APPLICABLE LAW.


(C)           THE OPERATIONS OF SELLERS HAVE NOT BEEN TERMINATED.


(D)           BUYER ACKNOWLEDGES AND CONSENTS THAT FOLLOWING THE CLOSING,
SELLERS MAY WIND UP, LIQUIDATE OR DISSOLVE IN ACCORDANCE WITH APPLICABLE LAW.

3.35         Preferences.   To Sellers’ Knowledge the following statements are,
after giving effect to the transactions contemplated hereby, true and correct:


(A)           THE AGGREGATE VALUE OF ALL ASSETS AND PROPERTIES OF SELLERS AND
THEIR SUBSIDIARIES, AT THEIR RESPECTIVE THEN PRESENT FAIR SALEABLE VALUES,
EXCEEDS THE AMOUNT OF ALL THE DEBTS AND LIABILITIES (INCLUDING, WITHOUT
LIMITATION, CONTINGENT, SUBORDINATED, UNMATURED AND UNLIQUIDATED LIABILITIES) OF
SELLERS AND THEIR SUBSIDIARIES. SELLERS UNDERSTAND THAT, IN THIS CONTEXT,
“PRESENT FAIR SALEABLE VALUE” MEANS THE AMOUNT WHICH MAY BE REALIZED WITHIN A
REASONABLE TIME THROUGH A SALE WITHIN SUCH PERIOD BY A CAPABLE AND DILIGENT
BUSINESSPERSON FROM AN INTERESTED BUYER WHO IS WILLING TO PURCHASE UNDER
ORDINARY SELLING CONDITIONS. IN DETERMINING THE PRESENT FAIR SALEABLE VALUE OF
SELLERS’ AND THEIR SUBSIDIARIES’ CONTINGENT LIABILITIES (SUCH AS LITIGATION,
GUARANTEES AND PENSION PLAN LIABILITIES), SELLERS HAVE CONSIDERED SUCH
LIABILITIES THAT COULD POSSIBLY BECOME ACTUAL OR MATURED LIABILITIES.


(B)           THE CONSIDERATION RECEIVED BY SELLERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY CONSTITUTES REASONABLY EQUIVALENT CONSIDERATION
FOR THE PURCHASED ASSETS. IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, SELLERS SHALL HAVE ADEQUATE CAPITAL TO CARRY ON
AND TO PERFORM THEIR OBLIGATIONS UNDER THE EXCLUDED LIABILITIES.

3.36         Assets.   The Purchased Assets and the Excluded Assets constitute
all the properties, assets and rights forming a part of, used or held, and all
such properties, assets and rights as are adequate for, the conduct of the
Business as currently conducted and, with respect to contract rights, Sellers or
their Subsidiaries are a party to and enjoy the right to the benefits of all
Assumed Contracts, all of which properties, assets and rights constitute
Purchased Assets except for the Excluded Assets.

3.37         Disclosure.   Sellers have delivered or made available to Buyer
true, correct and complete copies of all documents, including all amendments,
supplements and modifications thereof or waivers currently in effect thereunder,
described in the Sellers’ Disclosure Letter.

3.38         No Limitation on Other Representation.   Except as otherwise
expressly provided in this Agreement, nothing in any representation or warranty
in this Agreement shall in any way limit or restrict the scope, applicability or
meaning of any other representation or warranty made by Sellers herein.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer and Clarient, jointly and severally, hereby represent and warrant to
Sellers that the statements contained in this Article IV are true and correct as
of the date of this Agreement and

45


--------------------------------------------------------------------------------




will be true and correct as of the Closing (as though made at the Closing);
provided, that the representations and warranties made as of a specified date
will be true and correct as of such date.

4.1           Organization, Qualification, and Corporate Power.   Buyer is a
limited liability company duly organized, validly existing, and in good standing
under the laws of the State of Delaware. Buyer is duly qualified or authorized
to conduct business and is in good standing under the laws of the State of
California. Clarient is a corporation duly organized and in good standing under
the laws of the State of Delaware.

4.2           Authorization.   Each of Buyer and Clarient has full power and
authority to execute and deliver this Agreement and the Ancillary Agreements to
which it is a party, and to consummate the transactions contemplated hereunder
and to perform its obligations hereunder, and no other proceedings on the part
of Buyer are necessary to authorize the execution, delivery and performance of
this Agreement and the Ancillary Agreements to which it is a party. This
Agreement and the Ancillary Agreements to which Buyer is a party and the
transactions contemplated hereby and thereby have been approved by Clarient, the
Managing Member of Buyer. The consummation of the transactions contemplated
hereby does not require the approval or consent of the stockholders of Clarient.
This Agreement and the Ancillary Agreements to which Buyer is a party constitute
the valid and legally binding obligations of Buyer, enforceable against Buyer in
accordance with their respective terms and conditions, except as such
enforceability may be limited by principles of public policy and subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.

4.3           No Conflicts.   Neither the execution and the delivery of this
Agreement nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any Governmental Body to
which Buyer or Clarient is subject, (B) violate or conflict with any provision
of the organizational documents of Buyer or Clarient, or (C) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under, any agreement, contract, lease, license,
instrument, or other arrangement to which Buyer is a party or by which it is
bound or to which its assets are subject, other than any of the foregoing which
would not in the aggregate have a Buyer Material Adverse Effect.

4.4           Consents.   No consent, waiver, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Body or any
third party, including a party to any agreement with Buyer or Clarient, is
required by or with respect to Buyer or Clarient in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except for (i) such consents, waivers, approvals, orders,
authorizations, registrations, declarations and filings as may be required under
applicable federal and state securities laws and (ii) such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings in
which the failure of which to obtain would not in the aggregate have a Buyer
Material Adverse Effect.

46


--------------------------------------------------------------------------------




4.5           Brokers’ Fees.   Neither Buyer nor Clarient have any liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement.

4.6           Availability of Funds.   Buyer shall at the Closing have
sufficient, immediately available funds, in cash, to pay all amounts payable
pursuant to this Agreement and to consummate the transactions contemplated
hereby, including, but not limited to, payment of the Purchase Price and
performance of the Assumed Liabilities.

4.7           Litigation.   There is no action, suit, inquiry, proceeding or
investigation by or before any Governmental Body pending, or to Buyer’s
Knowledge, overtly threatened against or involving Buyer or Clarient that could
have a Buyer Material Adverse Effect or that questions or challenges the
validity of this Agreement or any action taken or to be taken by Buyer or
Clarient pursuant to this Agreement or in connection with the transactions
contemplated hereby.

ARTICLE V

PRE-CLOSING COVENANTS

With respect to the period between the execution of this Agreement and the
earlier of the termination of this Agreement and the Closing, unless otherwise
provided or contemplated herein:

5.1           Operation of Business.   During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
and the Closing, Sellers agree (except to the extent (i) Buyer shall otherwise
consent in writing, (ii) this Agreement, including Section 5.4(c), shall
otherwise permit or require, (iii) contemplated by the Ancillary Agreements or
the Bridge Notes or (iv) set forth in Section 5.1 of the Sellers’ Disclosure
Letter), to carry on the Business and use and maintain the Purchased Assets in
the Ordinary Course of Business, to pay debts and Taxes when due, to pay or
perform other obligations when due, and, to use all reasonable efforts
consistent with past practice and policies to preserve intact the Business,
present organization, keep available the services of the Hired Employees and
preserve intact in all material respects their relationships with customers,
suppliers, distributors, licensors, licensees, and others having business
dealings with them, all with the goal of preserving unimpaired the goodwill and
ongoing Business at the Closing. Sellers shall promptly notify Buyer of any
event or occurrence or emergency not in the Ordinary Course of Business, and any
material event involving it to the extent any of the foregoing had or would
reasonably be expected to have a Sellers’ Material Adverse Affect. Except (i) as
contemplated or permitted by this Agreement, including Section 5.4(c), (ii) as
contemplated by the Ancillary Agreements or the Bridge Notes, or (iii) as set
forth in Section 5.1 of the Sellers’ Disclosure Letter, Sellers and each of
their Subsidiaries shall not, without the prior written consent of Buyer, which
consent shall not be unreasonably withheld, conditioned or delayed, do any of
the following:


(A)           ENTER INTO ANY COMMITMENT OR TRANSACTION INVOLVING AN AMOUNT IN
EXCESS OF $50,000 OTHER THAN SALES OF PRODUCTS AND SERVICES IN THE ORDINARY
COURSE OF BUSINESS OR OBTAINING RENEWALS OR EXTENSIONS OF THE SELLERS’ EXISTING
POLICIES OF INSURANCE (INCLUDING DIRECTOR OR OFFICER LIABILITY INSURANCE) ON
SUBSTANTIALLY THE SAME TERMS AS CURRENTLY IN EFFECT;

47


--------------------------------------------------------------------------------





(B)           (I) SELL OR ENTER INTO ANY LICENSE AGREEMENT WITH RESPECT TO
SELLERS’ INTELLECTUAL PROPERTY WITH ANY PERSON OR ENTITY OTHER THAN IN
CONNECTION WITH SALES OF PRODUCTS AND SERVICES IN THE ORDINARY COURSE OF
BUSINESS OR (II) BUY OR ENTER INTO ANY LICENSE AGREEMENT WITH RESPECT TO THE
INTELLECTUAL PROPERTY OF ANY PERSON OR ENTITY;


(C)           TRANSFER TO ANY PERSON OR ENTITY ANY RIGHTS TO SELLERS’
INTELLECTUAL PROPERTY (OTHER THAN PURSUANT TO NON-EXCLUSIVE LICENSES TO
CUSTOMERS IN CONNECTION WITH SALES OF PRODUCTS AND SERVICES IN THE ORDINARY
COURSE OF BUSINESS);


(D)           ENTER INTO OR AMEND ANY CONTRACTS OUTSIDE THE ORDINARY COURSE OF
BUSINESS PURSUANT TO WHICH ANY OTHER PARTY IS GRANTED MARKETING, DISTRIBUTION OR
SIMILAR RIGHTS OF ANY TYPE OR SCOPE WITH RESPECT TO ANY PRODUCTS OR TECHNOLOGY
OF SELLERS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES;


(E)           AMEND, CANCEL OR OTHERWISE MODIFY (OR AGREE TO DO SO) OR VIOLATE
THE TERMS OF, ANY OF THE ASSUMED CONTRACTS;


(F)            PERMIT ANY OF THE PURCHASED ASSETS TO BECOME SUBJECT TO ANY LIEN;


(G)           MODIFY, CANCEL OR WAIVE OR SETTLE ANY DEBTS OR CLAIMS HELD BY
SELLERS, OUTSIDE THE ORDINARY COURSE OF BUSINESS, OR WAIVE OR SETTLE ANY RIGHTS
OR CLAIMS OF A SUBSTANTIAL VALUE, WHETHER OR NOT IN THE ORDINARY COURSE OF
BUSINESS;


(H)           COMMENCE OR SETTLE ANY LITIGATION RELATING TO THE PURCHASED
ASSETS, ASSUMED LIABILITIES OR THE BUSINESS OTHER THAN ANY LITIGATION BETWEEN
THE PARTIES THAT IS RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY ANCILLARY AGREEMENT;


(I)            CAUSE OR PERMIT ANY AMENDMENTS TO ITS CERTIFICATE OF
INCORPORATION OR BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS EXCEPT AS CONTEMPLATED
IN SECTION 6.1;


(J)            ACQUIRE OR AGREE TO ACQUIRE BY MERGING OR CONSOLIDATING WITH, OR
BY PURCHASING ANY ASSETS OR EQUITY SECURITIES OF, OR BY ANY OTHER MANNER, ANY
BUSINESS OR ANY CORPORATION, PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS
ORGANIZATION OR DIVISION THEREOF, OR OTHERWISE ACQUIRE OR AGREE TO ACQUIRE ANY
ASSETS WHICH ARE MATERIAL, INDIVIDUALLY OR IN THE AGGREGATE, TO THE BUSINESS;


(K)           SELL, LEASE, LICENSE OR OTHERWISE DISPOSE OF ANY ASSETS OR
PROPERTIES THAT WOULD OTHERWISE BE PURCHASED ASSETS (OTHER THAN SALES TO
CUSTOMERS OF PRODUCTS AND SERVICES IN THE ORDINARY COURSE OF BUSINESS, AND
NON-EXCLUSIVE LICENSES GRANTED TO CUSTOMERS IN CONNECTION THEREWITH);


(L)            INCUR ANY INDEBTEDNESS FOR BORROWED MONEY OR GUARANTEE ANY SUCH
INDEBTEDNESS OR ISSUE OR SELL ANY DEBT SECURITIES OF SELLERS OR GUARANTEE ANY
DEBT SECURITIES OF OTHERS, OTHER THAN IN CONNECTION WITH THE SALE OF ACCOUNTS
AND/OR RECEIVABLES TO A FACTOR IN THE ORDINARY COURSE OF BUSINESS;

48


--------------------------------------------------------------------------------





(M)          GRANT ANY LOANS TO OTHERS OR PURCHASE DEBT SECURITIES OF OTHERS OR
AMEND THE TERMS OF ANY OUTSTANDING LOAN AGREEMENT EXCEPT FOR ADVANCES TO
EMPLOYEES FOR TRAVEL AND BUSINESS EXPENSES IN THE ORDINARY COURSE OF BUSINESS;


(N)           GRANT ANY SEVERANCE OR TERMINATION PAY TO ANY EMPLOYEE OUTSIDE THE
ORDINARY COURSE OF BUSINESS;


(O)           REVALUE ANY OF ITS ASSETS, INCLUDING WITHOUT LIMITATION WRITING
DOWN THE VALUE OF INVENTORY OR WRITING OFF ANY OF THE NOTES OR ACCOUNTS
RECEIVABLE EXCEPT IN EACH CASE, AS REQUIRED BY GAAP;


(P)           PAY, DISCHARGE OR SATISFY, IN AN AMOUNT IN EXCESS OF $50,000
INDIVIDUALLY (OR, IN THE CASE OF ANY PERSON OR GROUP OF RELATED PERSONS,
$100,000 IN THE AGGREGATE FOR ALL PAYMENTS TO SUCH PERSON OR PERSONS), ANY
CLAIM, LIABILITY OR OBLIGATION (ABSOLUTE, ACCRUED, ASSERTED OR UNASSERTED,
CONTINGENT OR OTHERWISE), OTHER THAN THE PAYMENT, DISCHARGE OR SATISFACTION IN
THE ORDINARY COURSE OF BUSINESS OF LIABILITIES REFLECTED OR RESERVED AGAINST IN
THE FINANCIAL STATEMENTS OR OBLIGATIONS ARISING IN THE ORDINARY COURSE OF
BUSINESS AFTER THE DATE OF THE FINANCIAL STATEMENTS.


(Q)           MAKE OR CHANGE ANY MATERIAL ELECTION IN RESPECT OF TAXES, ADOPT OR
CHANGE ANY MATERIAL ACCOUNTING METHOD IN RESPECT OF TAXES, ENTER INTO ANY TAX
SHARING AGREEMENT, TAX INDEMNITY AGREEMENT, TAX ALLOCATION AGREEMENT OR CLOSING
AGREEMENT, SETTLE ANY CLAIM OR ASSESSMENT IN RESPECT OF TAXES, OR CONSENT TO ANY
EXTENSION OR WAIVER OF THE LIMITATION PERIOD APPLICABLE TO ANY CLAIM OR
ASSESSMENT IN RESPECT OF TAXES;


(R)            ENTER INTO ANY STRATEGIC OR JOINT MARKETING ARRANGEMENT OR
AGREEMENT INVOLVING THE BUSINESS OR ANY OF THE PURCHASED ASSETS, OTHER THAN THE
RENEWAL OF AGREEMENTS WITH DISTRIBUTORS OF SELLERS’ PRODUCTS ON SUBSTANTIALLY
THE SAME TERMS AS THOSE IN EXISTENCE ON THE DATE HEREOF;


(S)           (I) ADOPT, ENTER INTO OR MODIFY ANY SELLERS’ EMPLOYEE PLAN,
(II) ENTER INTO ANY COLLECTIVE BARGAINING AGREEMENT,  OR (III) PAY, ANNOUNCE,
PROMISE OR GRANT, WHETHER ORALLY OR IN WRITING, ANY INCREASE IN THE WAGES,
SALARIES, COMPENSATION, BONUSES, INCENTIVES, PENSIONS, SEVERANCE OR TERMINATION
PAYMENTS, FRINGE BENEFITS OR OTHER BENEFITS TO ANY EMPLOYEES, INCLUDING WITHOUT
LIMITATION ANY INCREASE OR CHANGE PURSUANT TO ANY SELLERS’ EMPLOYEE PLAN (EXCEPT
AS REQUIRED BY LAW OR, WITH RESPECT TO NON-EXECUTIVE EMPLOYEES ONLY, IN THE
ORDINARY COURSE OF BUSINESS);


(T)            DECLARE OR PAY ANY DIVIDEND OR DISTRIBUTION (WHETHER IN CASH OR
OTHER ASSETS) TO ANY STOCKHOLDER OF EITHER SELLER OTHER THAN DISTRIBUTIONS FROM
TRESTLE SUB TO PARENT;


(U)           TAKE, OR AGREE IN WRITING OR OTHERWISE TO TAKE, ANY OF THE ACTIONS
DESCRIBED IN SECTIONS 5.1(A) THROUGH 5.1(T) ABOVE, OR ANY OTHER ACTION THAT
WOULD PREVENT SELLERS FROM PERFORMING OR CAUSE SELLERS NOT TO PERFORM ITS
COVENANTS HEREUNDER.

49


--------------------------------------------------------------------------------


5.2           Access to Information.


(A)           SELLERS WILL PERMIT BUYER, AND ITS REPRESENTATIVES TO HAVE ACCESS
AT ALL REASONABLE TIMES, AND IN A MANNER SO AS NOT TO UNREASONABLY INTERFERE
WITH ITS NORMAL BUSINESS OPERATIONS, TO ITS BUSINESS AND OPERATIONS. NEITHER
SUCH ACCESS, INSPECTION AND FURNISHING OF INFORMATION TO BUYER AND ITS
REPRESENTATIVES, NOR ANY INVESTIGATION BY BUYER AND ITS REPRESENTATIVES, SHALL
IN ANY WAY DIMINISH OR OTHERWISE AFFECT BUYER’S RIGHT TO RELY ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLERS HEREUNDER. AS OF THE DATE HEREOF,
BUYER IS NOT AWARE OF ANY BREACH BY SELLERS OF ANY REPRESENTATION OR WARRANTY
HEREIN.


(B)           IN ADDITION TO ANY OTHER NOTICES OR ACCESS REQUIRED BY THIS
AGREEMENT, SELLERS SHALL ON A WEEKLY BASIS PROVIDE BUYER WITH A REPORT THAT
IDENTIFIES SELLERS’ CASH TRANSACTIONS OCCURRING DURING THE PREVIOUS WEEK AND
CONTAINS (I) AN UPDATED TRIAL BALANCE SHEET OF SELLERS, (II) AN UPDATED TRIAL
ACCOUNTS RECEIVABLE STATEMENT OF SELLERS, (III) AN UPDATED TRIAL ACCOUNTS
PAYABLE STATEMENT OF SELLERS, AND (IV) A SCHEDULE OF CHANGES TO SELLERS’
MANAGEMENT ESTIMATES, RESERVES AND ACCRUALS SINCE THE DATE OF THE LAST SELLER
TRIAL BALANCE SHEET.

5.3           Notice of Developments.   Each Party shall give prompt notice to
each other Party of (i) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which is likely to cause any representation or
warranty of such Party contained in this Agreement to be untrue or inaccurate at
or prior to the Closing and (ii) any failure of such Party to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder; provided, however, that the delivery of any notice pursuant to
this Section 5.3 shall not limit or otherwise affect any remedies available to
each other Party. No disclosure by Sellers pursuant to this Section 5.3,
however, shall be deemed to amend or supplement the Sellers’ Disclosure Letter
or prevent or cure any misrepresentations, breach of warranty or breach of
covenant without the written consent of Buyer.

5.4           No Solicitation.


(A)           EACH OF THE SELLERS AGREES THAT IT SHALL, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES AND ITS AND THEIR REPRESENTATIVES TO, CEASE IMMEDIATELY AND
CAUSE TO BE TERMINATED ALL EXISTING ACTIVITIES, DISCUSSIONS OR NEGOTIATIONS, IF
ANY, WITH ANY PERSONS WITH RESPECT TO, OR THAT COULD REASONABLY BE EXPECTED TO
RESULT IN ANY ACQUISITION PROPOSAL. EXCEPT AS PROVIDED IN THIS SECTION 5.4, FROM
THE DATE OF THIS AGREEMENT UNTIL THE EARLIER OF TERMINATION OF THIS AGREEMENT OR
THE CLOSING, SELLERS SHALL NOT, AND WILL CAUSE ITS SUBSIDIARIES AND ITS AND
THEIR REPRESENTATIVES TO NOT, DIRECTLY OR INDIRECTLY:

(I)            INITIATE, SOLICIT OR KNOWINGLY ENCOURAGE OR INDUCE ANY INQUIRY,
OR TAKE ANY ACTION INTENDED TO FACILITATE THE MAKING OR ANNOUNCEMENT OF, ANY
OFFER OR PROPOSAL WHICH CONSTITUTES OR IS REASONABLY LIKELY TO LEAD TO ANY
ACQUISITION PROPOSAL;

(II)           PARTICIPATE OR ENGAGE IN ANY DISCUSSIONS OR NEGOTIATIONS
REGARDING AN ACQUISITION PROPOSAL OR FURNISH OR DISCLOSE ANY NON-PUBLIC
INFORMATION RELATING TO EITHER SELLER OR ANY OF THEIR SUBSIDIARIES, OR THEIR
BUSINESSES, ASSETS, LIABILITIES OR PROSPECTS OR AFFORD ACCESS TO THE PROPERTIES,
BOOKS OR RECORDS OF EITHER SELLER OR ANY OF THEIR SUBSIDIARIES TO, ANY PERSON
REGARDING AN ACQUISITION PROPOSAL EXCEPT AS PROVIDED IN SECTION 5.4(C);

50


--------------------------------------------------------------------------------




(III)          ENTER INTO ANY LETTER OF INTENT, AGREEMENT IN PRINCIPLE,
ACQUISITION AGREEMENT, UNDERSTANDING OR SIMILAR AGREEMENT CONTEMPLATING OR
RELATING TO AN ACQUISITION PROPOSAL (OTHER THAN A CONFIDENTIALITY AND STANDSTILL
AGREEMENT AS CONTEMPLATED IN THIS SECTION 5.4); OR

(IV)          APPROVE, ENDORSE OR RECOMMEND ANY ACQUISITION PROPOSAL (EXCEPT TO
THE EXTENT SPECIFICALLY PERMITTED BY THIS SECTION 5.4).


(B)           SELLERS SHALL PROMPTLY NOTIFY BUYER (BUT IN NO EVENT LATER THAN
THE END OF THE NEXT BUSINESS DAY) AFTER RECEIPT BY A SELLER OF ANY ACQUISITION
PROPOSAL OR ANY REQUEST FOR INFORMATION OR INQUIRY WHICH COULD REASONABLY BE
EXPECTED TO LEAD TO AN ACQUISITION PROPOSAL. SUCH NOTICE SHALL IDENTIFY THE
PERSON OR GROUP MAKING SUCH ACQUISITION PROPOSAL, REQUEST OR INQUIRY AND INCLUDE
A COPY OF ALL WRITTEN MATERIALS PROVIDED IN CONNECTION WITH SUCH ACQUISITION
PROPOSAL, REQUEST OR INQUIRY OR, IF SUCH ACQUISITION PROPOSAL, REQUEST OR
INQUIRY IS NOT IN WRITING, PROVIDE A SUMMARY OF THE MATERIAL TERMS AND
CONDITIONS OF ANY SUCH ACQUISITION PROPOSAL, REQUEST OR INQUIRY. AFTER RECEIPT
OF THE ACQUISITION PROPOSAL, REQUEST OR INQUIRY, SELLERS SHALL PROMPTLY KEEP
BUYER INFORMED IN ALL MATERIAL RESPECTS OF THE STATUS AND DETAILS (INCLUDING
MATERIAL AMENDMENTS OR PROPOSED MATERIAL AMENDMENTS) OF ANY SUCH ACQUISITION
PROPOSAL, REQUEST OR INQUIRY.


(C)           IF, PRIOR TO OBTAINING THE STOCKHOLDER APPROVAL EITHER SELLER
RECEIVES AN ACQUISITION PROPOSAL THAT WAS NOT SOLICITED IN VIOLATION OF
SECTION 5.4(A) THAT THE BOARD OF DIRECTORS OF SELLERS DETERMINES IN GOOD FAITH,
AFTER CONSULTATION WITH OUTSIDE COUNSEL AND ITS FINANCIAL ADVISOR
(1) CONSTITUTES A SUPERIOR PROPOSAL OR (2) COULD REASONABLY BE EXPECTED TO
RESULT IN A SUPERIOR PROPOSAL, SELLERS SHALL PROMPTLY PROVIDE TO BUYER WRITTEN
NOTICE THAT SHALL STATE EXPRESSLY (A) THAT SUCH SELLER HAS RECEIVED AN
ACQUISITION PROPOSAL THAT CONSTITUTES A SUPERIOR PROPOSAL OR THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A SUPERIOR PROPOSAL, AND (B) THE IDENTITY OF
THE PERSON (THE “THIRD PARTY”) MAKING SUCH ACQUISITION PROPOSAL AND THE MATERIAL
TERMS AND CONDITIONS OF THE ACQUISITION PROPOSAL (THE “SUPERIOR PROPOSAL
NOTICE”) AND MAY THEN TAKE THE FOLLOWING ACTIONS (EITHER DIRECTLY OR THROUGH ITS
SUBSIDIARIES OR ANY OF THEIR REPRESENTATIVES) IF THE BOARD OF DIRECTORS OF
SELLERS DETERMINES, AFTER CONSULTATION WITH OUTSIDE COUNSEL, THAT TO DO SO IS
NECESSARY TO COMPLY WITH ITS FIDUCIARY OBLIGATIONS TO SELLERS’ STOCKHOLDERS
UNDER APPLICABLE LAW:

(I)            FURNISH NONPUBLIC INFORMATION TO THE THIRD PARTY, PROVIDED, THAT
(A) PRIOR TO SO FURNISHING, SELLERS RECEIVE FROM THE THIRD PARTY AN EXECUTED
CONFIDENTIALITY AGREEMENT CONTAINING CUSTOMARY STANDSTILL PROVISIONS AND OTHER
TERMS AND CONDITIONS THAT ARE NO LESS RESTRICTIVE TO SUCH THIRD PARTY THAN THE
TERMS AND CONDITIONS OF THE CONFIDENTIALITY AGREEMENT, AND (B) ON THE DATE OF
THE PROVISION OF ANY NON-PUBLIC INFORMATION TO SUCH THIRD PARTY, SELLERS FURNISH
A COPY OF SUCH NON-PUBLIC INFORMATION OF SELLERS TO BUYER (TO THE EXTENT SUCH
NON-PUBLIC INFORMATION HAS NOT BEEN PREVIOUSLY SO FURNISHED); AND

(II)           PARTICIPATE OR ENGAGE IN ANY DISCUSSIONS OR NEGOTIATIONS WITH THE
THIRD PARTY WITH RESPECT TO THE ACQUISITION PROPOSAL.


(D)           FOR A PERIOD OF NOT LESS THAN THREE BUSINESS DAYS PRIOR TO SELLERS
ACCEPTING A DEFINITIVE SUPERIOR PROPOSAL, SELLERS SHALL, IF REQUESTED BY BUYER,
NEGOTIATE IN GOOD FAITH WITH

51


--------------------------------------------------------------------------------




Buyer to revise this Agreement so that the Acquisition Proposal that constituted
a Superior Proposal no longer constitutes a Superior Proposal. The terms and
conditions of this Section 5.4(d) shall again apply to any subsequent Superior
Proposal after any changes made to this Agreement.


(E)           EXCEPT AS EXPRESSLY PERMITTED BY SECTION 5.4(F), NEITHER SELLERS
BOARD OF DIRECTORS NOR ANY COMMITTEE OF SELLERS BOARD OF DIRECTORS SHALL
(I) WITHDRAW OR MODIFY, OR PROPOSE PUBLICLY TO WITHDRAW OR MODIFY, IN A MANNER
ADVERSE TO BUYER, SELLERS’ BOARD RECOMMENDATION OR (II) APPROVE OR RECOMMEND, OR
PROPOSE PUBLICLY TO APPROVE OR RECOMMEND, ANY ACQUISITION PROPOSAL (ANY ACTION
DESCRIBED IN THE FOREGOING (I) OR (II) BEING REFERRED TO AS A “CHANGE OF
RECOMMENDATION”). ANY SUCH CHANGE OF RECOMMENDATION OR THE ENTRY BY A SELLER
INTO ANY LETTER OF INTENT, AGREEMENT IN PRINCIPLE, ACQUISITION AGREEMENT,
UNDERSTANDING OR SIMILAR AGREEMENT CONTEMPLATING OR RELATING TO AN ACQUISITION
PROPOSAL SHALL NOT CHANGE THE APPROVAL OF SELLERS BOARD OF DIRECTORS FOR
PURPOSES OF CAUSING ANY STATE TAKEOVER STATUTE OR OTHER STATE LAW TO BE
APPLICABLE TO THE TRANSACTIONS CONTEMPLATED HEREUNDER.


(F)            IN THE EVENT THAT PRIOR TO OBTAINING THE STOCKHOLDER APPROVAL,
SELLERS BOARD OF DIRECTORS DETERMINES IN GOOD FAITH, AFTER CONSULTATION WITH ITS
FINANCIAL ADVISOR AND OUTSIDE COUNSEL, THAT AN ACQUISITION PROPOSAL NOT
SOLICITED IN VIOLATION OF SECTION 5.4(A) HAS NOT BEEN WITHDRAWN AND CONTINUES TO
CONSTITUTE A SUPERIOR PROPOSAL FOLLOWING THE EXPIRATION OF THE THREE BUSINESS
DAY PERIOD REFERENCED IN SECTION 5.4(D), SELLERS MAY EFFECT A CHANGE OF
RECOMMENDATION AND/OR TERMINATE THIS AGREEMENT IN ACCORDANCE WITH
SECTION 10.1(D)(I); PROVIDED THAT SELLERS BOARD OF DIRECTORS HAS CONCLUDED IN
GOOD FAITH, FOLLOWING CONSULTATION WITH OUTSIDE LEGAL COUNSEL, THAT, IN LIGHT OF
SUCH SUPERIOR PROPOSAL, THE FAILURE OF SELLERS BOARD OF DIRECTORS TO EFFECT A
CHANGE OF RECOMMENDATION OR TO TERMINATE THIS AGREEMENT IS NECESSARY TO COMPLY
WITH ITS FIDUCIARY OBLIGATIONS TO EITHER OF SELLERS STOCKHOLDERS UNDER
APPLICABLE LAW; PROVIDED FURTHER, HOWEVER THAT SELLERS SHALL NOT TERMINATE THIS
AGREEMENT PURSUANT TO SECTION 10.1(D)(I), AND ANY PURPORTED TERMINATION PURSUANT
TO SECTION 10.1(D)(I) SHALL BE VOID AND OF NO FORCE OR EFFECT, UNLESS SELLERS
SHALL HAVE COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OF THE PROVISIONS OF THIS
SECTION 5.4, INCLUDING THE NOTIFICATION PROVISIONS IN THIS SECTION 5.4, AND WITH
ALL APPLICABLE REQUIREMENTS OF SECTION 10.3 (INCLUDING THE PAYMENT OF THE
TERMINATION FEE PRIOR TO OR CONCURRENTLY WITH SUCH TERMINATION).


(G)           SELLERS SHALL PROVIDE BUYER WITH THREE BUSINESS DAYS PRIOR NOTICE
(OR SUCH LESSER PRIOR NOTICE AS IS PROVIDED TO THE MEMBERS OF SELLERS BOARD OF
DIRECTORS) OF ANY MEETING OF SELLERS BOARD OF DIRECTORS OR COMMITTEE OF SELLERS
BOARD OF DIRECTORS AT WHICH THE SELLERS BOARD OF DIRECTORS OR COMMITTEE THEREOF
IS REASONABLY EXPECTED TO DISCUSS ANY ACQUISITION PROPOSAL.

Nothing contained in this Section 5.4 or elsewhere in this Agreement shall
prohibit Parent from (x) taking and disclosing to its stockholders a position
contemplated by Rule 14e-2(a) under the Exchange Act, or (y) making any
disclosure to the stockholders of the Sellers if Parent’s board of directors
determines in good faith (after consultation with its outside legal counsel)
that the failure to make such disclosure would be reasonably expected to be a
breach of its duty of candor under applicable law; provided, however, that any
action taken or disclosure made under this Section 5.4 shall not limit or modify
the effect that any such action or disclosure may have under any other provision
of this Agreement.

52


--------------------------------------------------------------------------------




5.5           Stockholder Meeting.


(A)           PARENT SHALL, AS PROMPTLY AS REASONABLY PRACTICABLE FOLLOWING THE
EXECUTION OF THIS AGREEMENT AND SUBJECT TO SECTION 5.4(F), ESTABLISH A RECORD
DATE FOR, DULY CALL, GIVE NOTICE OF CONVENE AND HOLD A MEETING OF ITS
STOCKHOLDERS SOLELY FOR THE PURPOSE OF SEEKING THE STOCKHOLDER APPROVAL
(“STOCKHOLDER MEETING”). IN CONNECTION WITH THE STOCKHOLDER MEETING, PARENT,
ACTING THROUGH THE PARENT BOARD OF DIRECTORS, WILL (I) SUBJECT TO
SECTION 5.4(F) MAKE THE SELLERS’ BOARD RECOMMENDATION, (II) USE ITS COMMERCIALLY
REASONABLE EFFORTS (INCLUDING POSTPONING OR ADJOURNING THE STOCKHOLDER MEETING
TO SOLICIT ADDITIONAL PROXIES) TO OBTAIN AND SHALL TAKE ALL OTHER REASONABLE
ACTION NECESSARY OR ADVISABLE TO SECURE, THE STOCKHOLDER APPROVAL AND
(III) OTHERWISE COMPLY WITH PARENT’S CERTIFICATE OF INCORPORATION, BYLAWS AND
APPLICABLE LAW IN CONNECTION WITH SUCH MEETING.


(B)           AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE DATE OF THIS
AGREEMENT, PARENT SHALL PREPARE AND FILE WITH THE SEC, AND SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO HAVE CLEARED BY THE SEC, THE PROXY STATEMENT
(TOGETHER WITH ANY AMENDMENTS THEREOF OR SUPPLEMENTS THERETO) TO BE DISTRIBUTED
IN CONNECTION WITH THE STOCKHOLDER MEETING. BUYER AND SELLERS EACH SHALL
PROMPTLY AND TIMELY PROVIDE ALL INFORMATION RELATING TO ITS RESPECTIVE
BUSINESSES OR OPERATIONS NECESSARY FOR INCLUSION IN THE PROXY STATEMENT TO
SATISFY ALL REQUIREMENTS OF APPLICABLE STATE AND UNITED STATES FEDERAL
SECURITIES LAWS AND NEITHER THE PROXY STATEMENT NOR ANY AMENDMENT OR SUPPLEMENT
TO THE PROXY STATEMENT, WILL BE FILED OR MADE BY THE SELLERS, IN EACH CASE
WITHOUT PROVIDING BUYER A REASONABLE OPPORTUNITY TO REVIEW AND COMMENT THEREON.


(C)           SELLERS SHALL NOTIFY BUYER OF THE RECEIPT OF ANY COMMENTS OF THE
SEC WITH RESPECT TO THE PROXY STATEMENT AND OF ANY REQUESTS BY THE SEC FOR ANY
AMENDMENT OR SUPPLEMENT THERETO OR FOR ADDITIONAL INFORMATION AND SHALL PROVIDE
A COPY OF SUCH COMMENTS OR REQUESTS TO BUYER PROMPTLY AFTER RECEIPT, AND SHALL
PROMPTLY PROVIDE TO BUYER COPIES OF ALL CORRESPONDENCE BETWEEN SELLERS OR ANY
REPRESENTATIVE SELLERS AND THE SEC. SELLERS SHALL GIVE BUYER AND ITS COUNSEL THE
REASONABLE OPPORTUNITY TO REVIEW AND COMMENT ON ANY PROPOSED RESPONSES TO
COMMENTS, WHICH REVIEW SHALL BE CONCLUDED AS PROMPTLY AS POSSIBLE AFTER THE
RECEIPT BY BUYER OF SELLERS PROPOSED RESPONSES TO SEC COMMENTS OR OTHER
CORRESPONDENCE TO THE SEC. IF AT ANY TIME AFTER THE DATE THE PROXY STATEMENT IS
MAILED TO PARENT’S STOCKHOLDERS AND PRIOR TO THE STOCKHOLDER MEETING ANY
INFORMATION RELATING TO THE SELLERS OR BUYER, OR ANY OF THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OR OFFICERS, SHOULD BE DISCOVERED BY THE SELLERS OR BUYER
WHICH SHOULD BE SET FORTH IN AN AMENDMENT OR SUPPLEMENT TO THE PROXY STATEMENT,
SO THAT EITHER SUCH DOCUMENT WOULD NOT INCLUDE ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING, THE PARTY THAT DISCOVERS SUCH INFORMATION SHALL PROMPTLY NOTIFY
THE OTHER PARTIES HERETO AND PARENT SHALL PROMPTLY FILE AN AMENDMENT OR
SUPPLEMENT DESCRIBING SUCH INFORMATION PROMPTLY WITH THE SEC AND, TO THE EXTENT
REQUIRED BY APPLICABLE LAW OR THE SEC, DISSEMINATED TO PARENT’S STOCKHOLDERS.

As promptly as reasonably practicable after the Proxy Statement has been cleared
by the SEC, Parent shall mail the Proxy Statement to the holders of Parent’s
common stock as of the record date established for the Stockholder Meeting.
Unless the board of directors of Parent shall have effected a Change in
Recommendation, the Proxy Statement shall include the Seller

53


--------------------------------------------------------------------------------




Board recommendation, provided that nothing herein shall prohibit Parent from
supplementing or amending the Proxy Statement if there has been a Change in
Recommendation.

ARTICLE VI

ADDITIONAL AGREEMENTS

6.1           Reasonable Efforts.   Each of the Parties will use their
reasonable efforts to take all action and to do all things necessary, proper, or
advisable, subject to the terms of this Agreement in order to consummate and
make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in
Article VIII below and including defending all lawsuits or other legal,
regulatory or other proceedings to which it is a party challenging or affecting
this Agreement or any Ancillary Agreement or the transactions contemplated
hereby or thereby and having lifted or rescinded any injunction or restraining
order which may adversely affect the Parties’ ability to consummate the
transactions contemplated hereby or thereby). Such action on the part of Sellers
shall include amending the charter documents of Sellers and, as necessary, each
of its Subsidiaries to remove the name “Trestle” and each variation thereof,
assisting Buyer in hiring and transferring the Hired Employees and completing
all necessary financial audits and securities filings with the utmost urgency.

6.2           Notices and Consents.


(A)           SELLERS WILL GIVE ANY NOTICES TO THIRD PARTIES AND WILL USE THEIR
RESPECTIVE REASONABLE BEST EFFORTS TO OBTAIN ANY THIRD PARTY CONSENTS THAT ARE
REQUIRED IN CONNECTION WITH THE RELEVANT MATTERS IDENTIFIED IN THE SELLERS’
DISCLOSURE LETTER OR OTHERWISE REQUIRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT SO AS TO PRESERVE ALL MATERIAL RIGHTS OF OR
BENEFITS TO BUYER RELATING TO THE PURCHASED ASSETS, THE ASSUMED LIABILITIES OR
THE BUSINESS. EACH OF THE PARTIES WILL GIVE ANY NOTICES TO, MAKE ANY FILINGS
WITH, AND USE ITS REASONABLE BEST EFFORTS TO OBTAIN ANY AUTHORIZATIONS,
CONSENTS, AND APPROVALS OF GOVERNMENTAL BODIES IN CONNECTION WITH THE RELEVANT
MATTERS IDENTIFIED IN THE SELLERS’ DISCLOSURE LETTER OR AS OTHERWISE REQUIRED IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(B)           SUBJECT TO APPLICABLE LAWS RELATING TO THE EXCHANGE OF INFORMATION
AND THE PRESERVATION OF ANY APPLICABLE ATTORNEY-CLIENT PRIVILEGE, WORK-PRODUCT
DOCTRINE, SELF-AUDIT PRIVILEGE OR OTHER SIMILAR PRIVILEGE, BUYER AND SELLERS
SHALL HAVE THE RIGHT TO REVIEW AND REASONABLY COMMENT ON IN ADVANCE, AND TO THE
EXTENT PRACTICABLE EACH WILL CONSULT THE OTHER ON, ALL THE INFORMATION RELATING
TO BUYER OR SELLERS, AS THE CASE MAY BE, AND ANY OF THEIR RESPECTIVE
SUBSIDIARIES, THAT APPEAR IN ANY FILING MADE OR ORAL COMMUNICATION WITH, OR
WRITTEN MATERIALS SUBMITTED TO, ANY PERSON AND/OR ANY GOVERNMENTAL BODY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE ANCILLARY
AGREEMENTS; PROVIDED, HOWEVER, THAT BUYER AND SELLERS MAY, AS EACH DEEMS
ADVISABLE AND NECESSARY, (X) REDACT ANY INFORMATION CONCERNING BUYER’S VALUATION
OF BUYER, AND (Y) DESIGNATE ANY COMPETITIVELY SENSITIVE MATERIAL PROVIDED TO THE
OTHER UNDER THIS SECTION 6.2 AS “OUTSIDE COUNSEL ONLY,” IN WHICH CASE, SUCH
MATERIALS AND THE INFORMATION CONTAINED THEREIN SHALL BE GIVEN ONLY TO THE
OUTSIDE LEGAL COUNSEL OF THE RECIPIENT AND WILL NOT BE DISCLOSED BY SUCH OUTSIDE
COUNSEL TO EMPLOYEES, OFFICERS, OR DIRECTORS OF THE RECIPIENT UNLESS EXPRESS
PERMISSION IS OBTAINED IN ADVANCE FROM THE SOURCE OF THE MATERIALS (BUYER OR
SELLERS, AS THE CASE MAY BE) OR ITS LEGAL COUNSEL. IN EXERCISING THE FOREGOING
RIGHT, EACH OF BUYER AND SELLERS SHALL ACT REASONABLY AND AS PROMPTLY AS
PRACTICABLE. NOTWITHSTANDING ANYTHING TO THE

54


--------------------------------------------------------------------------------




contrary in this Agreement, Buyer shall not be required to offer or commit to
divest any business or assets or agree to any limitation on the conduct of its
or any of its Subsidiaries’ businesses, and Sellers shall not enter into any
such agreement, or make any such commitment, or offer to enter into any such
agreement or to make any such commitment, with respect to its or any of its
Subsidiaries’ assets or businesses, without the prior written consent of Buyer.


(C)           SUBJECT TO APPLICABLE LAW AND THE PRESERVATION OF ANY APPLICABLE
ATTORNEY-CLIENT PRIVILEGE, BUYER AND SELLERS EACH SHALL, UPON REQUEST BY THE
OTHER, FURNISH THE OTHER WITH ALL INFORMATION CONCERNING ITSELF, ITS
SUBSIDIARIES, DIRECTORS, OFFICERS AND STOCKHOLDERS AND SUCH OTHER MATTERS AS MAY
BE REASONABLY NECESSARY OR ADVISABLE IN CONNECTION WITH THE PROXY STATEMENT OR
ANY OTHER STATEMENT, FILING, NOTICE OR APPLICATION MADE BY OR ON BEHALF OF
BUYER, SELLERS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES TO ANY PERSON IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE ANCILLARY
AGREEMENTS.


(D)           SUBJECT TO ANY CONFIDENTIALITY OBLIGATIONS AND THE PRESERVATION OF
ANY ATTORNEY-CLIENT PRIVILEGE, BUYER AND SELLERS EACH SHALL KEEP THE OTHER
APPRISED OF THE STATUS OF MATTERS RELATING TO COMPLETION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY THE ANCILLARY AGREEMENTS, INCLUDING PROMPTLY
FURNISHING THE OTHER WITH COPIES OF NOTICES OR OTHER COMMUNICATIONS RECEIVED BY
BUYER OR SELLERS, AS THE CASE MAY BE, OR ANY OF ITS SUBSIDIARIES, FROM ANY
PERSON WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE ANCILLARY
AGREEMENTS. EACH OF BUYER AND SELLERS AGREE NOT TO PARTICIPATE, OR TO PERMIT ITS
SUBSIDIARIES TO PARTICIPATE, IN ANY SUBSTANTIVE MEETING OR DISCUSSION, EITHER IN
PERSON OR BY TELEPHONE, WITH ANY GOVERNMENTAL BODY IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY THE ANCILLARY AGREEMENTS UNLESS IT
CONSULTS WITH THE OTHER PARTY IN ADVANCE AND, TO THE EXTENT NOT PROHIBITED BY
SUCH GOVERNMENTAL BODY, GIVES THE OTHER PARTY THE OPPORTUNITY TO ATTEND AND
PARTICIPATE.


6.3           PATENT MATTERS.


(A)           SELLERS SHALL USE THEIR REASONABLE EFFORTS TO SATISFY THE PATENT
CONDITION PRIOR TO CLOSING, INCLUDING BUT NOT LIMITED TO PROVIDING BUYER WITH
INSTRUMENTS AND DOCUMENTS THAT WILL ALLOW SELLERS (OR BUYER, AS ITS SUCCESSOR IN
INTEREST) TO SUCCESSFULLY WITHSTAND THE REEXAMINATION. FROM AND AFTER THE DATE
HEREOF UNTIL THE CLOSING, SELLERS SHALL USE THEIR REASONABLE EFFORTS TO TAKE ALL
ACTIONS AND TO DO ALL THINGS NECESSARY, PROPER, OR ADVISABLE IN ORDER TO DEFEND
ALL LAWSUITS OR OTHER LEGAL, REGULATORY OR OTHER PROCEEDINGS TO WHICH EITHER
SELLER IS A PARTY CHALLENGING OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF
SELLERS’ REGISTERED INTELLECTUAL PROPERTY RIGHTS AND SHALL COOPERATE WITH BUYER
FOLLOWING THE CLOSING IN BUYER’S EFFORTS IN DOING THE SAME.


(B)           FOR THE PURPOSES OF THIS AGREEMENT, THE “PATENT CONDITION” SHALL
BE DEEMED TO HAVE BEEN SATISFIED BY SELLERS IF, PRIOR TO THE CLOSING, SELLERS
HAVE PROVIDED BUYERS WITH (1) A LETTER FROM THE PTO INFORMING SELLERS THAT IT
HAS ELECTED TO NOT PURSUE FURTHER THE REEXAMINATION REGARDING THE INVENTION
PATENT OR (2) APPROPRIATE AFFIDAVITS SWORN BY EITHER THE INVENTORS IDENTIFIED IN
THE INVENTION PATENT OR, TO THE EXTENT ALLOWED BY THE PTO, BY SELLERS, IN EITHER
CASE SUPPORTED BY DOCUMENTARY OR OTHER EVIDENCE THAT BUYER HAS DETERMINED IN ITS
SOLE BUT REASONABLE DISCRETION IS SUFFICIENT TO DEMONSTRATE WITH REASONABLE
CERTAINTY THAT THE INVENTION WAS CONCEIVED BY THE INVENTORS SET FORTH IN THE
INVENTION PATENT PRIOR TO THE EFFECTIVE DATE OF THE REFERENCE CITED IN THE OTHER
CLAIM. TO BE USEFUL IN SATISFYING THE PATENT CONDITION, THE TECHNICAL

55


--------------------------------------------------------------------------------




disclosure contained in any such evidence must make the showing of facts, in
character and weight, to establish reduction to practice of the Invention as
claimed in the Invention Patent prior to the effective date of the reference
cited in the Other Claim, or conception of the Invention as claimed in the
Invention Patent prior to the effective date of the reference cited in the Other
Claim coupled with due diligence from prior to said date to a subsequent
reduction to practice or to the filing of the application for the Invention
Patent. The documentary or other evidence provided by the Sellers may include,
without limitation: (a) inventor notebooks, notes, and other electronic records
maintained by the inventors with respect to the Invention (b) internal
discussions (e-mails, memos, etc.) regarding the Invention, (c) drafts of patent
applications with respect to the Invention or the Invention Patent,
(d) interview of a patent attorney (or a colleague or team member) regarding the
Invention, (e) any contemporaneous disclosures to a patent attorney or company’s
legal department, (f) any drafts of presentations or articles for conferences,
lectures, trade-shows or other internal peer-review, (g) any disclosure
materials given to investors, third-party collaborators, partners, manufacturers
regarding the Invention, (h) any bill-of-materials for prototype, manufacture,
design of the Invention, (i) any internal funding or project proposals with
respect to the Invention, (j) any milestones or project-progress reports with
respect to the Invention and (k) minutes from team meetings (during relevant
time period) discussing the Invention; provided, however, that the provision of
any document or any other evidence shall not be deemed to have satisfied the
Patent Condition unless and until Buyer has determined in its sole but
reasonable discretion that the Patent Condition has been satisfied.

ARTICLE VII

OTHER AGREEMENTS AND COVENANTS

7.1           Confidentiality.   Each of the Parties hereto hereby agrees to
keep such information or knowledge obtained in any due diligence or other
investigation pursuant to the negotiation and execution of this Agreement or the
effectuation of the transactions contemplated hereby, in confidence to the
extent required by, and in accordance with, the provisions of the
Confidentiality Agreement, provided that either Party may disclose such
information as may be necessary in connection with seeking any necessary
consent, approval, authorization, qualification, or order of, or any exemption
by, or the making of any material declaration, filing or registration with, any
Governmental Body that is required to be obtained or made by such Party or any
of its Subsidiaries in connection with the consummation of the transactions
contemplated by this Agreement.

7.2           Additional Documents and Further Assurances.   Contemporaneously,
with the execution of this Agreement, Parent shall deliver each Ancillary
Agreement to Buyer and Buyer shall extend the maturity date of the First Bridge
Note to September 30, 2006.

7.3           Take-over Statutes.   If any Takeover Statute is or may become
applicable to the transactions contemplated by this Agreement or by the
Ancillary Agreements, each of Buyer and Sellers and their respective board of
directors shall grant such approvals and take such actions as are necessary so
that such transactions may be consummated as promptly as practicable hereafter
on the terms contemplated hereby or by the Ancillary Agreements and otherwise
act to eliminate or minimize the effects of such statute or regulation on such
transactions. “Takeover Statute” shall mean any restrictive provision of any
applicable “fair price,” “moratorium,” “control share acquisition,” “interested
stockholder” or other similar anti-takeover law, including Section 203

56


--------------------------------------------------------------------------------




of the Delaware General Corporation Law. Prior to the termination of this
Agreement, neither the board of directors of either Seller nor any committee
thereof shall exempt any Person from, or otherwise grant a waiver with respect
to, any of the provisions of Section 203 of the Delaware General Corporation
Law.

7.4           Parent Vote.   Promptly following receipt of the Stockholder
Approval, Trestle Sub shall seek Parent’s consent to the transactions
contemplated by this Agreement in its capacity as sole stockholder of Trestle
Sub and Parent shall vote (or consent with respect to) or cause to be voted (or
a consent to be given with respect to) any shares of capital stock of Trestle
Sub beneficially owned by it or any of its Affiliates (as such term is defined
under the Exchange Act) or with respect to which it or any of such Affiliates
has the power (by agreement, proxy or otherwise) to cause to be voted (or to
provide a consent), in favor of the transactions contemplated by this Agreement
at any meeting of stockholders of Trestle Sub at which such matters shall be
submitted for approval and at all adjournments or postponements thereof (or, if
applicable, by any action of stockholders by consent in lieu of a meeting).

7.5           Reasonable Cooperation of Buyer.   Buyer shall cooperate with
Sellers to the extent reasonable with Sellers’ efforts to obtain any third party
consents, waivers and releases necessary for the consummation of the
transactions contemplated by this Agreement; provided, however, that this
Section 7.5 shall not obligate Buyer (in the aggregate) to incur any additional
expense or liability.

7.6           Agreement to Perform.   From and after the Closing, Sellers shall
promptly pay to Buyer when received all monies received by Sellers under any
Purchased Asset or any claim or right or any benefit arising thereunder, except
to the extent the same represents an Excluded Asset hereunder, and Buyer shall
promptly pay to Parent or its designee all monies received by Buyer with respect
to any Excluded Asset (including but not limited to accounts and notes
receivables that have been identified as Excluded Assets) or any claim or right
or benefit arising thereunder and shall promptly pay, perform and discharge when
due all Assumed Liabilities.

7.7           Attorney-In-Fact.   Effective on and after the Closing, Sellers
hereby constitutes and appoints Buyer the true and lawful attorney of Sellers,
with full power of substitution, in the name of Sellers or Buyer, but on behalf
of and for the benefit of Buyer to demand and receive from time to time any and
all of the Purchased Assets and to make endorsements and give receipts and
releases for and in respect of the same and any part thereof. Seller hereby
acknowledges that the appointment hereby made and the powers hereby granted are
coupled with an interest and are not and shall not be revocable by it in any
manner or for any reason. Sellers shall deliver to Buyer at the Closing an
acknowledged power of attorney to the foregoing effect executed by each Seller.

7.8           Discharge of Excluded Liabilities.   Sellers shall pay and
discharge or reserve sufficient assets to pay and discharge all Excluded
Liabilities, including all Sellers’ Employee Plans and all obligations under the
Excluded Contracts, as and when the same become due and payable.

57


--------------------------------------------------------------------------------




7.9           Guarantee.


(A)           CLARIENT HEREBY IRREVOCABLY AND UNCONDITIONALLY GUARANTEES TO
SELLERS, AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY, THE PERFORMANCE OF ALL
OBLIGATIONS HEREUNDER OF BUYER AND THE DUE AND PUNCTUAL PAYMENT BY BUYER IN FULL
OF ANY AMOUNTS PAYABLE BY BUYER PURSUANT TO THIS AGREEMENT.


(B)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, CLARIENT WAIVES
PRESENTMENT TO, DEMAND OF PAYMENT FROM AND PROTEST TO SELLERS, AND ALSO WAIVES
NOTICE OF ACCEPTANCE OF ITS GUARANTEE AND NOTICE OF PROTEST FOR NONPAYMENT. TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE OBLIGATIONS OF CLARIENT
HEREUNDER SHALL NOT BE AFFECTED BY (I) THE FAILURE OF SELLERS TO ASSERT ANY
CLAIM OR DEMAND OR TO EXERCISE OR ENFORCE ANY RIGHT OR REMEDY AGAINST BUYER
UNDER THE PROVISIONS OF THIS AGREEMENT OR OTHERWISE, OR (II) ANY RESCISSION,
WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY RELEASE FROM ANY OF THE TERMS OR
PROVISIONS, OF THIS AGREEMENT.


(C)           CLARIENT AGREES THAT THE GUARANTEE PURSUANT TO THIS SECTION 7.9
CONSTITUTES AN ABSOLUTE, UNCONDITIONAL, PRESENT AND CONTINUING GUARANTEE OF
PAYMENT AND NOT OF COLLECTION, AND WAIVES ANY RIGHT TO REQUIRE THAT ANY RESORT
BE HAD BY SELLERS TO (I) SELLERS’ RIGHTS AGAINST ANY OTHER PERSON, INCLUDING
BUYER, OR (II) ANY OTHER RIGHT OR REMEDY AVAILABLE TO SELLERS BY CONTRACT,
APPLICABLE LAW OR OTHERWISE. IT IS THE INTENT OF THE GUARANTEE PURSUANT TO THIS
SECTION 7.9 THAT SELLERS SHALL HAVE RESORT TO CLARIENT WITHOUT ASSERTING OR
RESORTING TO ANY REMEDY AGAINST BUYER AND WITHOUT DEMAND TO IT, AS THOUGH
CLARIENT WERE PRIMARILY LIABLE FOR ANY PAYMENT DUE HEREUNDER.

7.10         Collection of Accounts Receivable.

(a)            Subject to subsections (b) and (c) below, no later than five
business days following the 90th day following the Closing Date, Buyer shall
remit to Parent an amount equal to 57% of all amounts received by Buyer in
payment of accounts receivable existing at the Closing Date, to the extent such
payments (i) are received by Buyer within 90 days following the invoice of such
amount by a Seller and (ii) reflect payment due by customers in respect of
Instruments sold by a Seller prior to the Closing Date (such amount, the
“Remittance Amount”); provided, however, that the Remittance Amount shall not
exceed the amount of Sellers’ accounts payable assumed by Buyer at Closing
pursuant to this Agreement.

(b)            All amounts received by Buyer and its Affiliates from a customer
during the time period described in subsection (a) shall be first applied to the
oldest debt owed by such customer (i.e. by due date), unless (i) such oldest
debt has been disputed by the customer, in which case the payment will be
allocated to the next oldest undisputed debt owed by such customer or (ii) the
payment refers to an invoice number, in which case the payment will be allocated
to the invoiced debt notwithstanding clause (i) above.

(c)            Buyer shall use its commercially reasonable efforts to collect
payment of such accounts receivable consistent with Clarient’s efforts to
collect Clarient’s other accounts receivable of like type and amount; provided
however that neither Buyer nor Clarient shall be under any obligation to
(i) institute any legal proceedings to collect such accounts receivable or
(ii) take any action Clarient determines in its sole discretion to be adverse to
either Buyer or Clarient. Sellers shall not, except upon Buyer’s prior written
consent, institute collection proceedings with respect to such accounts
receivable. Notwithstanding the foregoing, to the

58


--------------------------------------------------------------------------------




extent that Buyer reasonably determines in good faith that due to oversight or
otherwise, amounts that should have been considered in calculating the
Adjustment Amount or amounts by which the Assumed Liabilities were underaccrued
for by Sellers on the Closing Balance Sheet were excluded from such
calculations, Buyer shall be permitted to offset such amounts against the
remittance of the Remittance Amount.


7.11                           HIRED EMPLOYEES.


(A)           NO LATER THAN IMMEDIATELY PRIOR TO THE CLOSING, PARENT SHALL
TERMINATE, OR SHALL CAUSE TO BE TERMINATED, EACH HIRED EMPLOYEE’S EMPLOYMENT
WITH PARENT AND ITS SUBSIDIARIES AND PARENT SHALL SATISFY, OR SHALL CAUSE TO BE
SATISFIED, ALL PARENT’S OBLIGATIONS TO SUCH HIRED EMPLOYEES ARISING IN
CONNECTION WITH SUCH HIRED EMPLOYEES’ EMPLOYMENT WITH PARENT AND ITS
SUBSIDIARIES AND THE TERMINATION THEREOF.


(B)           IMMEDIATELY AFTER THE CLOSING, CLARIENT SHALL OFFER EMPLOYMENT
WITH CLARIENT OR BUYER TO EACH OF THE HIRED EMPLOYEES, (I) AT A SALARY LEVEL
SUBSTANTIALLY COMPARABLE TO THAT IN EFFECT WITH RESPECT TO EACH SUCH HIRED
EMPLOYEE AS OF THE DATE HEREOF, AND (II) WITH EMPLOYEE BENEFITS WHICH ARE, WITH
RESPECT TO EACH SUCH HIRED EMPLOYEE, NO LESS FAVORABLE IN THE AGGREGATE THAN THE
BENEFITS PROVIDED TO SIMILARLY SITUATED EMPLOYEES OF CLARIENT.


(C)           NO PROVISION OF THIS SECTION 7.11 SHALL CREATE ANY THIRD-PARTY
BENEFICIARY OR OTHER RIGHTS IN ANY HIRED EMPLOYEE, INCLUDING WITHOUT LIMITATION
IN RESPECT OF CONTINUED EMPLOYMENT WITH BUYER OR ITS AFFILIATES FOR ANY PERIOD
OF TIME. NO PROVISION OF THIS SECTION SHALL OBLIGATE BUYER OR ANY OF ITS
AFFILIATES TO ADOPT OR MAINTAIN ANY EMPLOYEE BENEFIT PLAN OR ARRANGEMENT AT ANY
TIME.

ARTICLE VIII

CONDITIONS TO THE CLOSING

8.1           Conditions to Buyer’s Obligations.   The obligations of Buyer to
consummate the transactions contemplated hereunder are subject to the
fulfillment or satisfaction on, and as of the Closing, of each of the following
conditions (any one or more of which may be waived in writing by Buyer):


(A)           REPRESENTATIONS AND WARRANTIES.   THE REPRESENTATIONS AND
WARRANTIES OF SELLERS SET FORTH IN ARTICLE III SHALL BE TRUE AND CORRECT,
WITHOUT GIVING EFFECT TO ANY QUALIFICATION AS TO MATERIALITY OR SELLERS’
MATERIAL ADVERSE EFFECT CONTAINED IN ANY SPECIFIC REPRESENTATION OR WARRANTY, AS
OF THE CLOSING WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF THE
CLOSING EXCEPT (I) TO THE EXTENT EXPRESSLY MADE AS OF A PARTICULAR DATE, IN
WHICH CASE AS OF SUCH DATE AND (II) WHERE ANY FAILURES OF ANY SUCH
REPRESENTATIONS AND WARRANTIES TO BE TRUE AND CORRECT WOULD NOT REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A SELLERS’ MATERIAL ADVERSE
EFFECT.


(B)           COVENANTS.   SELLERS SHALL HAVE PERFORMED OR COMPLIED IN ALL
RESPECTS WITH ALL AGREEMENTS AND COVENANTS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY SELLERS ON OR PRIOR TO THE CLOSING, EXCEPT WHERE
ANY FAILURE TO SO PERFORM OR COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A SELLERS’ MATERIAL ADVERSE EFFECT.

59


--------------------------------------------------------------------------------


 


(C)           NO ACTIONS.   NO UNFAVORABLE INJUNCTION, JUDGMENT, ORDER, DECREE,
RULING, OR CHARGE HAS BEEN ISSUED BY ANY GOVERNMENTAL BODY OR BEFORE ANY
ARBITRATOR WHICH WOULD RESTRAIN, ENJOIN OR OTHERWISE PROHIBIT OR PREVENT
CONSUMMATION OF ANY OF THE MATERIAL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(D)           CLOSING BALANCE SHEET; CLOSING ACCOUNTS RECEIVABLE STATEMENT.  
SELLERS SHALL HAVE DELIVERED TO BUYER, AND BUYER SHALL BE REASONABLY SATISFIED
WITH THE PREPARATION OF (I) THE CLOSING BALANCE SHEET, WHICH SHALL HAVE BEEN
PREPARED IN THE MANNER DESCRIBED IN SECTION 1.1 HEREOF, AND (II) THE CLOSING
ACCOUNTS RECEIVABLE STATEMENT, WHICH SHALL HAVE BEEN PREPARED IN THE MANNER
DESCRIBED IN SECTION 1.1 HEREOF.


(E)           NO MATERIAL ADVERSE EFFECT.   FROM THE DATE OF THE CURRENT BALANCE
SHEET, THERE SHALL NOT HAVE BEEN ANY EVENT OR DEVELOPMENT WHICH HAS RESULTED IN
A SELLERS’ MATERIAL ADVERSE EFFECT NOR SHALL THERE HAVE OCCURRED ANY EVENT OR
DEVELOPMENT WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN THE FUTURE IN A
SELLERS’ MATERIAL ADVERSE EFFECT.


(F)            CERTIFICATES.   THE PRESIDENTS OF SELLERS SHALL HAVE DELIVERED TO
BUYER A CERTIFICATE TO THE EFFECT THAT EACH OF THE CONDITIONS SPECIFIED ABOVE IN
SECTIONS 8.1(A) TO 8.1(E) IS SATISFIED IN ALL RESPECTS.


(G)           DELIVERY OF DOCUMENTS.   SELLERS SHALL HAVE EXECUTED AND DELIVERED
TO BUYER THE ASSIGNMENT AND CONVEYANCE INSTRUMENTS DESCRIBED IN
SECTION 2.5(B)(II) HEREOF.


(H)           CONSENTS AND AUTHORIZATIONS.   THE PARTIES SHALL HAVE RECEIVED ALL
AUTHORIZATIONS, CONSENTS, ORDERS AND APPROVALS OF ALL GOVERNMENTAL BODIES
NECESSARY FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS, AND ALL THIRD PARTY CONSENTS SET FORTH
ON SCHEDULE 8.1(H) (THE “MATERIAL CONSENTS”).


(I)            STOCKHOLDER APPROVAL.   PARENT SHALL HAVE RECEIVED THE
STOCKHOLDER APPROVAL.

8.2           Conditions to Sellers’ Obligations.   The obligations of Sellers
to consummate the transactions contemplated hereunder are subject to the
fulfillment or satisfaction on, and as of the Closing, of each of the following
conditions (any one or more of which may be in writing waived by Sellers):


(A)           REPRESENTATIONS AND WARRANTIES.   THE REPRESENTATIONS AND
WARRANTIES OF BUYER SET FORTH IN ARTICLE IV SHALL BE TRUE AND CORRECT, WITHOUT
GIVING EFFECT TO ANY QUALIFICATION AS TO MATERIALITY OR BUYER MATERIAL ADVERSE
EFFECT CONTAINED IN ANY SPECIFIC REPRESENTATION OR WARRANTY, AS OF THE CLOSING
WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF THE CLOSING EXCEPT (I) TO
THE EXTENT EXPRESSLY MADE AS OF A PARTICULAR DATE, IN WHICH CASE AS OF SUCH DATE
AND (II) WHERE ANY FAILURE OF ANY SUCH REPRESENTATIONS AND WARRANTIES TO BE TRUE
AND CORRECT WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A BUYER MATERIAL ADVERSE EFFECT.


(B)           COVENANTS.   BUYER SHALL HAVE PERFORMED OR COMPLIED IN ALL
RESPECTS WITH ALL AGREEMENTS AND COVENANTS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY THEM ON OR PRIOR TO THE CLOSING, EXCEPT WHERE ANY
FAILURES TO SO PERFORM OR COMPLY WOULD NOT

60


--------------------------------------------------------------------------------




reasonably be expected to have, individually or in the aggregate, a Buyer
Material Adverse Effect.


(C)           NO ACTIONS.   NO UNFAVORABLE INJUNCTION, JUDGMENT, ORDER, DECREE,
RULING, OR CHARGE HAS BEEN ISSUED BY ANY GOVERNMENTAL BODY OR BEFORE ANY
ARBITRATOR WHICH (A) WOULD RESTRAIN, ENJOIN OR OTHERWISE PROHIBIT OR PREVENT
CONSUMMATION OF ANY OF THE MATERIAL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR (B) WOULD REASONABLY BE EXPECTED TO RESULT IN A BUYER MATERIAL ADVERSE
EFFECT.


(D)           CERTIFICATE.   THE CHIEF EXECUTIVE OFFICER OF CLARIENT SHALL HAVE
DELIVERED TO SELLERS A CERTIFICATE TO THE EFFECT THAT EACH OF THE CONDITIONS
SPECIFIED ABOVE IN SECTIONS 8.2(A) TO 8.2(C) (INCLUSIVE) IS SATISFIED IN ALL
RESPECTS.


(E)           PAYMENT OF PURCHASE PRICE.   BUYER SHALL HAVE PAID THE ENTIRE
PURCHASE PRICE AS CONTEMPLATED HEREBY.


(F)            STOCKHOLDER APPROVAL.   PARENT SHALL HAVE RECEIVED THE
STOCKHOLDER APPROVAL.


(G)           CONSENTS AND AUTHORIZATIONS. THE PARTIES SHALL HAVE RECEIVED ALL
AUTHORIZATIONS, CONSENTS, ORDERS AND APPROVALS OF ALL GOVERNMENTAL BODIES
NECESSARY FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS.

8.3           Frustration of Closing Conditions.   Neither Sellers nor Buyer may
rely on the failure of any condition set forth in Section 8.1 or 8.2, as the
case may be, if such failure was caused by such party’s failure to comply with
any provision of this Agreement.

ARTICLE IX

TAX MATTERS

9.1           Tax Books and Records.   The Buyer and the Sellers agree to
furnish or cause to be furnished to the other, upon request, as promptly as
practicable, such information and assistance relating to the Purchased Assets,
including, without limitation, access to books and records, as is reasonably
necessary for the filing of all Tax Returns by the Buyer or the Sellers, the
making of any election relating to Taxes, the preparation for any audit by any
taxing authority, and the prosecution or defense of any claim, suit or
proceeding relating to any Tax. The Buyer and each of the Sellers shall retain
all books and records with respect to Taxes pertaining to the Purchased Assets
for a period of at least six (6) years following the Closing Date. Prior to or
at the end of such period, if a party desires to transfer, destroy or discard
any such books and records, such party shall provide the other with at least ten
(10) days prior written notice, during which period the party receiving such
notice can elect to take possession, at its own expense, of such books and
records. The Buyer and the Sellers shall cooperate fully with each other in the
conduct of any audit, litigation or other proceeding relating to Taxes involving
the Purchased Assets. The Buyer and the Sellers upon written request of the
other further agree, upon request, to use their commercially reasonable efforts
to obtain any certificate or other document from any Governmental Body or any
other Person as may be necessary to

61


--------------------------------------------------------------------------------




mitigate, reduce or eliminate any Tax that could be imposed (including, but not
limited to, with respect to the transactions contemplated hereby).

9.2           Allocation of Taxes.   To the extent not allocated in this
Agreement, the Sellers shall be responsible for and shall promptly pay when due
all Taxes levied with respect to the Purchased Assets attributable to the
Pre-Closing Tax Period. All Taxes levied against Sellers with respect to the
Purchased Assets for the Straddle Period shall be apportioned between the
Pre-Closing Tax Period and the Post-Closing Tax Period, as follows: (i)  in the
case of any Taxes other than Taxes based upon or related to income or receipts,
the portion allocable to the Pre-Closing Tax Period shall be deemed to be the
amount of such Tax for the entire Straddle Period multiplied by a fraction the
numerator of which is the number of days in the Tax period ending on the Closing
Date and the denominator of which is the number of days in the entire Straddle
Period, and (ii)  in the case of any Tax based upon or related to income or
receipts, the portion allocable to the Pre-Closing Tax Period shall be deemed
equal to the amount which would be payable if the relevant Straddle Period ended
on the Closing Date. The Sellers shall be liable for the proportionate amount of
such Taxes attributable to the Purchased Assets that is attributable to the
Pre-Closing Tax Period, and the Buyer shall be liable for the proportionate
amount of such Taxes that is attributable to the Post-Closing Tax Period. Upon
receipt of any bill for such Taxes relating to the Purchased Assets, the Buyer
and the Sellers shall present a statement to the other setting forth the amount
of reimbursement to which each is entitled under this Section 9.2 together with
such supporting evidence as is reasonably necessary to calculate the proration
amount. The proration amount shall be paid by the party owing it to the other
within ten (10) days after delivery of such statement. In the event that the
Buyer or the Sellers shall make any payment for which it is entitled to
reimbursement under this Section 9.2, the applicable party shall make such
reimbursement promptly but in no event later than ten (10) days after the
presentation of a statement setting forth the amount of reimbursement to which
the presenting party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of reimbursement.

9.3           Transfer Taxes.   All transfer, stamp, documentary, sales, use,
registration, value-added and other similar Taxes (including all applicable real
estate transfer Taxes) and related fees (including any penalties, interest and
additions to Taxes) (collectively, “Transfer Taxes”) incurred in connection with
this Agreement and the transactions contemplated hereby will be borne equally by
the Sellers and Buyer, with Sellers paying 50% of such Taxes (“Sellers’ Transfer
Taxes”) and Buyer paying 50% of such Taxes (“Buyer’s Transfer Taxes”).
Notwithstanding the foregoing, in no event shall Sellers’ collective tax
liability for Transfer Taxes exceed $10,000 in the aggregate. All Tax Returns or
other documentation related to Transfer Taxes (“Transfer Tax Returns”) shall be
filed by the Party required to file each such Transfer Tax Return under
applicable law. The Party required to file a Transfer Tax Return shall submit
such Transfer Tax Return (with copies of any relevant schedules, work papers and
other documentation) to the non-filing Party for such Party’s review, comment,
and approval not less than 30 days before the due date (including extensions)
for the filing of such Transfer Tax Return. The filing Party shall pay all
Transfer Taxes shown as due on such Transfer Tax Return, and the non-filing
Party shall promptly pay its portion of such Transfer Taxes (pursuant to this
Section 9.3) to the filing Party following receipt of a written request from the
filing Party for such payment. If either Party receives notice of an audit or
other investigation with respect to any Transfer Tax Return, such Party shall
control the conduct of such audit or other proceeding,

62


--------------------------------------------------------------------------------




provided that the other Party shall be entitled to participate in such audit or
other proceeding at its own expense. The controlling Party shall not resolve or
settle such audit or other investigation without the other Party’s written
consent, which consent shall not be unreasonably withheld or delayed, and
Sellers and Buyer shall bear and pay any additional Transfer Taxes payable as a
result thereof pursuant to this Section 9.3.

9.4           Notices.   The Sellers shall promptly notify the Buyer in writing
upon receipt by the Sellers of notice of any pending or threatened federal,
state, local or foreign Tax audits or assessments relating to the income,
properties or operations of the Sellers that reasonably may be expected to
relate to the Purchased Assets and for which Buyer could be liable. Each Party
shall promptly notify the other in writing upon receipt of notice of any pending
or threatened Tax audits or assessments relating to the Transfer Taxes payable
in accordance with the terms of this Agreement.

9.5           Withholding Exemption.   The Sellers shall deliver to the Buyer at
the Closing all necessary forms and certificates complying with applicable law
and reasonably acceptable to Buyer, duly executed and acknowledged, certifying
that the transactions contemplated hereby are exempt from withholding under
Section 1445 of the Code.

ARTICLE X

TERMINATION

10.1         Termination of the Agreement.   The Parties may terminate this
Agreement as provided below:


(A)           BY MUTUAL WRITTEN CONSENT OF BUYER AND THE SELLERS AT ANY TIME
PRIOR TO THE CLOSING;


(B)           BY EITHER SELLERS OR BUYER UPON WRITTEN NOTICE TO THE OTHER
PARTIES:

(I)            IF, PRIOR TO THE CLOSING, A COURT OF COMPETENT JURISDICTION OR
OTHER GOVERNMENTAL BODY SHALL HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR
ENTERED ANY STATUTE, RULE, REGULATION, EXECUTIVE ORDER, DECREE, JUDGMENT,
INJUNCTION OR OTHER ORDER, IN ANY CASE THAT IS IN EFFECT AND THAT PERMANENTLY
PREVENTS OR PROHIBITS CONSUMMATION OF THE MATERIAL TRANSACTIONS CONTEMPLATED IN
THIS AGREEMENT OR THE ANCILLARY AGREEMENTS, PROVIDED THAT THE PARTY SEEKING TO
TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 10.1(B)(I) SHALL HAVE USED ITS
COMMERCIALLY REASONABLE EFFORTS TO PREVENT SUCH PROHIBITION AND TO CAUSE ANY
SUCH PROHIBITION TO BE VACATED OR OTHERWISE RENDERED OF NO EFFECT; OR

(II)           IF THE CLOSING HAS NOT OCCURRED BY SEPTEMBER 30, 2006 (SUCH DATE,
AS THE SAME MAY BE EXTENDED AS SET FORTH IN THE FOLLOWING CLAUSE THE “OUTSIDE
DATE”); PROVIDED, HOWEVER, THAT THE OUTSIDE DATE MAY BE EXTENDED BY BUYER OR
SELLERS (BY PROVIDING WRITTEN NOTICE THEREOF TO THE OTHER PARTY WITHIN FIVE
BUSINESS DAYS PRIOR TO AND INCLUDING SEPTEMBER 30, 2006 UP TO AND INCLUDING
OCTOBER 31, 2006), IN THE EVENT ALL CONDITIONS TO EFFECT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, OTHER THAN THE STOCKHOLDER APPROVAL, HAVE BEEN
OBTAINED; PROVIDED, FURTHER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT
TO THIS SECTION 10.1(B)(II)

63


--------------------------------------------------------------------------------




shall not be available to any Party whose failure to fulfill any obligation
under this Agreement has been the cause of, or resulted in, the failure of the
Closing to occur by the Outside Date, or

(III)          IF THE STOCKHOLDER APPROVAL SHALL NOT HAVE BEEN OBTAINED
FOLLOWING A VOTE AT THE STOCKHOLDER MEETING (OR ANY ADJOURNMENT OR POSTPONEMENT
THEREOF) AT WHICH THE REQUIRED NUMBER OF SHARES TO APPROVE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WERE PRESENT AND ENTITLED TO VOTE AND THE VOTE TO
APPROVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WAS TAKEN; PROVIDED,
THAT NO TERMINATION BY A PARTY PURSUANT TO THIS SECTION 10.1(B)(III) SHALL BE
EFFECTIVE UNLESS (A) SUCH FAILURE WAS NOT DUE TO A BREACH BY SUCH PARTY OF ITS
OBLIGATIONS HEREUNDER AND (B) CONCURRENTLY THEREWITH SUCH PARTY HAS FULFILLED
ITS OBLIGATIONS, IF ANY, UNDER SECTION 10.3;


(C)           BY BUYER, AT ANY TIME PRIOR TO THE CLOSING, UPON WRITTEN NOTICE TO
SELLERS, IF:

(I)            (A) THE BOARD OF DIRECTORS OF PARENT OR ANY COMMITTEE THEREOF
SHALL HAVE EFFECTED A CHANGE OF RECOMMENDATION, (B) THE BOARD OF DIRECTORS OF
PARENT OR ANY COMMITTEE THEREOF SHALL HAVE RESOLVED TO EFFECT A CHANGE OF
RECOMMENDATION, (C) THE BOARD OF DIRECTORS OF PARENT OR ANY COMMITTEE THEREOF
SHALL HAVE FAILED TO AFFIRM ITS RECOMMENDATION IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER WITHIN FIVE BUSINESS DAYS OF A REQUEST TO DO SO BY BUYER,
OR (D) FOR ANY REASON PARENT FAILS TO CALL OR HOLD THE STOCKHOLDER MEETING BY
THE FIFTH BUSINESS DAY PRIOR TO THE OUTSIDE DATE;

(II)           IF EITHER SELLER SHALL HAVE BREACHED IN ANY MATERIAL RESPECT ANY
OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS, SUCH THAT ANY OF THE CONDITIONS TO
BUYER’S OBLIGATION TO EFFECT THE CLOSING WOULD FAIL TO BE SATISFIED AT THE TIME
OF TERMINATION AND SUCH BREACH CANNOT BE CURED OR HAS NOT BEEN CURED, IN ALL
MATERIAL RESPECTS, WITHIN 30 DAYS AFTER NOTICE OF SUCH BREACH FROM BUYER OR, IF
SOONER, THE DAY PRIOR TO THE OUTSIDE DATE; OR

(III)          IF SINCE THE DATE OF THIS AGREEMENT, THERE SHALL HAVE BEEN ANY
EVENT, DEVELOPMENT OR CHANGE OF CIRCUMSTANCE THAT CONSTITUTES, HAS HAD OR WOULD
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A SELLERS’
MATERIAL ADVERSE EFFECT AND SUCH SELLERS’ MATERIAL ADVERSE EFFECT IS NOT CURED
IN ALL RESPECTS, OR CANNOT BE CURED, WITHIN 30 DAYS OF NOTICE THEREOF FROM BUYER
(OR, IF SOONER, THE DAY PRIOR TO THE OUTSIDE DATE)


(D)           BY SELLERS, AT ANY TIME PRIOR TO THE CLOSING, UPON WRITTEN NOTICE
TO BUYER:

(I)            PURSUANT TO AND IN COMPLIANCE WITH SECTION 5.4(F); OR

(II)           IF BUYER SHALL HAVE BREACHED IN ANY MATERIAL RESPECT ANY OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS, SUCH THAT ANY OF THE CONDITIONS TO SELLERS’
OBLIGATIONS TO EFFECT THE CLOSING WOULD FAIL TO BE SATISFIED AT THE TIME OF
TERMINATION AND SUCH BREACH CANNOT BE OR HAS NOT BEEN CURED, IN ALL MATERIAL
RESPECTS, WITHIN 10 DAYS AFTER NOTICE OF SUCH BREACH FROM SELLERS OR, IF SOONER,
THE DAY PRIOR TO THE OUTSIDE DATE.

64


--------------------------------------------------------------------------------




10.2         Effect of Termination.   In the event of the termination of this
Agreement as provided in Section 10.1, written notice thereof shall forthwith be
given to the other Party or Parties specifying the provision hereof pursuant to
which such termination is made, and this Agreement shall forthwith become null
and void (except for the provisions of this Section 10.2, Section 10.3 and
Article XI which shall survive such termination) and there shall be no liability
on the part of Buyer or Sellers, except (i) as set forth in Section 10.3, and
(ii) for damages resulting from any breach by such Party of this Agreement.


10.3         FEES AND EXPENSES.


(A)           EACH PARTY WILL BEAR ITS OWN COSTS AND EXPENSES (INCLUDING LEGAL
AND ACCOUNTING FEES AND EXPENSES) INCURRED IN CONNECTION WITH THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.


(B)           IF THIS AGREEMENT IS TERMINATED PURSUANT TO
SECTION 10.1(C)(I)(A) — (C) AT ANY TIME, THEN SELLERS SHALL JOINTLY AND
SEVERALLY PAY THE TERMINATION FEE TO BUYER WITHIN TWO BUSINESS DAYS AFTER THE
TERMINATION OF THIS AGREEMENT.


(C)           IF (I) THIS AGREEMENT IS TERMINATED PURSUANT TO
SECTION 10.1(B)(III), AND (II) PRIOR TO THE STOCKHOLDER MEETING, AN ACQUISITION
PROPOSAL HAS BEEN MADE BY ANY THIRD PARTY, AND (III) SUCH ACQUISITION PROPOSAL
WAS OUTSTANDING AT THE TIME OF THE STOCKHOLDER MEETING THEN THE SELLERS SHALL
JOINTLY AND SEVERALLY PAY TO BUYER THE TERMINATION FEE WITHIN TWO BUSINESS DAYS
AFTER THE TERMINATION OF THIS AGREEMENT.


(D)           IF THIS AGREEMENT IS TERMINATED BY EITHER SELLER PURSUANT TO
SECTION 10.1(D)(I), THEN SELLERS SHALL JOINTLY AND SEVERALLY PAY TO BUYER THE
TERMINATION FEE PRIOR TO OR CONCURRENTLY WITH SUCH TERMINATION.


(E)           IF THIS AGREEMENT IS TERMINATED (I) BY BUYER PURSUANT TO
SECTION 10.1(C)(II), (II) BY BUYER PURSUANT TO SECTION 10.1(C)(I)(D), OR
(III) BY SELLERS PURSUANT TO SECTION 10.1(D)(II), THEN THE NON-TERMINATING PARTY
SHALL PAY TO THE TERMINATING PARTY THE EXPENSE AMOUNT WITHIN TWO BUSINESS DAYS
AFTER THE TERMINATION OF THIS AGREEMENT.


(F)            ANY PAYMENTS MADE UNDER THIS SECTION 10.3 SHALL BE MADE BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE PARTY
ENTITLED TO RECEIVE PAYMENT. BUYER AND SELLERS ACKNOWLEDGE AND AGREE THAT THE
AGREEMENTS CONTAINED IN THIS SECTION 10.3 ARE AN INTEGRAL PART OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND THAT, WITHOUT THESE AGREEMENTS,
NEITHER BUYER NOR SELLERS WOULD ENTER INTO THIS AGREEMENT. ACCORDINGLY, IF BUYER
OR SELLERS FAIL PROMPTLY TO PAY ANY AMOUNT DUE PURSUANT TO THIS SECTION 10.3,
AND, IN ORDER TO OBTAIN SUCH PAYMENT, BUYER OR SELLERS, AS THE CASE MAY BE,
COMMENCES A SUIT THAT RESULTS IN A JUDGMENT AGAINST THE OTHER PARTY FOR THE
TERMINATION FEE OR OTHER AMOUNTS DUE PURSUANT TO THIS SECTION 10.3, SUCH
DEFAULTING PARTY SHALL PAY TO THE PREVAILING PARTY ITS COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES AND EXPENSES) IN CONNECTION WITH SUCH SUIT, TOGETHER
WITH INTEREST ON THE AMOUNT DUE PURSUANT TO THIS SECTION 10.3 FROM THE DATE SUCH
PAYMENT WAS REQUIRED TO BE MADE UNTIL THE DATE OF PAYMENT AT THE PRIME RATE OF
CITIBANK, N.A. IN EFFECT ON THE DATE SUCH PAYMENT WAS REQUIRED TO BE MADE.

65


--------------------------------------------------------------------------------





10.4         REPAYMENT OF BRIDGE LOANS.   IF THIS AGREEMENT IS TERMINATED PRIOR
TO CLOSING FOR ANY REASON OTHER THAN BY SELLERS PURSUANT TO SECTION 10.1(D)(II),
THEN PARENT SHALL REPAY TO CLARIENT THE UNPAID PRINCIPAL AND ACCRUED AND UNPAID
INTEREST UNDER THE BRIDGE NOTES WITHIN TWO BUSINESS DAYS AFTER THE TERMINATION
OF THIS AGREEMENT; PROVIDED, HOWEVER THAT IF (A) THE BOARD OF DIRECTORS OF
PARENT OR ANY COMMITTEE THEREOF SHALL NOT HAVE EFFECTED OR RESOLVED TO EFFECT A
CHANGE OF RECOMMENDATION AND (B) SELLERS SHALL NOT HAVE WILLFULLY AND MATERIALLY
BREACHED THIS AGREEMENT PRIOR TO SUCH TERMINATION, THE TIME FOR PARENT’S
REPAYMENT PURSUANT TO THIS SECTION 10.4 SHALL BE EXTENDED AND PARENT SHALL REPAY
TO CLARIENT THE UNPAID PRINCIPAL AND ACCRUED AND UNPAID INTEREST UNDER THE
BRIDGE NOTES WITHIN 30 DAYS AFTER THE TERMINATION OF THIS AGREEMENT (OR, IF
EARLIER, BY THE THEN-APPLICABLE MATURITY DATE OF THE BRIDGE NOTES).

ARTICLE XI

MISCELLANEOUS

11.1         Press Releases and Public Announcements.   No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of the
other Party; provided, however, that (a) Buyer or Parent may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly-traded securities (in which
case the Party making such public announcement will use its reasonable best
efforts to advise the other Party prior to making the disclosure) and
(b) Sellers may correspond with third parties in writings in form and substance
reasonably satisfactory to Buyer with respect to obtaining consents from such
parties pursuant to Sections 3.6, 3.18 and 6.2. In furtherance of the foregoing
sentence, the Parties agree and acknowledge that Buyer and Parent will issue a
joint press release following the execution and delivery of this Agreement by
the Parties in the form previously agreed to by the Parties.

11.2         No Third-Party Beneficiaries.   This Agreement shall not confer any
rights or remedies upon any Person other than the Parties, and their respective
successors and permitted assigns, other than as specifically set forth herein.

11.3         Entire Agreement.   This Agreement (including the exhibits hereto)
and the Ancillary Agreements constitute the entire agreement among the Parties
with respect to the subject matter hereof and thereof and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof and
thereof.

11.4         Amendment.   This Agreement may not be amended except by a written
agreement executed by all Parties.

11.5         Waivers.   The rights and remedies of the Parties to this Agreement
are cumulative and not alternative; provided that the rights and remedies
granted herein are exclusive of any rights and remedies which the Parties would
otherwise have at law and in equity. Neither the failure nor any delay by any
Party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of such right, power, or
privilege will

66


--------------------------------------------------------------------------------




preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (i) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one Party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other Parties; (ii) no waiver that may be given by a Party
will be applicable except in the specific instance for which it is given; and
(iii) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

11.6         Successors and Assigns.   This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties; provided, however, that so long as Buyer remains liable
for all obligations under this Agreement, Buyer may assign any or all of its
rights and interests hereunder to a wholly-owned Subsidiary.

11.7         Counterparts.   This Agreement may be executed in counterparts,
including by facsimile transmission, each of which shall be deemed an original
but all of which together will constitute one and the same instrument.

11.8         Notices.   All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by certified or registered first class mail, postage
prepaid, return receipt requested, (b) upon delivery, if delivered by hand,
(c) one Business Day after the Business Day of deposit with Federal Express or
similar overnight courier, freight prepaid or (d) upon facsimile, if delivered
by facsimile transmission with copy by certified or registered first class mail,
postage prepaid, return receipt requested and shall be addressed to the intended
recipient as set forth below unless sent by facsimile on a day which is not a
Business Day, in which case on the next Business Day thereafter:

If to Buyer:

Clarient, Inc.
31 Columbia
Aliso Viejo, CA 92656
Attn:  Chief Financial Officer
Facsimile:  (949) 425-5701

Copy to:

Latham & Watkins, LLP
Attn:  Alex Voxman, Esq.
633 West Fifth Street, Suite 4000
Los Angeles, CA 90071-2007
Facsimile: (213) 891-8763

67


--------------------------------------------------------------------------------




If to Sellers:

c/o Trestle Holdings, Inc.
199 Technology Drive #105
Irvine, California 92618
Attention:  Maurizio Vecchione
Facsimile:  (949) 673-1058

Copy to:

Kaye Scholer LLP
1999 Avenue of the Stars, Suite 1700
Los Angeles, California 90067
Attn:  Barry L. Dastin, Esq.
Facsimile:  (310) 788-1200

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving seven (7) days’
advance written notice to the other Party pursuant to the provisions above.

11.9         Governing Law.   This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

11.10       Forum Selection; Consent to Jurisdiction.   All disputes arising out
of or in connection with this Agreement (other than matters subject to
arbitration pursuant to the terms of this Agreement or the other agreements
delivered by the Parties pursuant hereto) shall be solely and exclusively
resolved by a court of competent jurisdiction in the County of Orange, State of
California or the United States District Courts of the Central District of
California. The Parties hereby consent to the jurisdiction of the courts of the
County of Orange, State of California and the United States District Courts of
the Central District of California and waive any objections or rights as to
forum nonconvenience, lack of personal jurisdiction or similar grounds with
respect to any dispute relating to this Agreement.

11.11       Waiver of Jury Trial.   EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO

68


--------------------------------------------------------------------------------




ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.11.

11.12       Severability.   Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the transactions contemplated by this Agreement are
fulfilled to the greatest extent possible.

11.13       Construction.   The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.

11.14       Attorneys’ Fees.   If any legal proceeding or other action relating
to this Agreement is brought or otherwise initiated, the prevailing Party shall
be entitled to recover reasonable attorney’s fees, costs and disbursements (in
addition to any other relief to which the prevailing Party may be entitled).

11.15       Nonsurvival of Representations and Warranties.   None of the
representations and warranties in this Agreement or in any certificate or
instrument delivered pursuant to this Agreement shall survive the Closing.

11.16       Specific Performance.   The parties hereto agree that irreparable
damage would occur in the event any of the provisions of this Agreement were not
to be performed in accordance with the terms hereof and that the Parties shall
be entitled to specific performance of the terms hereof in addition to any other
remedies at law or in equity. Each Party agrees to waive any requirement for the
posting of, or securing of, a bond in connection with any such remedy.

11.17       Time of Essence.   With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.

11.18       Interpretation and Rules of Construction.   In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

69


--------------------------------------------------------------------------------





(A)           WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO AN ARTICLE, SECTION,
EXHIBIT OR SCHEDULE, SUCH REFERENCE IS TO AN ARTICLE OR SECTION OF, OR A
SCHEDULE OR EXHIBIT TO, THIS AGREEMENT;


(B)           THE TABLE OF CONTENTS AND HEADINGS FOR THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND DO NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT;


(C)           WHENEVER THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED
IN THIS AGREEMENT, THEY ARE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION”;


(D)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT, WHEN USED IN THIS AGREEMENT, REFER TO THIS AGREEMENT AS A WHOLE AND NOT
TO ANY PARTICULAR PROVISION OF THIS AGREEMENT;


(E)           ALL TERMS DEFINED IN THIS AGREEMENT HAVE THE DEFINED MEANINGS WHEN
USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO,
UNLESS OTHERWISE DEFINED THEREIN;


(F)            THE DEFINITIONS CONTAINED IN THIS AGREEMENT ARE APPLICABLE TO THE
SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS;


(G)           ANY LAW DEFINED OR REFERRED TO HEREIN OR IN ANY AGREEMENT OR
INSTRUMENT THAT IS REFERRED TO HEREIN MEANS SUCH LAW OR STATUTE AS FROM TIME TO
TIME AMENDED, MODIFIED OR SUPPLEMENTED, INCLUDING BY SUCCESSION OF COMPARABLE
SUCCESSOR LAWS;


(H)           REFERENCES TO A PERSON ARE ALSO TO ITS SUCCESSORS AND PERMITTED
ASSIGNS;


(I)            THE USE OF “OR” IS NOT INTENDED TO BE EXCLUSIVE UNLESS EXPRESSLY
INDICATED OTHERWISE;


(J)            THE TITLES, CAPTIONS OR HEADINGS OF THE ARTICLES AND SECTIONS
HEREIN ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT INTENDED TO BE
A PART OF OR TO AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.

11.19       Representation by Counsel.   Each Party hereto represents and agrees
with each other that it has been represented by or had the opportunity to be
represented by, independent counsel of its own choosing, and that it has had the
full right and opportunity to consult with its respective attorney(s), that to
the extent, if any, that it desired, it availed itself of this right and
opportunity, that it or its authorized officers (as the case may be) have
carefully read and fully understand this Agreement in its entirety and have had
it fully explained to them by such Party’s respective counsel, that each is
fully aware of the contents thereof and its meaning, intent and legal effect,
and that it or its authorized officer (as the case may be) is competent to
execute this Agreement and has executed this Agreement free from coercion,
duress or undue influence.

11.20       Disclosure Letter.   It is expressly understood and acknowledged
that any information disclosed in the Sellers’ Disclosure Letter under any
numbered or lettered part shall be deemed to relate to and qualify
representations and warranties set forth in one or more other parts of the
Sellers’ Disclosure Letter, but only where the relevance of such disclosure to
such

70


--------------------------------------------------------------------------------




other part or parts is clear from the text of such disclosure; provided,
however, the mere listing (or inclusion of a copy) of a document or other item
shall not by itself be deemed adequate to disclose an exception to a
representation or warranty made herein.

[Remainder of page intentionally left blank.]

71


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

Buyer:

CLRT ACQUISITION, LLC

 

 

 

 

By:

/s/ Ron Andrews

 

Name:

Ron Andrews

 

Title:

CEO

 

 

 

 

 

 

Clarient:

CLARIENT, INC.

 

 

 

 

By:

/s/ Ron Andrews

 

Name:

Ron Andrews

 

Title:

CEO

 

 

 

 

 

 

Parent:

TRESTLE HOLDINGS, INC.

 

 

 

 

By:

/s/ Maurizio Vecchione

 

Name:

Maurizio Vecchione

 

Title:

CEO

 

 

 

 

 

 

Trestle Sub:

TRESTLE ACQUISITION CORP.

 

 

 

 

By:

/s/ Maurizio Vecchione

 

Name:

Maurizio Vecchione

 

Title:

CEO

 

72


--------------------------------------------------------------------------------